ICJ_063_ContinentalShelf_TUN_LBY_1982-02-24_JUD_01_ME_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE
CONTINENTAL SHELF
(TUNISIA/LIBYAN ARAB JAMAHIRIYA)

JUDGMENT OF 24 FEBRUARY 1982

1982

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU PLATEAU CONTINENTAL
(TUNISIE/JAMAHIRIYA ARABE LIBYENNE)

ARRÊT DU 24 FÉVRIER 1982
Official citation:

Continental Shelf (Tunisia/ Libyan Arab Jamahiriya),
Judgment, I.C.J. Reports 1982, p. 18.

Mode officiel de citation :

Plateau continental (Tunisie/Jamahiriya arabe libyenne),
arrêt, C.I.J. Recueil 1982, p. 18.

 

Nide vente: 473

 

 

 
18

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1982 1982
. 24 février
Rôle général
24 février 1982 n° 63

AFFAIRE DU PLATEAU CONTINENTAL

(TUNISIE/JAMAHIRIYA ARABE LIBYENNE)

Interprétation du compromis — Sources de droit à appliquer par la Cour — Force
obligatoire de l'arrêt.

Délimitation du plateau continental entre Etats limitrophes — Principes et règles
de droit international applicables — La notion de prolongement naturel du territoire
terrestre définissant l’objet matériel ou l’assise des droits de l'Etat côtier — Rôle de
cette notion en matière de délimitation — Effet des facteurs géologiques et géomor-
phologiques.

Tendances récentes du droit acceptées à la troisième conférence des Nations Unies
sur le droit de la mer — Articles 76 et 83 du projet de convention.

La revendication de titres historiques notamment comme justification du tracé de
lignes de base droites — Frontière terrestre et limites maritimes.

Application des principes équitables en vue d'aboutir à une solution équitable —
Prise en compte des circonstances pertinentes — Détermination de la région à
considérer aux fins de la délimitation — Le critère de proportionnalité en tant
qu’aspect de l'équité.

ARRÊT

Présents : M. ELIAS, Président en exercice; MM. Forster, Gros, LACHS,
Morozov, NAGENDRA SINGH, MOSLER, ODA, AGO, SETTE-CAMARA,
EL-KHANI, SCHWEBEL, juges ; MM. EVENSEN, JIMENEZ DE ARE-
CHAGA, juges ad hoc ; M. TORRES BERNARDEZ, Greffier.

En l'affaire du plateau continental,
entre
la République tunisienne,
représentée par
S. Exc. M. Slim Benghazi, ambassadeur de Tunisie aux Pays-Bas,
comme agent,
PLATEAU CONTINENTAL (ARRÊT) 19

M. Sadok Belaïd, ancien doyen de la faculté de droit et des sciences politiques
et économiques de Tunis,

comme coagent et conseil,

M. Néjib Bouziri, conseiller diplomatique, ancien ministre,
M. Amor Rourou, ingénieur, géologue-géophysicien, ancien ministre de Pin-
dustrie, des mines et de l'énergie, :

comme conseillers du gouvernement,

M. Robert Jennings, Q.C., professeur Whewell de droit international à PUni-
versité de Cambridge, président de l’Institut de droit international,

M. René-Jean Dupuy, professeur au Collège de France, membre de l’Institut
de droit international, secrétaire général de l’Académie de droit internatio-
nal de La Haye,

M. Michel Virally, professeur à l’Université de droit, d’économie et de sciences
sociales de Paris et à l’Institut universitaire de hautes études internationales
de Genève, membre de l’Institut de droit international,

M. Georges Abi-Saab, professeur de droit international à l’Institut universi-
taire de hautes études internationales de Genève, associé de l'Institut de
droit international,

M. Yadh Ben Achour, professeur à la faculté de droit et des sciences politiques
et économiques de Tunis,

M. Pierre-Marie Dupuy, professeur à l'Université de droit, d'économie et de
sciences sociales de Paris,

comme conseils et avocats,

M. Habib Slim, chargé de cours à la faculté de droit et des sciences politiques
et économiques de Tunis,

M. Mohamed Mouldi Marsit, directeur des conventions au premier minis-
tère,

M. Jeremy P. Carver, solicitor (Coward Chance),

comme conseillers juridiques,

M. Robert Laffitte, professeur honoraire au Muséum national français d’his-
toire naturelle, ancien professeur de géologie et ancien doyen de la faculté
des sciences d’Alger,

M. Carlo Morelli, professeur de géophysique appliquée et directeur de l’Ins-
titut des mines et de géophysique appliquée de Université de Trieste,
M. Habib Lazreg, docteur ès sciences, géologue, ministère de l’économie

nationale,

M. Daniel Jean Stanley, docteur és sciences, océanographe, consultant en
océanographie et en géologie marine à Washington, D.C.,

comme experts,

le commandant Abdelwahab Layouni, ministère de la défense (marine natio-
nale),

M. Kamel Rekik, ingénieur, ancien élève de I’Ecole polytechnique de Paris,
ministère de l’économie nationale,

comme conseillers techniques,

Me Hend Mebazaa, documentaliste, ministère de l’économie nationale,
PLATEAU CONTINENTAL (ARRÊT) 20
M. Samir Chaffai, secrétaire à l'ambassade de Tunisie aux Pays-Bas,

M. Lazhar Bouony, maître-assistant à la faculté de droit et des sciences poli-
tiques et économiques de Tunis,

M. Fadhel Moussa, assistant à la faculté de droit et des sciences politiques et
économiques de Tunis,

M. Ridha Ben Hammed, assistant a la faculté de droit et des sciences poli-
tiques et économiques de Tunis,

M. Raouf Karrai, maître-assistant de géographie à l’Université de Tunis,

M. Farouk Saimanouli, juriste, ministère de l’économie nationale,
M. Zoubeir Mazouni, juriste, ministère de l’économie nationale,

comme assistants,
et

la Jamahiriya arabe libyenne populaire et socialiste,
représentée par

S. Exc. M. Kamel H. El Maghur, ambassadeur,
comme agent,

M. Abdelrazeg El-Murtadi Suleiman, professeur de droit international à
l'Université Garyounis de Benghazi,

comme conseil,

M. Derek W. Bowett, Q.C., président du Queens’ College de Cambridge,

M. Herbert W. Briggs, professeur honoraire Goldwin Smith de droit interna-
tional à l’Université Cornell,

M. Claude-Albert Colliard, doyen honoraire, professeur de droit international
à l'Université de Paris I,

M. Keith Highet, membre des barreaux de New York et du district de Colum-
bia,

M. Antonio Malintoppi, professeur à la faculté de droit de l'Université de
Rome,

sir Francis A. Vallat, K.C.M.G., Q.C. professeur honoraire de droit interna-
tional à l'Université de Londres, membre de la Commission du droit inter-
national, membre de l’Institut de droit international,

M. Mustapha K. Yasseen (décédé le 20 septembre 1981), membre de l’Institut
de droit international,

M. Walter D. Sohier, membre des barreaux de New Vork et du district de
Columbia,

comme conseils et avocats,

M. Amin A. Missallati, professeur de géologie à l’Université Al-Fateh de
Tripoli,

M. Omar Hammuda, professeur de géologie à l’Université Al-Fateh de Tri-
poli,

M. Mohammed Alawar, professeur adjoint de géographie 4 l'Université Al-
Fateh de Tripoli,
PLATEAU CONTINENTAL (ARRÊT) 21

M. Mohammed Jamal Ghellali, conseiller au département des affaires juri-
diques et des traités, bureau populaire de liaison avec lPextérieur, Tripoli,

M. Seif Jahme, département de la marine, Tripoli,

M. Khaled Gordji, département de la marine, Tripoli,

M. Salem Krista, département de cartographie, secrétariat pour le pétrole,
Tripoli,

M. Muftah Smeida, troisième secrétaire, bureau populaire de liaison avec
l'extérieur,

comme conseillers,

M. Frank H. Fabricius, professeur de géologie à l’Institut de géologie et de
minéralogie, Université technique de Munich,

M. Claudio Vita-Finzi, assistant en géologie à l’University College de
Londres,

comme experts,

M. Rodman R. Bundy,
M. Richard Meese, docteur en droit,
M. Henri-Xavier Ortoli,

comme conseils,

La Cour,

ainsi composée,
après délibéré en chambre du conseil,

rend larrét suivant :

1. Par lettre du 25 novembre 1978 reçue au Greffe de la Cour le 1er décembre
1978, le ministre des affaires étrangéres de Tunisie a notifié 4 la Cour un
compromis en langue arabe signé 4 Tunis le 10 juin 1977 entre la République
tunisienne et la Jamahiriya arabe libyenne populaire et socialiste ; une copie
certifiée conforme du compromis était jointe à cette lettre, ainsi qu’une traduction
en français.

2. Dans la traduction en français fournie par la Tunisie, les articles 1 à 5 du
compromis se lisaient comme suit :

« Article 1
Il est demandé à la Cour de rendre son arrêt dans l’affaire suivante :

Quels sont les principes et règles du droit international qui peuvent être
appliqués pour la délimitation de la zone du plateau continental appartenant
à la République tunisienne et de la zone du plateau continental appartenant à
la Jamahiriya arabe libyenne populaireet socialiste et, en prenant sa décision,
de tenir compte des principes équitables et des circonstances pertinentes
propres à la région, ainsi que des tendances récentes admises à la troisième
Conférence sur le droit de la mer.

De même, il est demandé également à la Cour de clarifier avec précision la
manière pratique par laquelle lesdits principes et règles s'appliquent dans
cette situation précise, de manière à mettre les experts des deux pays en
mesure de délimiter lesdites zones sans difficultés aucunes.
PLATEAU CONTINENTAL (ARRÊT) 22

Article 2

Dès que l'arrêt de la Cour est rendu, les deux Parties se réuniront pour la
mise en application desdits principes et règles pour déterminer la ligne de
délimitation de la zone du plateau continental appartenant à chacun des
deux pays et ce aux fins de la conclusion d’un traité relatif à cette ma-
tière.

Article 3

Dans le cas où il n’aura pas été possible d’aboutir à l'accord mentionné à
l’article 2 dans une période de trois mois, renouvelable par accord des
deux Parties, à partir de la date de la parution de l’arrêt de la Cour, les deux
Parties reviendront ensemble à la Cour et lui demanderont tous éclaircis-
sements ou explications facilitant la tâche des deux délégations pour par-
venir à la ligne séparant les deux zones du plateau continental et les deux
Parties s’engagent à se conformer à l’arrêt de la Cour et à ses explications et
éclaircissements.

Article 4

A. La procédure est constituée de plaidoiries écrites et de plaidoiries
orales.

B. Sans préjuger aucune question pouvant survenir relativement aux
moyens de la preuve, les plaidoiries écrites sont constituées des documents
suivants :

1) Des mémoires à soumettre à la Cour et à échanger entre les deux Parties
dans une période n’excédant pas dix-huit mois (18) à partir de la date de
notification du présent compromis au Greffier de la Cour.

2) Des contre-mémoires à soumettre à la Cour par les deux Parties et à
échanger entre elles conformément à ce qui suit : la République tunisienne
soumettra son contre-mémoire dans les six mois (6) après la daté à laquelle
elle aura reçu notification du mémoire de la part de la Cour ; la Jamahiriya
arabelibyenne populaire et socialiste soumettra son contre-mémoire dans les
huit mois (8) à partir de la date à laquelle elle aura reçu notification du
mémoire de la part de la Cour.

3) En cas de nécessité, des mémoires écrits additionnels à soumettre à la
Cour et dont l’échange doit s’effectuer dans les délais qui seront fixés par la
Cour à la demande de l’une ou l’autre Partie ou lorsque la Cour en décide
ainsi après consultation entre les deux Parties.

C. La question de l’ordre de prise de parole pour les plaidoiries orales
sera décidée par accord mutuel entre les Parties et, quel que soit l’ordre de
prise de parole adopté, cet ordre ne doit pas préjuger aucune question
relative à la charge de la preuve.

Article 5

Le présent compromis entrera en vigueur à compter de la date de
Péchange des instruments de sa ratification et sera notifié au Greffier de la
Cour par les deux Parties ou par l’une ou l’autre d’entre elles. »
PLATEAU CONTINENTAL (ARRÊT) 23

3. Conformément à l’article 40, paragraphe 2, du Statut, et à l’article 39,
paragraphe 1, du Règlement de la Cour, une copie certifiée conforme de la
notification et du compromis a été transmise immédiatement au Gouvernement
de la Jamahiriya arabe libyenne populaire et socialiste. Par lettre du 14 février
1979, reçue au Greffe de la Cour le 19 février 1979, le secrétaire aux affaires
étrangères de la Jamahiriya arabe libyenne populaire et socialiste a fait une
notification similaire à la Cour et y a joint une autre copie certifiée conforme du
compromis en langue arabe ainsi qu’une traduction en anglais.

4. Dans la traduction en anglais fournie par la Jamahiriya arabe libyenne, les
articles 1 à 5 du compromis se lisaient comme suit /traduction en francais établie
par le Greffe] :

« Article 1

Il est demandé à la Cour de rendre son arrêt sur la question sui-
vante :

Quels principes et règles du droit international peuvent être appliqués
pour la délimitation de la zone du plateau continental relevant de la Jama-
hiriya arabe libyenne populaire et socialiste et de la zone du plateau
continental relevant de la République tunisienne, et la Cour décidera
conformément à des principes équitables et aux circonstances pertinentes
propres à la région, ainsi qu’aux nouvelles tendances acceptées à la troisième
conférence sur le droit de la mer.

D'autre part, il est également demandé à la Cour de clarifier la méthode
pratique pour l’application de ces principes et de ces règles dans cette
situation précise, de manière à permettre aux experts des deux pays de
délimiter ces zones sans difficulté aucune.

Article 2

Quand la Cour aura rendu son arrêt, les deux Parties se réuniront pour
appliquer ces principes et ces règles de manière à déterminer la ligne de
délimitation de la zone du plateau continental relevant de chacun des deux
pays, en vue de la conclusion d’un traité à cet égard.

Article 3

Au cas où l’accord visé à l’article 2 ne serait pas obtenu dans un délai de
trois mois, renouvelable de commun accord, à compter de la date du pro-
noncé de l’arrêt de la Cour, les deux Parties reviendront ensemble devant la
Cour et demanderont toutes explications ou tous éclaircissements qui faci-
literaient la tâche des deux délégations pour parvenir à la ligne séparant les
deux zones du plateau continental, et les deux Parties se conformeront à
l’arrêt de la Cour ainsi qu’à ses explications et éclaircissements.

Article 4

a) La procédure consistera en la présentation de pièces écrites et en plai-
doiries.

b) Sans préjudice de toute question pouvant se poser au sujet des moyens de
preuve, les pièces écrites comprendront les documents suivants :
PLATEAU CONTINENTAL (ARRÊT) 24

Premièrement — Des mémoires à soumettre à la Cour et à échanger entre
les deux Parties dans un délai qui ne dépassera pas dix-huit (18) mois à
compter de la date de la notification du présent compromis au Greffier
de la Cour.

Deuxièmement — Des contre-mémoires à soumettre à la Cour par les
deux Parties et à échanger entre elles de la manière suivante :

La République tunisienne soumettra son contre-mémoire dans un
délai de six (6) mois à compter de la date à laquelle elle aura reçu de la
Cour notification du mémoire ; la Jamahiriya arabe libyenne popu-
laire et socialiste présentera son contre-mémoire dans un délai de huit
(8) mois à compter de la date à laquelle elle aura reçu de la Cour
notification du mémoire.

Troisièmement — En cas de nécessité, des pièces écrites supplémentaires
seront soumises à la Cour et échangées dans des délais que la Cour
fixera à la demande de l’une ou l’autre Partie ou, si la Cour en décide
ainsi, après consultation entre les deux Parties.

c) La question de l’ordre de parole, dans les plaidoiries, sera résolue de
commun accord entre les deux Parties et, quel que soit l’ordre adopté, il
ne préjugera aucune question relative à la présentation de la preuve.

Article 5

Le présent accord entrera en vigueur à la date de l'échange des instru-
ments de sa ratification et sera notifié au Greffier de la Cour par les deux
Parties ou par l’une ou l’autre d’entre elles. »

5. Conformément à l’article 40, paragraphe 3, du Statut et à l’article 42 du
Règlement, des copies des notifications et du compromis ont été transmises au
Secrétaire général de l'Organisation des Nations Unies, aux membres des
Nations Unies et aux autres Etats admis à ester devant la Cour.

6. La Cour ne comptant sur le siège aucun juge de nationalité tunisienne ou
libyenne, chacune des Parties s’est prévalue du droit que lui confère l’article 31,
paragraphe 3, du Statut, de procéder à la désignation d’un juge ad hoc pour
siéger en l’affaire. Le 14 février 1979 la Jamahiriya arabe libyenne a désigné
M. Eduardo Jiménez de Aréchaga, et le 25 avril 1979 les Parties ont été infor-
mées, conformément à la l’article 35, paragraphe 3, du Règlement, que cette
désignation ne soulevait pas d’objection ; le 11 décembre 1979 la Tunisie a
désigné M. Jens Evensen, et le 7 février 1980 les Parties ont été informées que
cette désignation ne soulevait pas d’objection.

7. Par ordonnances prises le 20 février 1979 et le 3 juin 1980 respectivement,
des délais ont été fixés pour le dépôt par chacune des deux Parties d’un mémoire
et d’un contre-mémoire, lesquels ont été dûment déposés dans les délais ainsi
fixés et échangés entre les Parties conformément au compromis.

8. Par lettre du premier ministre de la République de Malte datée du 28 jan-
vier 1981 et reçue au Greffe le 30 janvier 1981, le Gouvernement de Malte, se
fondant sur l’article 62 du Statut, a soumis à la Cour une requête à fin d’inter-
vention dans l'instance. Par arrêt rendu le 14 avril 1981, la Cour a jugé que cette
requête de Malte ne pouvait pas être admise.

10
PLATEAU CONTINENTAL (ARRÊT) 25

9. Par ordonnance prise le 16 avril 1981, le Président de la Cour a fixé, eu
égard à l’article 4 b) 3) du compromis, reproduit ci-dessus, un délai pour le dépôt
de répliques des deux Parties qui ont été déposées et échangées entre elles dans le
délai fixé.

10. Au cours d’audiences publiques tenues du 16 au 18 septembre, du 21 au
25 septembre, du 29 septembre au 2 octobre, du 5 au 9 octobre, du 13 au 15 oc-
tobre et du 19 au 21 octobre 1981, la Cour a entendu les représentants ci-après
des Parties :

Pour la Tunisie : S. Exc. M. Slim Benghazi,
M. Sadok Belaid,
M. Robert Jennings, Q.C.,
M. René-Jean Dupuy,
M. Michel Virally,
M. Georges Abi-Saab,
M. Yadh Ben Achour,
M. Pierre-Marie Dupuy,
M. Robert Laffitte,
M. Carlo Morelli,
M. Habib Lazreg.

Pour la Jamahiriya arabe libyenne : S. Exc. M. Kamel H. El Maghur,
M.D. W. Bowett, Q.C.,
M. Herbert W. Briggs,
M. Claude-Albert Colliard,
M. Keith Highet,
M. Antonio Malintoppi,
sir Francis A. Vallat, K.C.M.G., Q.C.,
M. Omar Hammuda
M. Claudio Vita-Finzi.

11. Conformément aux articles 57 et 63 à 65 du Règlement, Pagent de la
Jamahiriya arabe libyenne a fait comparaitre M. Frank A. Fabricius en qualité
d’expert. MM. Bowett et Virally ont procédé respectivement a son interrogatoire
et à son contre-interrogatoire.

12. Le 14 octobre 1981, la Cour a tenu une audience à huis clos pendant
laquelle l’agent de la Tunisie a fait projeter un film intitulé Plateau tunisien et
golfe de Gabés : les hauts-fonds découvrants. Auparavant, agent de la Jamahiriya
arabe libyenne avait pu examiner le film et avait indiqué qu’il ne jugeait pas
nécessaire d’élever des objections contre sa projection.

13. Au cours des audiences, plusieurs membres de la Cour ont posé des
questions à l’une et l’autre Partie. Les agents des Parties y ont répondu oralement
ou par écrit avant la clôture de la procédure orale.

14. Les Gouvernements des Etats-Unis d'Amérique, des Pays-Bas, du Cana-
da, de Argentine, de Malte et du Venezuela, s'appuyant sur l’article 53, para-
graphe 1, du Règlement, ont demandé à avoir communication des pièces de
procédure. Les Parties ayant été consultées et l’une d’elles ayant élevé une
objection, le Greffier a informé ces gouvernements, par lettres du 24 novembre
1980, que le Président de la Cour avait décidé que les pièces de procédure et les
documents y annexés ne seraient pas pour le moment mis à la disposition d'Etats
qui n’étaient pas parties à l’affaire. Le 14 septembre 1981, la Cour a décidé, après

11
PLATEAU CONTINENTAL (ARRÊT) 26

s'être renseignée auprès des Parties, conformément à l’article 53, paragraphe 2,
du Règlement, que les pièces de procédure seraient rendues accessibles au public
à partir de Pouverture de la procédure orale, ce qui a permis aux Etats susmen-
tionnés d’y avoir également accès 4 ce moment.

15. Dans la procédure écrite, les conclusions ci-après ont été présentées par les

Parties :

Au nom de la République tunisienne,

dans le mémoire :

« Sur la base des considérations de fait et de droit exposées dans le
mémoire présenté par la République tunisienne, plaise à la Cour de dire et
juger :

I, En réponse à la première question posée à l’article 1 du compromis du
10 juin 1977 :

1. La délimitation visée audit article (ci-après désignée : la délimitation)
doit s’opérer de manière que, compte tenu des données physiques et natu-
relles propres à la région, il soit attribué à chaque partie la totalité des zones
du plateau continental qui constituent le prolongement naturel de son
territoire sous la mer et n’empiètent par sur le prolongement naturel du
territoire de l’autre partie ;

2. La délimitation ne doit, en aucun point, empiéter sur la zone à l’in-
térieur de laquelle la Tunisie possède des droits historiques bien établis et
qui est définie latéralement, du côté libyen, par la ligne ZV 45° et, vers le
large, par l’isobathe des 50 mètres ;

3. La règle définie dans le paragraphe 1 ci-dessus doit être appliquée en
tenant compte de ce que les données géomorphologiques propres à la région
ont permis d'établir que le prolongement naturel de la Tunisie s’étend de
façon certaine, vers l’est, jusqu'aux zones comprises entre les isobathes des
250 et 300 mètres et, vers le sud-est, jusqu’à la zone constituée par les rides de
Zira et de Zouara ;

4. Dans les zones situées à l’est et au sud-est de la région ci-dessus définie,
la délimitation doit tenir compte de toutes les circonstances pertinentes
propres à la région, notamment :

a) du fait que la façade orientale tunisienne est marquée par la présence
d’un ensemble d'îles, îlots et hauts-fonds découvrants qui sont une partie
constitutive du littoral tunisien ;

b) du fait que la configuration générale des côtes des deux Etats se trouve
reflétée avec une fidélité remarquable par les courbes bathymétriques
dans la zone de délimitation et que ce fait n’est que la traduction de
la structure physique et géologique de la région ; qu’il en résulte que
le prolongement naturel de la Tunisie est orienté suivant une direc-
tion ouest-est et celui de la Libye suivant une direction sud-ouest/nord-
est ;

c) de l'effet d’amputation qui pourrait résulter pour la Tunisie de l’angu-

12
PLATEAU CONTINENTAL (ARRÊT) 27

lation particulière du littoral tuniso-libyen combinée avec la situation
sur la côte du point frontière entre les deux Etats ;

d) des irrégularités caractérisant les côtes tunisiennes et résultant d’une
succession de concavités et de convexités, comparées à la régularité
générale des côtes libyennes dans la zone de délimitation ;

e) de la situation de la Tunisie facé à des Etats dont les côtes sont peu
éloignées des siennes et des effets résultant de toute délimitation actuelle
ou éventuelle effectuée avec ces Etats.

IL. En réponse à la deuxième question posée à l’article 1 du compromis du
10 juin 1977 :

1. La délimitation devrait conduire au tracé d’une ligne ne s’écartant pas
sensiblement de celles qui résultent de la prise en considération des facteurs
géomorphologiques propres à la région, notamment l’existence d’une ligne
des crêtes constituée par les rides de Zira et de Zouara et de l'orientation
générale des prolongements naturels des territoires des deux pays vers la
plaine abyssale de la mer Ionienne ;

2. La ligne de délimitation pourrait alternativement :

a) soit être constituée par une ligne tracée à la hauteur de la frontière
tuniso-libyenne parallèlement à la bissectrice de l’angle formé par le
littoral tuniso-libyen dans le golfe de Gabès (cf. par. 9.25 du présent
mémoire) ;

b) soit être déterminée d’après l'angle d’ouverture du littoral, à la hauteur
de la frontière tuniso-libyenne, en proportion de la longueur des côtes
concernées des deux Etats (cf. par. 9.30 à 9.34 du présent mé-
moire) » ;

dans le contre-mémoire :

« Sur la base des considérations de fait et de droit exposées dans le
contre-mémoire présenté par la République tunisienne, plaise à la Cour de
dire et juger :

I. En réponse à la première question posée à l’article 1 du compromis du
10 juin 1977:

1. La délimitation visée audit article (ci-après désignée : la délimitation)
doit s’opérer de manière que, compte tenu des données physiques et natu-
relles propres à la région, il soit attribué à chaque Partie la totalité des zones
du plateau continental qui constituent le prolongement naturel de son
territoire sous la mer et n’empiètent pas sur le prolongement naturel du
territoire de l’autre Partie ;

2. La délimitation ne doit, en aucun point, empiéter sur la zone à l’in-
térieur de laquelle la Tunisie possède des droits historiques bien établis et
qui est définie latéralement, du côté libyen, par la ligne ZV 45° et, vers le
large, par l’isobathe des 50 mètres ;

3. La délimitation doit aussi s’opérer conformément à des principes
équitables et compte tenu de toutes les circonstances pertinentes propres à
l'espèce, étant entendu qu’un équilibre doit être établi entre les diverses
circonstances pertinentes, afin de parvenir à un résultat équitable, sans
refaire la nature ;

13
PLATEAU CONTINENTAL (ARRÊT) 28

4. La règle définie aux paragraphes 1 et 3 précédents doit être appliquée
en tenant compte de ce que les données géomorphologiques propres à la
région ont permis d'établir que le prolongement naturel de la Tunisie s'étend
de façon certaine, vers Pest, jusqu’aux zones comprises entre les isobathes
des 250 et 300 mètres et, vers le sud-est, jusqu’à la zone constituée par les
rides de Zira et de Zouara ;

5. Dans les zones situées à l’est et au sud-est de la région ci-dessus définie,
la délimitation doit tenir compte de toutes les autres circonstances perti-
nentes propres à la région, notamment :

a) du fait quela façade orientale tunisienne est marquée par la présence d’un
ensemble d’îles, flots et hauts-fonds découvrants qui sont une partie
constitutive du littoral tunisien ;

b) du fait que la configuration générale des côtes des deux Etats se trouve
reflétée avec une fidélité remarquable par les courbes bathymétriques
dans la zone de délimitation et que ce fait n’est que la traduction de la
structure physique et géologique de la région ; qu’il en résulte que le
prolongement naturel de la Tunisie est orienté suivant une direction
ouest-est et celui de la Libye suivant une direction sud-ouest/nord-est ;

c) de l'effet d’amputation qui pourrait résulter pour la Tunisie de l’angu-
lation particulière du littoral tuniso-libyen, combinée avec la situation sur
la côte du point frontière entre les deux Etats ;

d) des irrégularités caractérisant les côtes tunisiennes et résultant d’une
succession de concavités et de convexités, comparées à la régularité
générale des côtes libyennes dans la zone de délimitation ;

e) de la situation de la Tunisie face à des Etats dont les côtes sont peu
éloignées des siennes et des effets résultant de toute délimitation actuelle
ou éventuelle effectuée avec ces Etats.

II. En réponse à la deuxième question posée à l’article 1 du compromis du
10 juin 1977 :

1. La délimitation devrait conduire au tracé d’une ligne ne s’écartant pas
sensiblement de celles qui résultent de la prise en considération des facteurs
géomorphologiques propres à la région, notamment l'existence d’une ligne
des crêtes constituée par les rides de Zira et de Zouara et de l'orientation
générale des prolongements naturels des territoires des deux pays vers la
plaine abyssale de la mer Ionienne ;

2. La ligne de délimitation pourrait alternativement :

a) soit être constituée par une ligne tracée à la hauteur de la frontière
tuniso-libyenne parallèlement à la bissectrice de l’angle formé par le
littoral tuniso-libyen dans le golfe de Gabès (voir par. 9.25 du mémoire
tunisien) ;

b) soit être déterminée d’après l’angle d'ouverture du littoral, à la hauteur de
la frontière tuniso-libyenne, en proportion de la longueur des côtes
concernées des deux Etats (voir par. 9.30 à 9.34 du mémoire tuni-
sien) » ;

dans la réplique :

« Le Gouvernement tunisien maintient intégralement les conclusions de
son contre-mémoire et demande respectueusement à la Cour de rejeter les

14
PLATEAU CONTINENTAL (ARRÊT) 29

conclusions de la Libye en ce qu’elles ont de contraire aux conclusions
tunisiennes. »

Au nom de la Jamahiriya arabe libyenne populaire et socialiste,
dans le mémoire :

« Vu les faits énoncés dans la première partie du présent mémoire, l’ex-
posé de droit figurant dans la deuxième partie, et les arguments concer-
nant l’application du droit aux faits qui sont exposés dans la troisième
partie ;

Considérant que, par le compromis conclu entre les Parties, la Cour est
priée de rendre son arrêt sur la question des principes et règles du droit
international qui peuvent être appliqués à la délimitation de la zone du
plateau continental relevant de la Jamahiriya arabe libyenne populaire et
socialiste et de la zone du plateau continental relevant de la République
tunisienne, et de décider conformément à des principes équitables et aux
circonstances pertinentes propres à la région, ainsi qu’aux nouvelles ten-
dances acceptées à la troisième conférence sur le droit de la mer ;

Plaise à la Cour dire et juger, pour la Jamahiriya arabe libyenne populaire
et socialiste, que :

1. La notion du plateau continental comme prolongement naturel du
territoire terrestre dans et sous la mer est le fondement de la notion juridique
du plateau continental et un Etat a droit ipso facto et ab initio au plateau
continental qui est le prolongement naturel de son territoire terrestre dans et
sous la mer.

2. Toute délimitation doit, dans toute la mesure du possible, laisser à
chaque Etat toutes les parties du plateau continental qui constituent un tel
prolongement naturel.

3. Une délimitation mettant en pratique le principe du prolongement
naturel est une délimitation qui respecte les droits inhérents ipso jure de
chaque Etat, et l'affirmation de ces droits est par conséquent conforme à des
principes équitables.

4. La direction du prolongement naturel est déterminée par le rapport
général, géologique et géographique, entre le plateau continental et la masse
terrestre continentale, et non par la direction occasionnelle ou accidentelle
d’une section particulière du littoral.

5. En l'espèce le plateau continental au large de la côte de l’Afrique du
Nord est un prolongement vers le nord de la masse terrestre continentale et,
dans cette situation particulière, la méthode appropriée de délimitation des
zones de plateau continental relevant de chaque partie consiste donc à
suivre la direction de ce prolongement vers le nord à partir du point terminal
de la frontière terrestre.

6. L'application de la méthode de l’équidistance n’est pas obligatoire
entre les Parties, que ce soit en vertu d’un traité ou d’une règle de droit
international coutumier.

7. La question de savoir si l'application d’une méthode particulière de
délimitation est conforme à des principes équitables dépend des résultats de
cette méthode.

8. La méthode de l’équidistance ne constitue en elle-même ni une

15
PLATEAU CONTINENTAL (ARRÊT) 30

« règle » ni un « principe » et elle n’est pas nécessairement « équitable »
puisque, dans des circonstances particulières, son application peut aboutir
à des résultats inéquitables.

9. Un principe ou méthode de délimitation qui méconnaît le titre ipso jure
d’un Etat riverain au plateau continental constituant le prolongement
naturel de son territoire terrestre est ipso facto illicite et nécessairement
inéquitable.

10. En l'espèce, étant donné la configuration géographique particulière,
la méthode de l’équidistance aboutirait à une délimitation du plateau
continental qui serait inéquitable, inappropriée et contraire au droit inter-
national.

11. Les lignes de base promulguées en 1973 par la Tunisie ne sont pas
opposables à la Libye aux fins de la délimitation et leur application condui-
rait de toute manière à des résultats inappropriés et inéquitables.

12. Pour parvenir à une délimitation équitable, la totalité du fond et du
sous-sol de la mer au-delà de la laisse de basse mer, le long du littoral de
chaque partie, doit être prise en considération » ;

dans le contre-mémoire :

« Vu les faits énoncés dans la première partie du mémoire libyen, exposé
de droit figurant dans la deuxième partie et les arguments concernant
l'application du droit aux faits qui sont exposés dans la troisième partie ;
et

Vu les observations relatives aux faits présentés dans le mémoire tuni-
sien et l’exposé de droit figurant dans ledit mémoire ainsi que les faits
complémentaires et l'exposé de droit contenus dans le présent contre-
mémoire ;

Considérant que, par le compromis conclu entre les Parties, la Cour est
priée de rendre son arrêt sur la question des principes et règles du droit
international qui peuvent être appliqués à la délimitation de la zone du
plateau continental relevant de la Jamahiriya arabe libyenne populaire et
socialiste et de la zone du plateau continental relevant de la République
tunisienne, et de décider conformément à des principes équitables et aux
circonstances pertinentes propres à la région, ainsi qu’aux nouvelles ten-
dances acceptées à la troisième conférence sur le droit de la mer ;

Plaise à la Cour, en rejetant toutes prétentions et conclusions contraires
formulées dans le mémoire tunisien,

dire et juger que :

1. La notion du plateau continental comme prolongement naturel du
territoire terrestre dans et sous la mer est le fondement de la notion juridique
du plateau continental et un Etat a droit ipso facto et ab initio au plateau
continental qui est le prolongement naturel de son territoire terrestre dans et
sous la mer.

2. Leproiongement naturel du territoire terrestre d’un Etat dans et sous la
mer, qui établit son titre ipso jure au plateau continental attenant, est
déterminé par toute la structure physique de la masse terrestre indiquée
principalement par la géologie.

3. Si elles ne produisent pas de rupture dans l’unité fondamentale du

16
PLATEAU CONTINENTAL (ARRÊT) 31

plateau continental, les dorsales sous-marines sur le lit dela mer n’apportent
aucun fondement scientifique à un principe juridique de délimitation, même
si leur existence est établie.

4. Méme si leur existence est établie, les « droits de pêche » revendi-
qués par la Tunisie en tant que « droits historiques » sont en tout état de
cause sans pertinence pour la délimitation du plateau en la présente af-
faire.

5. La direction du prolongement naturel est déterminée par le rapport
général, géologique et géographique, entre le plateau continental et la masse
terrestre continentale, et non par la direction occasionnelle ou accidentelle
d’une section particulière du littoral.

6. En l'espèce le plateau continental au large de la côte de l'Afrique du
Nord est un prolongement vers le nord de la masse terrestre continentale et,
dans cette situation particulière, la méthode appropriée de délimitation des
zones de plateau continental relevant de chaque Partie consiste donc à
suivre la direction de ce prolongement vers le nord à partir du point terminal
de la frontière terrestre.

7. Danscettesituation particulière, la méthode pratique d'application des
principes et règles du droit international consiste donc à continuer de suivre
la direction du prolongement naturel vers le nord à partir de la limite
extérieure de la mer territoriale, du moins jusqu’au parallèle où la direction
générale de la côte tunisienne présente un changement notable, qu’il pour-
rait raisonnablement être nécessaire de prendre en considération afin de
parvenir à une délimitation respectant les circonstances pertinentes confor-
mément à des principes équitables, sans porter atteinte aux droits des Etats
qui ne sont pas parties à la présente affaire.

8. Toute délimitation doit, dans toute la mesure du possible, laisser à
chaque Etat toutes les parties du plateau continental qui constituent son
prolongement naturel.

9. Une délimitation mettant en pratique le principe du prolongement
naturel est une délimitation qui respecte les droits inhérents ipso jure de
chaque Etat, et l’affirmation de ces droits est par conséquent conforme à des
principes équitables. Un principe ou méthode de délimitation qui méconnait
le titre ipso jure d’un Etat riverain au plateau continental constituant le
prolongement naturel de son territoire terrestre est ipso facto illicite et
nécessairement inéquitable.

10. La question de savoir si l’application d’une méthode particulière de
délimitation est conforme à des principes équitables dépend des résultats de
cette méthode.

11. Pour parvenir à une délimitation équitable, la totalité du fond et du
sous-sol de la mer au-delà de la laisse de basse mer, le long du littoral de
chaque Partie, doit être prise en considération. |

12. Alors que la notion de proportionnalité n’est pas applicable à l’ap-
partenance géologique et juridique du plateau continental qui confère un
titre ipso jure à un Etat, elle peut légitimement servir de critère pour appré-
cier l’effet des caractéristiques géographiques sur une délimitation dans des
zones marginales.

13. L'application de la méthode de l’équidistance n’est pas obligatoire
entre les Parties, que ce soit en vertu d’un traité ou d’une règle de droit
international coutumier. La méthode de l’équidistance ne constitue en elle-

17
PLATEAU CONTINENTAL (ARRÊT) 32

même ni une « règle » ni un « principe » et elle n’est pas nécessairement
« équitable » puisque, dans des circonstances particulières, son application
peut aboutir à des résultats inéquitables.

14. En l’espèce, étant donné la configuration géographique particulière,
la méthode de l’équidistance aboutirait à une délimitation du plateau conti-
nental qui serait inéquitable, inappropriée et contraire au droit interna-
tional. :

15. Les lignes de base promulguées en 1973 par la Tunisie ne sont pas
opposables à la Libye aux fins de la délimitation et leur application condui-
rait de toute manière à des résultats inappropriés et inéquitables » ;

dans la réplique :

« La Libye confirme et maintient les conclusions formulées dans son
mémoire et dans son contre-mémoire, dans les termes suivants » (suivait le
texte des conclusions tel qu’il figurait dans le contre-mémoire).

16. Dans la procédure orale, les conclusions ci-après ont été présentées par les
Parties :

Au nom de la République tunisienne,
à l’audience du 25 septembre 1981 :
« Plaise à la Cour de dire et juger :

I. En réponse à la première question posée à l’article 1 du compromis du
10 juin 1977 :

1. La délimitation visée audit article (ci-après désignée : la délimitation)
doit s’opérer de manière que, compte tenu des données physiques et natu-
relles propres à la région, il soit attribué à chaque Partie la totalité des zones
du plateau continental qui constituent le prolongement naturel de son
territoire sous la mer et n’empiètent pas sur le prolongement naturel du
territoire de l’autre Partie ; |

2. La délimitation ne doit, en aucun point, empiéter sur la zone à l’in-
térieur de laquelle la Tunisie possède des droits historiques bien établis et
qui est définie latéralement, du côté libyen, par la ligne ZV 45° et, vers le
large, par l’isobathe des 50 mètres.

3. La délimitation doit aussi s’opérer conformément à des principes
équitables et compte tenu de toutes les circonstances pertinentes propres à
l'espèce, étant entendu qu’un équilibre doit être établi entre les diverses
circonstances pertinentes, afin de parvenir à un résultat équitable, sans
refaire la nature.

4. Les règles définies aux paragraphes 1 et 3 précédents doivent être
appliquées en tenant compte de ce que les données géomorphologiques
propres à la région ont permis d’établir que le prolongement naturel de la
Tunisie s’étend de façon certaine, vers l’est, jusqu’aux zones comprises entre
les isobathes des 250 et 300 mètres et, vers le sud-est, jusqu’à la zone
constituée par les rides de Zira et de Zouara.

5. Dans les zones situées à l’est et au sud-est de la région ci-dessus définie,
la délimitation doit tenir compte de toutes les autres circonstances perti-
nentes propres à la région, notamment :

18
PLATEAU CONTINENTAL (ARRET) 33

a) du fait que la façade orientale tunisienne est marquée par la présence
d’un ensemble d’îles, flots et hauts-fonds découvrants qui sont une partie
constitutive du littoral tunisien ;

b) du fait que la configuration générale des côtes des deux Etats se trouve
reflétée avec une fidélité remarquable par les courbes bathymétriques
dans la zone de délimitation et que ce fait n’est que la traduction de
la structure physique et géologique de la région ; qu’il en résulte que
le prolongement naturel de la Tunisie est orienté suivant une direc-
tion ouest-est et celui de la Libye suivant une direction sud-ouest/nord-
est ; |

c) de Peffet d’amputation qui pourrait résulter pour la Tunisie de l’angu-
lation particulière du littoral tuniso-libyen, combinée avec la situation
sur la côte du point frontière entre les deux Etats ;

d) des irrégularités caractérisant les côtes tunisiennes et résultant d’une
succession de concavités et de convexités, comparées à la régularité
générale des côtes libyennes dans la zone de délimitation ;

e) de la situation de la Tunisie face à des Etats dont les côtes sont peu
éloignées des siennes et des effets résultant de toute délimitation actuelle
ou éventuelle effectuée avec ces Etats.

IL. En réponse à la deuxième question posée à l’article 1 du compromis du
10 juin 1977:

1. La délimitation devrait conduire au tracé d’une ligne ne s’écartant pas
sensiblement de celles qui résultent de la prise en considération des facteurs
géomorphologiques propres à la région, notamment l’existence d’une ligne
des crêtes déterminée par les rides de Zira et de Zouara et plus particuliè-
rement par celle de Zira et par l'orientation générale des prolongements
naturels des territoires des deux pays vers la plaine abyssale de la mer
Ionienne.

2. La ligne de délimitation pourrait alternativement :

a) soit être constituée par une ligne tracée à la hauteur de la frontière
tuniso-libyenne parallèlement à la bissectrice de l’angle formé par le
littoral tuniso-libyen dans le golfe de Gabès (voir par. 9.25 du mémoire
tunisien) ;

b) soit être déterminée d’après l’angle d'ouverture du littoral, à la hauteur
de la frontière tuniso-libyenne, en proportion de la Iqngueur des cdtes
concernées des deux Etats (voir par. 9.30 4 9.34 du mémoire tuni-
sien) » 3

à Paudience du 15 octobre 1981, Pagent de la Tunisie a déclaré que son gouver-
nement maintenait les conclusions énoncées le 25 septembre 1981.

Au nom de la Jamahiriya arabe libyenne populaire et socialiste,

à Paudience du 9 octobre 1981, l’agent de la Jamahiriya arabe libyenne a déclaré
que son gouvernement confirmait et maintenait ses conclusions, énoncées dans le
contre-mémoire libyen et dans la réplique libyenne ;

à Paudience du 21 octobre 1981, Pagent de la Jamahiriya arabe libyenne a déclaré

19
PLATEAU CONTINENTAL (ARRÊT) 34

que son gouvernement confirmait et maintenait telles quelles les conclusions
énoncées dans le contre-mémoire libyen.

17. Il convient de décrire tout d’abord à grands traits le cadre géogra-
phique du différend soumis à la Cour, c’est-à-dire l’ensemble de la région où
la délimitation de plateau continental en cause doit s’effectuer. L’un des
points contestés entre les Parties consiste à savoir si, avant d’étudier une
délimitation projetée, il faut définir la région à délimiter et, dans l’affir-
mative, décider quel sera!’ effet de cette définition. Les Parties s opposent en
outre nettement sur des questions de description géographique, en parti-
culier sur les caractéristiques des côtes, non qu’il y ait des doutes quant aux
faits physiques (sauf dans le cas de certains fonds marins), mais parce que
l'importance relative d’une particularité géographique et la qualification de
norme ou d’exception qu’on lui attribue peuvent varier — ou paraître varier
— selon l'échelle des cartes utilisées et selon que l'observateur envisage cette
particularité dans une perspective plus ample ou dans le cadre restreint de
ses environs immédiats.

18. Il importe de souligner que le seul objet de la description qui suit est
de situer l’affaire, non de donner une définition juridique de la région à
délimiter ni de dire quel serait, pour la Cour, l’effet des diverses particu-
larités géographiques sur la situation juridique. Dans la mesure où une
conclusion de droit utile pour la décision peut dépendre de la définition de
telle ou telle particularité, cette définition sera donnée en temps voulu. Dans
le même esprit, la carte n° 1 annexée au présent arrêt ne sert qu’à donner une
vue d’ensemble du cadre géographique du différend, et aucune importance
spéciale ne s'attache à l’échelle choisie ni à la présence ou à absence d’une
caractéristique géographique particulière.

19. La République tunisienne (ci-après dénommée la Tunisie) et la
Jamahiriya arabe libyenne populaire et socialiste (ci-après dénommée la
Libye) sont toutes deux situées sur la côte septentrionnale du continent
africain, bordant la Méditerranée. La Tunisie, qui est à l’ouest par rapport
à la Libye, s'étend à peu près du 30° au 38e degré de latitude nord et du 7e au
12e degré de longitude est. La Libye, qui se trouve à l’est et au sud-est de la
Tunisie, est comprise approximativement entre les 19e et 34e degrés de
latitude nord et les 9e et 25e degrés de longitude est. La côte orientale de la
Tunisie est à l'extrémité ouest d’un vaste retrait de la côte nord-africaine
ayant en gros la forme d’un rectangle plus allongé d’ouest en est que du nord
au sud, Pextrémité est étant constituée par le golfe de Syrte sur la côte
libyenne. La côte change donc de direction un peu à l’ouest du point (Ras
Ajdir) où la frontière terrestreentre les deux Etats commence. En allant dela
Libye vers la Tunisie, elle suit une direction générale ouest-nord-ouest sur
une certaine distance avant et après le point frontière. Au-delà de celui-ci, et

20
PLATEAU CONTINENTAL (ARRÊT) 35

une fois dépassée l’île de Djerba, s’amorce la concavité du golfe de Gabès, où
le rivage prend une direction plus ou moins nord-est jusqu’à Ras Kapoudia.
Viennent ensuite le golfe de Hammamet, le promontoire (orienté approxi-
mativement vers le nord-est) du cap Bon et le golfe de Tunis, avant la
dermère partie du littoral tunisien qui suit elle aussi une direction ouest-
nord-ouest mais à une latitude de quelque quatre degrés plus au nord que la
côte avoisinant Ras Ajdir.

20. La région dans laquelle le plateau continental doit être délimité
s’etend grosso modo au nord de la côte de part et d’autre de Ras Ajdir ; elle
est bornée à l’ouest par une partie de la côte tunisienne mais ne l’est vers l’est
par aucun accident visible ni aucune limite convenue. Les Parties sont en
désaccord sur le point de savoir s’il faut y inclure tout ou partie de la mer
territoriale (dont elles ont toutes deux fixé la largeur à 12 milles), sur les
lignes de base à partir desquelles la Tunisie entend mesurer celle-ci et sur
certains droits historiques revendiqués par la Tunisie. Pour ce qui est des
limites vers le large, la Tunisie a signé le 20 août 1971 un accord avec l’Italie
qui délimite le plateau continental entre les deux Etats essentiellement sur la
base d’une ligne médiane, maïs avec des dispositions particulières pour les
îles italiennes de Lampione, Lampedusa, Linosa et Pantelleria. La ligne
ainsi définie est indiquée sur la carte n° 1 jointe au présent arrêt.

21. L’absence d’accord entre les Parties pour délimiter une portion
quelconque du plateau continental ou fixer la frontière latérale entre leurs
eaux territoriales respectives n’a pas empêché certaines activités de pros-
pection et d'exploitation du plateau. Chacune des Parties a délivré
des permis ou octroyé des concessions pour les zones qu’elle considérait
comme relevant nécessairement de son autorité et les forages ont été
nombreux. Du côté libyen, ce processus s’autorisait de la loi pétrolière
n° 25 et de la réglementation pétrolière n° 1 adoptée en vertu de ladite loi,
qui sont l’une et l’autre entrées en vigueur le 19 juillet 1955. Toutefois, les
premières activités se déroulèrent à terre ; la première concession libyenne
en mer ne fut accordée qu’en 1968. Entre 1968 et 1976, quinze forages
eurent lieu dans une zone de concession en mer, dont plusieurs se révé-
lèrent productifs. La Tunisie, quant à elle, avait accordé son premier
permis en mer en 1964. Un permis de 1972 spécifiait comme limite sud-est
« la frontière maritime entre la Tunisie et la Libye », sans que l’emplace-
ment de cette frontière fût autrement précisé ; en 1974, la limite de ce
permis fut définie en particulier par la

« ligne d’équidistance ... déterminée conformément au droit interna-
tional ... dans l’attente d’un accord entre la Tunisie et la Libye défi-
nissant la limite de leur juridiction respective sur le plateau conti-
nental ».

21
36

PLATEAU CONTINENTAL (ARRÊT)

 

 

 

nn — — Lai
Simitation italo-tun \ | ED ; a
ars re : £ peter were 389

 

 

 

38
\
\

 

 

 

  
 

ce Goife de

  
 
 
   
  

 

 

 

 

 

 

| &% Pantelleria

 

 

de
\

 

36°

 

 

 

 

“| Hammamet \
_. ra
f ;
I »Linosa
|
# LAN
Lampione. \ \
{ J \
Le Lampedusa \,
“Ne \

4
: > Ras Kapoudia

 

 

 

 

34°

 

3 4 D

 

 

 

 

 

 

 

Fa Misratah

32°

 

32h

 

 

 

 

 

 

CARTE N° ]

22
oC

"QOUBAR
snjd dnoonesq mu pinolne 359 OIp np UOTJEULIOZ ap Snsss901d a] press
199 B.nb Jojou juepusdss ne] II ‘(Sp Jed ‘761 ‘d 39 ‘ec ‘red ‘¢z -d 4/67
[NON “fT D) Satsayoad ap asaijout ua aguajaduo7 PI ep SOICJIE soy suep
SOQINULIOJ & 99, nb IsUl VI SP 1OIP a] Ins som SUOTIEN sap S9U919JU09
EI SP XNCALI} Sd] JUEUIIOUO9 SUOTIBAIASgO XNE SIOAUSI MO’) PJ ‘« S993d999e
SOOUBPUD] SOJJSANOU » SO] ‘OUFSISIOI] np 359 Inb 30 Inog ‘(1 > LOL ‘zed
‘co ‘d “6961 flanoay ‘f'I D) « soyuoutjied SooueISUOOITS $a] S91n0) ap
nus} ados 19 sayqvymbs sadurid sap 8 jUSUIQWIOJUOS » aiedo.s uor]
-ByMUTOp ef onb asixo JEUOTNEUIOIUI WOIp 9j jenbnp sours} xne PAON np
JU D] ap jDIUaUIJUOD NVIID] J NP saiteyye So] SUPP 1QIIv UOS Op JIOSSOI II
QUO ‘aouapnuidsin{ es saae STUOUIIPU 9)2dWI09 ua SUIOWIUEQU JU0S
SOSIA SIN9J9PJ SIOI] sop xnoq] ‘SOIduI09 np suorIsodsip say ronbrrdde p
1L9S91d inj (D eQUITe | JUOP ‘181 UOS ap ‘| sudeIseIed ‘9€ aOTIIE I B SADSTA
VOIP Ip Sd9oMOs So] S9JN0]j op ISIIdSUILS ap Npusayue usiq onus} }S9 NO
B] ‘UOIeTUITTSp EI 8 soyqvorjdde siusurrod soysai jo sadiouurd say 99194991
inOg ‘Joul VT SP JIOIP I] IMS SOIU[) SUOTJEN SOP BdUSIOJUOD SUIDISION EI 8
$99]d9998 SSOUBPUI] SOT[9ANOU SOI (2 ‘UOIS91 ve] e soidoid sayuoulzod same}
-SUODIIO So] (g ‘satqeiinbe sodiourid soy (D : smuorduros ay suep sorjioods
‘SJULAINS SINDJORJ SIOI] Sop 2]dWI09 JUEUSJ Ud JaDUOUOId as ap 99LId juaut
-9SS01dX9 159 INO BT ‘SJEYA xnap sap uNnoeyo ap JUSUISAFJO9ASAI pURADTAI
« TeyusUTIUCS neaye[d np suoz B] ap UONeTUNEp PT Inod sanbydde ane
juaanod [nb] jeuoreuraqur iorp np says 19 sodisurid » say proge.p ino}
ISOUOUS B 99JTAUI JS9 NOD BI ‘sTUOIdUIOS Np | SOIR] ap N1ISA UA ‘CZ

‘91180 PT OP ZOI BpPNse.| ap uonvordde
Ud dI1SIB9IUS 919 B STUIOIdUWIOD J] NO JUSUIOU Nv sarap) SUOTIEN] Sop UOTES
-TUe3IQ,] 2P 1811832199S 9] ed 911q819 uUOoTONped) eT B [eIOUas US puodsal
-109 mb jo ‘S}JoIH aI Jed stedsuelj usd ayinpener 939 & atja.nb 901 steyzue
Ud SULSAQT] UOTIONPBI} PI 9P IN[99 ‘2JIPOUIUIO) Op SUOSTEI Sap Inod ‘vias OSTA
91X93} 9] ‘SITeIJUOS UOTJEOIPUI Jnes Ja 19118 JUoS91d 9] SUP ‘JUS Sa nod
PUSI9JJIP 1U9S91d np sistes 919 & no €] janbnp nj104 Us snuorduos np
9QEIE [EUTISLIO 9]X9] NP ‘snssep-19 p19 7 saydvisered xne ajinpoldal ‘steysue
ud no sTesuevly ua uononpern sidoid es gsodap ev ayieg onbeyy ‘77

*#

‘SUOT18)S9101d sap ST E o1ne j SoJonbso] 21109 s911ATI9E sap LAINsInod
B oieg anbeyo ‘INOT) 8] JUBADP SOUCJSUIL] Op sINJIOANO] soude sway
"M0 PJ B UOTISOND VY] JUEJISUMOS STUOIdWIOS np sinjeUsIs BT BL / G6] UNL OT
of yUSITINOGe senbrewoy]dip sustarjue sop ‘anne.] red saastIoO Ne soUAHe
SOI 91JU09 9/61] US 93S89}0Id UAB SJUSUISIISANOS XN9P sap UNdBY ‘S9309
Sop sop (Ç anbjonb e sonqis auoz sun suPP SUOUS191d op JUSUSUINEAIUD
un yrenboaoid mb 90 ‘ooueisipmbs p ously 8] op 15910] 8 yp Juoworne
‘USIPLIQUI 9] OOAV UOHAUS ,97 Ap ojsue un e JIplÜy sey op yueyed aus]
aun Jed a9juasgidai 31839 “OINDLID]UB UOISSSOUO9 oun, p a1dulo0o jueUA] Saye}
-U9PI990 STU] PJ JUOP UOISSSOU09 SUN BAOIIDO 9ÂQTTI EI ‘aguUe SUIQUI PT

LE (LGYUV) IVLINANIINOD NVALVTId
PLATEAU CONTINENTAL (ARRÊT) 38

24. En vertu du compromis, la Cour est habilitée à tenir compte des
« nouvelles tendances acceptées » qui peuvent être considérées, ainsi que le
mot « tendances »‘le dénote, comme représentant un stade avancé du
processus d'élaboration. La troisième conférence des Nations Unies sur le
droit de la mer n’a pas encore pris fin. Le projet de convention du 28 août
1981 n’est pas encore le texte final qui sera ouvert à la signature. Les Parties
auraient sans doute pu viser dans le compromis certains aspects précis du
développement du droit de la mer et stipuler qu’en l’occurrence telle ou
telle règle serait obligatoire dans leurs rapports bilatéraux à titre de lex
specialis. Or les Parties ne l’ont pas fait et, d’après leurs réponses à la
question qu’un membre de la Cour leur a posée sur ce point, elles ne
paraissent pas avoir voulu aller jusqu’à s’imposer ainsi des règles addi-
tionnelles ou complémentaires dans le cadre de la présente affaire. Selon la
Tunisie, dans la mesure où elles ne font pas encore partie du droit inter-
national général, les « tendances » sont à prendre en compte comme
« élément d'interprétation des règles existantes ». De toute manière, les
considérations ou conclusions que la Cour peut formuler au sujet de
l'application des « tendances » concernent exclusivement les relations
juridiques entre les Parties à la présente instance. Au surplus, il aurait
incombé à la Cour de tenir compte d’office des travaux de la conférence,
même si les Parties n’en avaient rien dit dans le compromis ; la Cour ne
saurait en effet négliger une disposition du projet de convention si elle
venait à conclure que sa substance lie tous les membres de la communauté
internationale du fait qu’elle consacre ou cristallise une règle de droit
coutumier préexistante ou en voie de formation.

25. Aux termes d’une autre clause du compromis, la Cour est priée de
« clarifier la méthode pratique pour l’application de ces principes et de ces
règles dans cette situation précise », c’est-à-dire d’énoncer ceux qu’elle juge
applicables à la délimitation, « de manière à permettre aux experts des
deux pays de délimiter ces zones sans difficulté aucune ». Dans la présente
espèce les Parties ne se sont donc pas réservé le droit de choisir la méthode
à adopter ; elles ont au contraire prié la Cour de définir cette méthode à
leur place. En plaidoirie, les deux Parties ont reconnu que de ce point de
vue l'affaire actuelle se situe entre les affaires du Plateau continental de la
mer du Nord de 1969, où la Cour était seulement priée d’indiquer quels
étaient les principes et règles du droit international applicables à la déli-
mitation, et l’arbitrage franco-britannique de 1977 sur la délimitation du
plateau continental, dans lequel le tribunal arbitral devait lui-même tracer
la limite entre les portions de plateau continental relevant de chacune des
Parties en cause dans la région considérée.

26. A cet égard la Cour doit trancher une question préliminaire, née
d’un désaccord entre les Parties sur l’interprétation de l’article 1 du com-
promis et sur la portée de la tâche que ce texte confie à la Cour. Considérée

24
PLATEAU CONTINENTAL (ARRÊT) 39

sous un certain angle, la controverse consiste à savoir si l’article 1 saisit la
Cour de deux questions distinctes : primo quels sont les règles et principes
de droit international applicables et secundo quelle est la méthode pratique
pour les appliquer ; ou s’il ne s’agit que de deux aspects d’une seule et
même question. Sous un autre angle, plus pratique, la controverse porte sur
le degré de précision que devra revêtir l’arrêt de la Cour et sur la latitude
laissée en conséquence aux Parties et à leurs experts pour établir la ligne de
délimitation.

27. Selon la Tunisie, la Cour est priée de spécifier en termes précis la
manière pratique d’appliquer les principes et règles. Si le choix de la
méthode risquait de provoquer un désaccord, il appartiendrait à la Cour de
trancher, des points de vue juridique et pratique, afin d’éviter toute diver-
gence de vues entre les experts des Parties ; il ne resterait plus à ceux-ci qu’à
accomplir un travail d'application technique « sur le sens et les modalités
duquel [ils] ne puissent rencontrer aucune difficulté ». La Cour est invitée à
tenir compte de tous les facteurs de fait et de droit pour définir les
méthodes pratiques et les instruments à utiliser, jusqu’au point ultime
précédant le travail purement technique, le calcul des coordonnées des
points par lesquels la ligne devra passer et son tracé effectif sur la carte.

28. La Libyeestime au contraire que la Cour n’est pas habilitée à mener la
tâche « jusqu’au point ultime précédant le travail purement technique ». Il
est clair que la Libye plaide d’une façon générale pour une interprétation
plus restrictive du compromis. Sa thèse est que, en clarifiant la « méthode
pratique » d'application des principes et des règles, la Cour devra indiquer
les considérations et facteurs supplémentaires à faire entrer en jeu et à
pondérer, mais qu'elle n’a pas été priée de préciser la méthode de délimi-
tation elle-même. C’est là la base du désaccord sur la traduction française du
texte arabe du compromis, où, selon la Libye, la Tunisie aurait inséré à tort
les mots « avec précision ». La divergence porte sur la traduction du mot
arabe que la Libye a rendu par « clarify » et la Tunisie par « clarifier avec
précision » dans la phrase citée au paragraphe 25 ci-dessus. Une autre
divergence concerne le sens de l’expression « méthode pratique » ou « ma-
nière pratique », que la Tunisie considère comme synonyme de « méthode
de délimitation », la Libye lui attribuant une portée plus restreinte ou moins
précise.

29. La Cour ne voit pas de différence appréciable entre une « méthode de
délimitation » et une « méthode pratique pour l'application de ... principes
et de règles dans cette situation précise de manière à permettre aux experts
des deux pays de délimiter [des] zones...» Au demeurant une analyse
approfondie des écritures et plaidoiries des Parties sur ce point amène la
Cour à conclure qu’il n’existe entre elles aucune divergence d'opinion
fondamentale. En définitive les Parties ne s’écartent l’une de l’autre que par
des nuances sur les rôles respectifs de la Cour et de leurs propres experts.

25
PLATEAU CONTINENTAL (ARRÊT) 40

Toute cette controverse est donc d’une importance mineure pour la Cour,
qui devra de toute façon décider avec précision et ne saurait accepter le
terme de « directive » (guidance) utilisé à plusieurs reprises par la Libye pour
désigner ce que la Cour est censée spécifier. Bien entendu la tâche dela Cour
en l’espèce n’est pas de donner un avis consultatif au sens de Particle 65
du Statut et de l’article 102 du Règlement. Elle est priée de statuer au
contentieux par un arrêt rendu conformément aux articles 59 et 60 du
Statut et à l’article 94, paragraphe 2, du Règlement, qui aura donc l'effet et
la force obligatoire que lui attribuent l’article 94 de la Charte des Nations
Unies et lesdites dispositions du Statut et du Règlement.

30. Il ressort à l’évidence des articles 2 et 3 du compromis que les Parties
reconnaissent leur obligation de se conformer à l’arrêt de la Cour. Aux
termes de l’article 2, elles doivent à cette fin se réunir après le prononcé de
l'arrêt pour appliquer les principes et règles que la Cour aura énoncés
comme régissant la délimitation du plateau continental, en vue d'aboutir à
la conclusion d’un traité. Elles devront donc se rencontrer aussitôt que
possible après l'arrêt. Cela résulte implicitement de l’article 3, d’après
lequel accord entre les Parties devrait normalement être conclu dans les
trois mois suivant la décision. La Cour considère qu’à ce stade-là les experts
des Parties n’auront pas à négocier au sujet des facteurs à faire intervenir
dans leurs calculs, car la Cour aura réglé cette question. La seule tâche
restante sera la tâche technique devant permettre de rédiger le traité
consacrant les travaux des experts. La Cour n’a pas à formuler de nouvelle
conclusion générale sur l’interprétation du compromis à cet égard ; le degré
de précision qui s'impose, selon elle, apparaîtra quand elle indiquera la
méthode pratique d’application des principes et règles pertinents dans la
suite du présent arrêt.

31. L'article 3 du compromis qui vient d’être mentionné prévoit que,
faute d’accord, « les deux Parties reviendront ensemble devant la Cour et
demanderont toutes explications ou tous éclaircissements qui faciliteraient
la tâche des deux délégations » pour réaliser la délimitation. Cette dispo-
sition a également suscité une controverse entre les Parties, la Libye ayant
exprimé l'opinion que «les pouvoirs que [l’article] prévoit ne sont pas
limités à la simpleinterprétation de l’arrêt » en application de l’article 60 du
Statut et de l’article 98 du Règlement. La Tunisie s’est élevée contre cette
conception qui Oterait selon elle à l’arrêt son caractère « définitif », en
violation du Statut de la Cour. Le débat aurait pu être considéré comme
académique à ce stade de l’instance, n’était que les Parties s’appuient sur
leur interprétation de l’article 3 du compromis pour renforcer celle qu’elles

26
PLATEAU CONTINENTAL (ARRÊT) 41

donnent des articles | et 2. La Cour n’a cependant pas jugé nécessaire, pour
interpréter ces derniers, de se prononcer sur l'interprétation exacte de
l’article 3. Un tel prononcé serait prématuré ; dans l’hypothèse où les
Parties décideraient de revenir devant la Cour, celle-ci examinerait à ce
moment-là toute demande fondée sur l’article 3 du compromis.

32. Durant les procédures écrites et orales, la nature des fonds marins de
la région à l’intérieur de laquelle une délimitation doit être effectuée a fait
l’objet d’un examen minutieux des Parties et d’études scientifiques détail-
lées de leurs experts. Il suffira de noter pour commencer que les fonds
marins en cause font partie d’une région sous-marine plus vaste, à savoir
toute la partie immergée d’une entité géomorphologique appelée bloc
pélagien (ou bassin pélagien) par les Parties et sous-jacente à l’espace
maritime dénommé mer pélagienne. Les Parties s’accordent pour dire que
cette entité comprend aussi certaines portions de leur territoire terrestre, en
particulier la Tunisie orientale au sud du golfe de Hammamet et la plaine de
la Djeffara au sud-est de la Tunisie et au nord de la Libye. Sans vouloir
aborder la question de la véritable classification géologique d’une parti-
cularité quelconque, la Cour constate que la région sous-marine plus vaste
susmentionnée descend en pente douce d’ouest en est et qu’elle s’étend vers
le nord au moins jusqu’à une série de dépressions importantes (fosses de
Pantelleria, Malte et Linosa) et vers l’est jusqu’à un changement de pente
que les Parties ont désigné par les noms d’escarpement de Malte-Misratah
ou de flexure ionienne (à 15° de longitude est environ). Une particularité
à laquelle la Tunisie attache de limportance est une vallée ou dépres-
sion sous-marine appelée sillon tripolitain, à peu près parallèle à la côte
libyenne, et comprise entre 13 et 15° de longitude est environ, qu’elle
considère comme prolongeant le golfe de Gabès sous la mer. Parmi les
caractéristiques dont l’existence ou l’importance sont plus particulière-
ment controversées entre les Parties on peut citer : deux rides sous-marines
de direction approximative ouest-est, suivant à peu près les parallèles 33° 20’
et 33° 30’ N appelées rides de Zira et de Zouara par la Tunisie ; cer-
taines falaises sous-marines ou fortes déclivités, se trouvant à des profon-
deurs de 150 à 200 mètres environ, qui constituent le rebord d’une étendue
appelée plateau tunisien, à l’est des îles Kerkennah ; enfin le plateau
de Mellita-Medina comprenant les bancs de Mellita et Medina, entre
34 et 35° de latitude nord et 14° 30’ et 15° 30’ environ de longitude est.
Une caractéristique extérieure au bloc pélagien, que la Tunisie au moins
considére comme susceptible d’influer sur la délimitation, est une zone
sensiblement plus profonde (4000 mètres environ), se trouvant à l’est-
sud-est de Malte, que la Tunisie dénomme plaine abyssale ionienne.

%

27
PLATEAU CONTINENTAL (ARRÊT) 42

33. Il est évident que le bloc pélagien est une région beaucoup plus vaste
que tout ce qu'on pourrait considérer comme étant à délimiter entre les
Parties. La partie immergée du bloc, sous la mer pélagienne, comprend,
outre les zones concernées par la décision en l'espèce, des étendues qui se
trouvent en dehors du champ des revendications formulées de part et
d’autre. Il faut tenir compte aussi de la présence des territoires d’autres
Etats, y compris les îles pélagiennes et Pantelleria, appartenant au bloc
pélagien et bordant la mer pélagienne. Les parties nord et nord-est du bloc
pélagien, en litige entre les Parties, relèvent d’une région où d’autres Etats
ont formulé ou pourront formuler des prétentions portant sur les mêmes
zones. La Cour n’a pas compétence pour connaître de ces problèmes en la
présente instance et elle ne doit pas préjuger leur solution future.

34. La nécessité de délimiter les zones de plateau continental entre les
Parties ne concerne que la région sous-marine où celles-ci peuvent légiti-
mement prétendre exercer des droits souverains en vertu du droit inter-
national. Ces prétentions ont trait, au moins à proximité des côtes, à des
zones qui relèvent indubitablement de l’une ou de l’autre Partie. Toutefois
elles se chevauchent aussi sur de vastes étendues des fonds de la mer
pélagienne, mais non sur leur totalité. C’est donc pour ces fonds que la
Cour devra indiquer les principes et règles juridiques applicables et la
méthode pratique de délimitation à employer en l'espèce.

35. La Libye a suggéré de tenir compte d’une région qu’elle appelle la
« zone considérée », limitée à l’est par une ligne reliant l’île italienne de
Lampedusa à un point situé à la même longitude (12° 36’) à la limite
extérieure de la mer territoriale libyenne. Elle n’a pas précisé quelle serait la
limite nord de cette zone, mais sur les croquis figurant dans ses pièces de
procédure les lignes indiquant la direction que devrait avoir la délimita-
tion, selon elle, atteignent presque l’île de Lampedusa au nord. La Tunisie,
pour sa part, rejette la notion libyenne de zone considérée au motif que
celle-ci est dépourvue de base juridique et d’utilité réelle et ne peut être
définie dans les parties nord et nord-est de la mer pélagienne par référence
aux droits d’Etats tiers qui restent indéterminés. La Tunisie reconnaît en
revanche que la région où la délimitation doit s’effectuer est limitée à la
mer pélagienne, bordée par les parties des côtes tunisienne et libyenne
pouvant être considérées comme limitrophes, de part et d’autre de la
frontière à Ras Ajdir. Vers le nord la Tunisie estime sans pertinence les
zones avoisinant la ligne de délimitation italo-tunisienne ; vers l’est, la
Cour constate que le « faisceau de lignes » tracées par la Tunisie (sur
lesquelles elle reviendra en détail plus loin) comme représentant des lignes
de délimitation appropriées s'étendent à peu près, dans les croquis des
pièces tunisiennes, jusqu’au méridien 15° E. La Cour considère que ces
positions des Parties suffisent pour le moment à définir de manière géné-
rale la région à prendre en considération aux fins de la délimitation.

*
* *

28
PLATEAU CONTINENTAL (ARRÊT) 43

36. Malgré son apparition relativement récente en droit international, le
concept de plateau continental, dont on peut dire qu’il remonte à la
proclamation Truman du 28 septembre 1945, est devenu l’un des concepts
les mieux connus et les plus étudiés, en raison de l'importance économique
considérable des activités d’exploitation qu’il recouvre. Il est donc inutile
que la Cour s’attarde sur sa nature et son histoire, d'autant que, ainsi que les
Parties elles-mêmes l’ont rappelé, un très large accord s’est établi entre elles
sur les principes et règles de droit international applicables en général à la
délimitation de zones de plateau continental relevant de deux Etats limi-
trophes, lorsque ceux-ci (telles la Tunisie et la Libye) ne sont pas parties à la
convention de Genève sur le plateau continental de 1958. Cependant,
comme les « principes et règles du droit international qui peuvent être
appliqués » pour la délimitation des zones du plateau continental découlent
nécessairement de la notion même de plateau continental, telle qu’elle est
comprise en droit international, les Parties elles-mêmes se sont vues dans la
nécessité d'approfondir cette notion quand elles ont développé devant la
Cour leur argumentation sur la définition des règles et principes dont
chacune demandait l'application. En particulier, elles ont toutes deux
insisté sur une considération qui leur paraissait non seulement toucher à
Pessence même de l’institution du plateau continental, mais constituer en
outre un des critères principaux pour la délimitation dudit plateau, à savoir
«la conception ... fondamentale du plateau continental envisagé comme
prolongement naturel du territoire » (C.I.J. Recueil 1969, p. 30, par. 40).
Les Parties attribuent donc la méme importance a cette conception. Elles
s’opposent essentiellement sur la façon dontil faut appliquer les principes et
les règles quien découlent dans les circonstances particulières de la présente
espèce, et sur la question des facteurs à retenir pour effectuer la délimi-
tation.

37. Dans leur examen des principes et règles applicables, les deux
Parties prennent pour point de départ l’arrêt rendu par la Cour le 20 fé-
vrier 1969 dans les affaires du Plateau continental de la mer du Nord. Elles
considèrent que, comme dans ces affaires, la présente délimitation doit
s’opérer :

«par voie d'accord conformément à des principes équitables et
compte tenu de toutes les circonstances pertinentes, de manière à
attribuer, dans toute la mesure du possible, à chaque Partie la totalité
des zones du plateau continental qui constituent le prolongement
naturel de son territoire sous la mer et n’empiètent pas sur le pro-
longement naturel du territoire de l’autre »

et que, parmi les facteurs à prendre en considération dans leurs négociations
futures, figure :

«le rapport raisonnable [de proportionnalité] qu’une délimitation
opérée conformément à des principes équitables devrait faire appa-
raître entre l’étendue des zones de plateau continental relevant de

29
PLATEAU CONTINENTAL (ARRÊT) 44

l'Etat riverain et la longueur de son littoral mesurée suivant la direc-
tion générale de celui-ci » (C.I.J. Recueil 1969, p. 53-54, par. 101 C 1)
et D 3)).

38. La présente affaire montre cependant que les principes et règles
énoncés et les facteurs indiqués par la Cour en 1969 peuvent donner des
résultats très différents selon la manière dont ces principes et ces règles sont
interprétés et appliqués et selon le poids relatif attribué à chaque facteur
pour arrêter un mode de délimitation. Pourtant là encore les vues des Parties
concordent, encore que moins nettement. Pour l’une et l’autre le concept
déterminant est celui du prolongement naturel de la terre sous la mer. Là où
les Parties cessent d’être du même avis, c’est en premier lieu sur le sens de
l'expression prolongement naturel, autrement dit sur l’unité terrestre de
référence (masse continentale ou territoire d’un Etat) et sur les critères à
appliquer pour décider si un espace donné est le prolongement naturel de
l'un ou de l’autre Etat. En second lieu, si les Parties conviennent en général
qu’une délimitation attribuant autant que possible à chaque Etat les éten-
dues de plateau continental qui constituent son prolongement naturel sera
nécessairement conforme à des principes équitables, elles s'opposent en
particulier sur le point de savoir dans quelle mesure des considérations
autres queles impératifs géographiques, géomorphologiques et géologiques
— et plus spécialement des considérations d’équité — s’appliquent pour
déterminer le prolongement naturel de chaque Etat.

39. Les deux Parties admettent en tout cas qu’une délimitation abou-
tissant à ce qu’un Etat empiète sur le prolongement naturel de l’autre ne
saurait être justifiée par des considérations équitables. Toutefois, elles
apprécient différemment le rapport entre la notion de prolongement natu-
rel et la nécessité, soulignée par la Cour en 1969, d’opérer la délimitation
suivant des principes équitables. Selon la Libye, le prolongement naturel
peut, au moins en l'espèce, être scientifiquement défini par application de
critères géologiques ; aussi les principes équitables ne devraient-ils jouer
aucun rôle quand il s’agit d’identifier le plateau continental relevant d’un
Etat en faisant appel à la notion juridique de prolongement naturel. De
surcroît, d’après la Libye, une délimitation effectuée d’après le principe du
prolongement naturel est nécessairement équitable, puisqu'elle respecte
les droits inhérents de chaque Etat. La Tunisie reconnaît qu’il n’y a pas
forcément conflit entre prolongement naturel et équité, mais pour un autre
motif : « le respect des principes équitables dans une situation géogra-
phique particulière » fait partie du processus « d'identification du prolon-
gement naturel ». À cet égard, la question qui sépare les Parties est celle de
savoir si un prolongement naturel défini scientifiquement, sans faire inter-
venir les principes équitables, constitue vraiment un prolongement naturel
aux fins de la délimitation.

40. Pour déterminer, à l’aide des sciences physiques, le prolongement
naturel du territoire terrestre d’un Etat sous la mer, l'unité terrestre de
référence est, selon la Libye, la masse terrestre continentale ; en principe,
on doit négliger la direction accidentelle ou occasionnelle d’une côte conti-

30
PLATEAU CONTINENTAL (ARRÊT) 45

nentale particulière. De plus, pour la Libye, c’est la direction du prolon-
gement naturel qu’il faut chercher à définir plutôt que les fonds marins
constituant ce prolongement ; la bonne méthode de délimitation consiste à
matérialiser la direction du prolongement naturel en traçant une ligne à
partir du point terminal de la frontière terrestre. Pour sa part, la Tunisie
admet que l’on puisse recourir à la « direction » du prolongement naturel
pour décider de lorientation de la ligne de délimitation ; elle affirme
cependant que ce qui importe c’est le prolongement du territoire terrestre de
chaque Etat et non celui du continent tout entier. De l’avis de la Tunisie,
prendre pour unité de référence la totalité de la masse terrestre et négliger de
ce fait les changements de direction du littoral, c’est consentir à ce que la
géologie définisse à elle seule le prolongement naturel, alors que les consi-
dérations empruntées à la géographie, à la géomorphologie et à la bathy-
métrie sont au moins aussi pertinentes que les considérations géolo-
giques.

41. Les deux Parties reconnaissent que le plateau continental est une
institution du droit international qui, bien que restant liée à un fait naturel,
ne s’identifie pas au phénomène désigné par la même expression dans
d’autres disciplines. C’est le plateau continental, en tant que « zone pro-
longeant physiquement le territoire de la plupart des Etats maritimes par
[une] espèce de socle » qui «a appelé en premier lieu l’attention des
géographes et hydrographes, puis celle des juristes » (C.1J. Recueil 1969,
p. 51, par. 95). La Cour note cependant que, très tôt dans l’évolution de la
notion juridique de plateau continental, son acception s’est élargie, au point
de comprendre pour finir toute étendue du fond des mers se trouvant dans
un rapport particulier avec la côte d’un Etat voisin, qu’elle présente ou non
les caractéristiques exactes qu’un géographe attribuerait à un « plateau
continental ». Cet élargissement du concept à des fins juridiques, dont
témoigne en particulier le recours au critère d’exploitabilité pour définir la
limite des droits vers le large, ressort clairement des documents de la
Commission du droit international et des autres travaux préparatoires dela
convention sur le plateau continental signée à Genève en 1958.

42. Il convient de rappeler que la définition du plateau continental
figurant à l’article premier de la convention de 1958 est la suivante :

« Aux fins des présents articles, l'expression « plateau continental »
est utilisée pour désigner : a) le lit de la mer et le sous-sol des régions
sous-marines adjacentes aux côtes, mais situées en dehors de la mer
territoriale, jusqu’à une profondeur de 200 mètres ou, au-delà de cette
limite, jusqu’au point où la profondeur des eaux surjacentes permet
l'exploitation des ressources naturelles desdites régions ; b) le lit de la
mer et le sous-sol des régions sous-marines analogues qui sont adja-
centes aux côtes des îles. »

Si la limite des 200 mètres a été retenue pour une part parce qu’elle
correspondait à peu près à la limite extérieure normale du plateau au sens

31
PLATEAU CONTINENTAL (ARRÊT) 46

physique, il est clair que la définition de la limite extérieure du plateau en
fonction des possibilités d’exploitation du lit de la mer reste vague, ce qui
souligne l’absence d'identité entre la notion juridique de plateau conti-
nental et le phénomène physique que les géographes désignent par la même
expression. Dans son arrêt de 1969, la Cour a estimé que cette définition,
qui, comme son texte l’indique, avait été expressément adoptée en vue d’une
convention, était l’une de celles qui étaient considérées en 1958 comme
« consacrant ou cristallisant des règles de droit international coutumier
relatives au plateau continental, règles établies ou du moins en voie de
formation » (C.Z.J. Recueil 1969, p. 39, par. 63). Le fait que le concept
juridique, bien que fondé sur le phénomène physique, a évolué à part,
ressort implicitement de tout l'examen des règles et principes juridiques
s’y rapportant auquel la Cour s’est livrée en 1969.

43. C’est la Cour elle-même qui, par son arrêt de 1969, a introduit
l'expression « prolongement naturel » dans le vocabulaire du droit inter-
national de la mer. Il faut cependant rappeler tout d’abord que les cir-
constances géographiques et autres circonstances physiques étaient très
différentes de celles de la présente espèce, et qu’en particulier la région dela
mer du Nord qui était en cause alors consistait partout en un plateau
continental de moins de 200 mètres de profondeur. Ensuite on ne doit pas
perdre de vue que, comme la Cour elle-même l’a précisé dans cet arrêt, elle
s’y livrait à une analyse des concepts et principes qui, selon elle, sous-
tendaient la pratique effective suivie par les Etats pour traduire ou créer des
règles de droit coutumier. La notion de prolongement naturel est et demeure
donc une notion à examiner dans le contexte du droit coutumier et de la
pratique des Etats. Si l’expression « prolongement naturel » était inédite en
1969, l’idée qu'elle visait à traduire faisait déjà partie du droit coutumier
existant en tant que fondement du titre de l'Etat riverain. La Cour avait
aussi attribué à la notion de prolongement naturel un certain rôle dans la
délimitation de zones de plateau, lorsque la situation géographique s’y
prêtait. Mais, alors que l’idée de prolongement naturel du territoire terrestre
définissait, en termes généraux, l’objet physique ou Vassise des droits de
l'Etat côtier, elle ne serait pas forcément suffisante ni même appropriée en
elle-même pour préciser l’étendue exacte des droits d’un Etat par rapport à
ceux d’un Etat voisin.

44, Les deux Parties à la présente instance ont en fait fondé leur argu-
mentation sur l’idée que, puisqu’une délimitation doit, conformément à
l'arrêt rendu dans les affaires du Plateau continental de la mer du Nord,
attribuer 4 chaque Partie « la totalité des zones de plateau continental qui
constituent le prolongement naturel de son territoire sous la mer » (C.J.
Recueil 1969, p. 53, par. 101 C 1)), il suffit d’identifier le prolongement
naturel pour parvenir 4 une délimitation correcte. En 1969, la Cour n’avait
pas considéré comme synonymes une délimitation équitable et la fixation
des limites des prolongements naturels : dans le dispositif de son arrét, qui
vient d’être cité, elles s’était contentée de dire que la délimitation devait
s’opérer de manière à attribuer « dans toute la mesure du possible » à
chaque Partie les zones constituant son prolongement naturel. La Cour

32
PLATEAU CONTINENTAL (ARRÊT) 47

avait aussi distingué nettement entre un principe servant à justifier l’ap-
partenance d’une zone à un Etat et une règle destinée à préciser l’étendue et
les limites de cette zone : « Le fait qu’une zone, prise comme une entité,
relève de tel ou tel Etat est sans conséquence sur la délimitation exacte des
frontières de cette zone » (C.J. Recueil 1969, p. 32, par. 46). La Cour ne
peut donc faire sienne la thèse libyenne suivant laquelle, « une fois que l’on a
déterminé le prolongement naturel d’un Etat, la délimitation ne consiste
plus qu’à se conformer aux exigences de la nature ». Ce serait une erreur de
croire que dans tous les cas, ou dans la plupart d’entre eux, il soit possible ou
approprié d'établir que le prolongement naturel d’un Etat s'étend, par
rapport à celui d’un autre Etat, jusqu’à un point bien déterminé, de sorte
que les deux prolongements se rencontreraient sur une ligne aisée à définir.
La Cour ne peut pas non plus souscrire à l’argument tunisien suivant lequel
le respect des principes équitables dans une situation géographique
particulière fait partie de l’identification du prolongement naturel, tout
comme l'identification du prolongement naturel serait nécessaire pour
assurer le respect des principes équitables. Le respect des principes équi-
tables dans le processus de délimitation est capital, comme la Cour le
démontrera par la suite, et identification du prolongement naturel peut, si
les circonstances géographiques s’y prêtent, avoir un grand rôle à jouer
dans la définition d’une délimitation équitable, vu l'importance que le
prolongement revêt dans certains cas comme fondement des droits sur le
plateau continental. Mais ies deux considérations — le respect des prin-
cipes équitables et l’identification du prolongement naturel — ne sont pas
sur le même plan.

45. Depuis Parrêt de la Cour dans les affaires du Plateau continental de
la mer du Nord, des années ont passé durant lesquelles cette branche du
droit international a donné lieu à toute une pratique étatique et a fait
l’objet d’études très approfondies, à l’occasion notamment de la troisième
conférence des Nations Unies sur le droit de la mer. L'expression « pro-
longement naturel » figure maintenant à l’article 76 du projet de conven-
tion sur le droit de la mer. Le moment est venu d’examiner si des principes
et règles de droit international applicables à la délimitation peuvent être
dérivés des « nouvelles tendances acceptées » qui se sont dégagées à la
troisième conférence des Nations Unies sur le droit de la mer ou peuvent
être affectés par celles-ci.

46. La Cour constate que l'invitation à tenir compte des tendances
acceptées que lui adresse le compromis n’est pas interprétée par les Parties
elles-mêmes comme l’autorisant à statuer ex aequo et bono, ni à traiter ces
tendances comme représentant nécessairement des principes et règles de
droit international. La Cour doit d’abord examiner l’attitude des Parties
elles-mêmes au sujet des tendances de la troisième conférence sur le droit de
la mer qui peuvent être considérées comme acceptées. Les Parties ont
exprimé l'opinion que les dispositions insérées dans les versions successives
du texte de négociation composite officieux (TNCO) et dans le projet de
convention sur le droit de la mer qui en est résulté constituent des tendances
pertinentes en l’espèce. Elles ont évoqué la procédure mentionnée dans le

33
PLATEAU CONTINENTAL (ARRÊT) 48

document des Nations Unies A/CONF.62/62 du 14 avril 1978 qui définit,
dans ses paragraphes 10 et 11, les conditions auxquelles les dispositions
nouvelles sont incorporées au TNCO et, depuis qu’il a changé de nom, au
projet de convention.

47. L’articie 76 et l’article 83 sont les dispositions du projet de conven-
tion élaboré par la conférence qui pourraient refléter des nouvelles ten-
dances acceptées à prendre en considération en l’espèce. D’après l’ar-
ticle 76, paragraphe 1 :

« Le plateau continental d’un Etat côtier comprend les fonds marins
et leur sous-sol au-delà de sa mer territoriale, sur toute l’étendue du
prolongement naturel du territoire terrestre de cet Etat jusqu’au rebord
externe de la marge continentale, ou jusqu’à 200 milles marins des
lignes de base à partir desquelles est mesurée la largeur de la mer
territoriale, lorsque le rebord externe de la marge continentale se
trouve à une distance inférieure. »

Les paragraphes 2 à 9, qui contiennent des dispositions détaillées sur les
limites extérieures du plateau continental, peuvent être négligés aux fins du
présent arrêt. Bien que le paragraphe 10 spécifie que les dispositions de
l'article « ne préjugefnt] pas de la question de la délimitation du plateau
continental entre des Etats dont les côtes sont adjacentes ou se font face », la
définition du paragraphe 1 ne doit pas être perdue de vue. Cette définition
comprend deux parties, faisant appel à des critères différents. D’après la
première partie du paragraphe 1, c’est le prolongement naturel du territoire
terrestre qui est le critère principal. Dans la deuxième partie du paragraphe,
c’est la distance de 200 milles qui fonde dans certaines circonstances le titre
del’ Etat côtier. La notion juridique du plateau continental reposant sur une
«espèce de socle » est donc modifiée ou au moins complétée par ce critère.
La définition de l’article 76, paragraphe 1, écarte également le critère
d’exploitabilité, qui est un élément de la définition de la convention de
Genève de 1958.

48. Ainsi qu'il a été exposé, le principe suivant lequel le prolongement
naturel de l’Etat côtier est la base de son titre juridique au plateau conti-
nental ne fournit pas nécessairement en l’espèce de critères applicables à la
délimitation de zones relevant d’Etats limitrophes. Dans la mesure où la
première partie de l’article 76, paragraphe 1, du projet de convention ne fait
que répéter ce principe, elle n’apporte aucun élément nouveau et n’appelle
donc pas d’examen plus approfondi. Dans la mesure cependant où le
paragraphe prévoit que dans certaines circonstances la distance a partir de
la ligne de base, mesurée à la surface de la mer, fonde le titre de l’Etat côtier,
il s’écarte du principe suivant lequel ce serait le prolongement naturel quien
constituerait la seule base. Il y a donc lieu de se demander si la notion de
plateau continental au sens de la deuxième partie de la définition peut jouer
un rôle dans la décision en l’espèce. Seule la base juridique des droits sur le
plateau continental — la simple distance de la côte — peut être prise en
considération comme pouvant influer sur les prétentions des Parties. Les
deux Parties invoquent le principe du prolongement naturel : elles n’ont

34
PLATEAU CONTINENTAL (ARRÊT) 49

avancé aucun argument fondé sur la « tendance » en faveur du principe de
distance. La définition de Particle 76, paragraphe 1, ne fournit donc aucun
critère de délimitation en l’espèce.

*

49. Pour ce qui est de la délimitation du plateau continental entre Etats
dont les côtes se font face ou sont adjacentes, l’article 83, paragraphe 1, du
texte de négociation composite officieux de la troisième conférence des
Nations Unies sur le droit de la mer (A/CONF.62/WP.10/Rev.2) dispo-
sait :

« La délimitation du plateau continental entre Etats dont les côtes
sont adjacentes ou se font face est effectuée par voie d’accord,
conformément au droit international. Un tel accord se fait selon des
principes équitables, moyennant l'emploi, le cas échéant, de la ligne
médiane ou de la ligne d’équidistance et compte tenu de tous les
aspects de la situation dans la zone concernée. »

Toutefois, le 28 août 1981, le président de la conférence a présenté à
celle-ci, réunie à Genève, le texte suivant destiné à remplacer l’article 83,
paragraphe 1 :

« La délimitation du plateau continental entre Etats dont les côtes
sont adjacentes ou se font face est effectuée par voie d’accord confor-
mément au droit international tel qu’il est visé à l’article 38 du Statut de
la Cour internationale de Justice, de façon à aboutir à une solution
équitable. »

Conformément à la décision prise par la conférence, cette suggestion a
désormais le caractère d’un projet officiel d’article de la conférence.

50. Dans le nouveau texte, toute indication d’un critère spécifique
pouvant aider les Etats intéressés à parvenir à une solution équitable a
disparu. L’accent est placé sur la solution équitable à laquelle il faut
aboutir. Les principes et règles applicables à la délimitation de zones de
plateau sont ceux qui conviennent pour produire un résultat équitable ;
c’est là un aspect sur lequel la Cour aura à revenir. Pour le moment, elle se
bornera à noter que le nouveau texte n’affecte pas le rôle du concept de
prolongement naturel dans ce domaine.

51. Ayant ainsi replacé l’idée de délimitation par l'identification du
prolongement naturel dans ce qu’elle estime être la perspective convenable,
la Cour va maintenant aborder l’examen des thèses respectives des Parties
sur son application en l’espèce. Etant donné Pimportance qui a été attachée
à cette question, la Cour examinera pour commencer les arguments des

35
PLATEAU CONTINENTAL (ARRÊT) 50

Parties quant au rôle que l’étude géologique de la région à délimiter et des
régions côtières avoisinantes des deux Etats jouerait dans la détermination
de leur zone de prolongement naturel. A cette fin, elle évoquera succinc-
tement les arguments que les Parties ont tirés de la structure et de l’histoire
géologiques de la région, ainsi que des principales étapes successives de sa
formation géologique, tels que leurs conseils, conseillers et experts scien-
tifiques les ont présentés. |

52. Pour apprécier l’argumentation libyenne, il faut résumer tout
d’abord une théorie relativement récente, connue sous le nom de tectonique
des plaques, telle que la Libye l’a présentée. Auparavant, la Cour doit
signaler que la Tunisie a reproché à la thèse libyenne de reposer sur cette
théorie. La Cour constate néanmoins que les experts consultés par la
Tunisie ne contestent pas les idées reçues dans les milieux internationaux de
la géologie au sujet des principes de base de la tectonique des plaques ; la
Tunisie critique plutôt certaines des déductions qu’on voudrait en tirer et
soutient que cette théorie est sans pertinence en l’espèce. Selon cette théorie,
la couche extérieure de la planète, ou lithosphère, est parcourue par tout un
réseau de failles qui la divisent en un certain nombre de plaques couvrant la
couche inférieure de la planète, dite asthénosphère. La limite entre la
lithosphère et l’asthénosphère est définie en fonction de la température
(isotherme de 1350° C). Les plaques composant la lithosphère ont environ
125 kilomètres d’épaisseur ; elles sont considérées comme étant pratique-
ment solides. La surface proprement dite du globe est constituée par la
croûte terrestre, d’une épaisseur moyenne de 30 à 40 kilomètres ; le reste
de la lithosphère est défini comme une « sous-croûte ». L’asthénosphére
n’est pas solide, et il s’y produit des écoulements de matière. Chacune des
plaques composant la lithosphère peut se déplacer — et se déplace en effet
— par rapport à l’asthénosphère sur laquelle elle repose et par rapport
aux autres plaques de la lithosphère ; aux points de rencontre des plaques,
ou le long des lignes de contact, divers types de mouvements peuvent
donc se produire.

53. C’est l'apparition de ce phénomène vers la fin du trias ou au début du
jurassique (il y a environ 195 à 170 millions d’années) qui, selon la Libye, est
géologiquement le facteur clé en l'espèce, c’est à cette époque que se serait
faite la séparation entre la plaque supportant le continent africain et la
plaque eurasienne, soutenant entre autres l’Europe actuelle. Lorsqu'un
pareil phénomène de déchirement se produit, la croûte continentale et la
sous-croûte s’étirent ; l’équilibre entre la lithosphére et l’asthénosphère
(équilibreisostatique) est ainsi rompu, d’où un affaissement (subsidence) de
la zone amincie et un mouvement concomitant vers le haut des couches les
plus proches de l’asthénosphère entraînant un refroidissement de la partie
supérieure de l’asthénosphère, ce qui provoque une contraction (densifi-
cation) des matières constituant la lithosphère. Cette contraction prolonge
Paffaissement de la croûte et de la lithosphère ; l’affaissement global donne
naissance à une dépression ou bassin, qui devient dans bien des cas un océan
où se déposent des couches successives de sédiments.

54. D’après la Libye, le bloc pélagien, ayant été essentiellement formé

36
PLATEAU CONTINENTAL (ARRÊT) 51

suivant ce processus, présente les caractéristiques qui en découlent ; autre-
ment dit, on trouve : la ligne de chute, le long de laquelle le socle continental
commence à s’enfoncer peu à peu ou brusquement vers la mer ; puis en
direction du large un épaississement progressif des dépôts sédimentaires
formant ou soutenant la plaine côtière, dans la direction d’une région dite
zone charnière, où le socle continental est fragmenté par une série de failles
et de flexures. La zone charnière marque la ligne le long de laquelle la croûte
continentale s’est infléchie et étirée. Aux fins de la présente affaire, lat-
tention de la Cour a été attirée sur la ligne charnière permienne qui, allant
d’est en ouest, traverse le nord de ja Libye et le sud de la Tunisie ; dans la
région considérée en l'espèce, cette ligne est représentée par ce qu’on appelle
la flexure de Djeffara.

55. D’après les géologues, les rivages successifs de l’océan dans le bassin
créé par ce processus de déchirement et d’affaissement avaient une direction
approximative est-ouest et étaient situés plus au sud que la côte libyenne
actuelle. Le nord de la Tunisie d’aujourd’hui faisait donc partie à l’époque
d’un bassin océanique long et étroit, qui s’étendait à l’origine du bassin de
Syrte actuel jusqu’à l’océan Atlantique au sud du détroit de Gibraltar. Des
dépôts sédimentaires extrêmement épais s’accumulèrent dans ce bassin,
dont certains sont à l’origine des ressources actuelles en hydrocarbures.
Cependant le déplacement de la plaque africaine se poursuivit pendant le
tertiaire, de 53 à 18 millions d’années avant notre ère ; la partie nord-ouest
de la plaque africaine se rapprocha de la plaque eurasienne. La collision
entre ces deux plaques donna naissance à une zone orogénique (zone
d’édification de reliefs) d’orientation générale est-ouest, la compression
causée par cette collision entraînant le plissement (principalement pendant
lecénozoïque moyen) et l'édification des chaînes de l’Atlas (entre autres) sur
le continent africain. En outre, le chevauchement des deux plaques fit
apparaître une zone de subduction de direction est-ouest. A une certaine
époque, précédant apparemment les plissements atlasiques, un axe orienté
du nord au sud dit dorsale nord-sud ou axe nord-sud apparut dans la région
qui allait devenir la Tunisie actuelle, constituant une zone caractérisée par
un affaissement moindre que les zones voisines et donc par une accumu-
lation sédimentaire moins importante. En revanche, aucun de ces événe-
ments n’affecta la région occupée par la Libye actuelle, qui repose sur la
plate-forme saharienne, zone cratonique stable, et non pas sur des zones
d’orogénése ou de subduction.

56. Les paragraphes qui précèdent donnent un aperçu de ce qui serait,
d’après les Parties, une évolution beaucoup plus complexe ; l’évolution
ultérieure de la Méditerranée occidentale, sans changer les principaux liens
entre les zones considérées, fut elle aussi d’une extrême complexité. Le
résumé ci-dessus suffit néanmoins à montrer pourquoi les territoires ter-
restres de la Tunisie et de la Libye bordant le bloc pélagien comprennent
deux régions distinctes, résultats d'histoires géologiques complètement
dissemblables, et présentent par conséquent des caractéristiques géolo-
giques et géographiques nettement différentes. Pour l’essentiel, la différence
entre ces régions vient de ce que la plate-forme saharienne au sud du bloc,

37
PLATEAU CONTINENTAL (ARRÊT) 52

qui correspond à la plus grande partie de la Libye et à la partie sud de la
Tunisie, se compose de formations géologiques relativement minces qui
n’ont jamais été soumises à de véritables plissements. Au contraire la région
atlasique à l’ouest de l’axe nord-sud, qui recouvre toute la Tunisie occi-
dentale, est constituée par d’épais dépôts sédimentaires, auxquels les
mouvements liés à l'apparition de la chaîne atlasique ont fait subir d’im-
portantes déformations allant des déformations alpines — déplacements
physiques d’éléments montagneux tout entiers dans une direction plus ou
moins horizontale et sur plusieurs kilomètres de distance — jusqu’à des
phénomènes beaucoup moins importants de plissement et d’infléchisse-
ment. Dans l’intervalleentreces deux régions se trouvela plaine côtière dela
Djeffara, zone de transition correspondant à la ligne charnière mentionnée
plus haut et séparant aussi les couches sédimentaires épaisses présentes en
haute mer des couches plus minces voisines du littoral.

57. La thèse principale de la Libye est que la région située devant cette
côte, qui constitue le bloc pélagien, est le prolongement naturel vers le nord
de la masse terrestre nord-africaine, dans la mesure où elle représente une
marge continentale typique produite par les mouvements de plaques et les
phénomènes de déchirement décrits plus haut. Telle est l'argumentation
caractérisée durant l’instance par l'expression « projection vers le nord »,
formule qui, d’après la Libye, n’exprime aucune idée de mouvement. La
Libye soutient quele prolongement naturel dela Tunisie et dela Libyeesten
direction du nord parce que le mouvement de séparation des plaques
continentales, qui pour l'essentiel était dans le sens nord-sud, a entraîné la
création d’une marge continentale située au nord d’une côte orientée
généralement d’est en ouest. Selon la Libye, les événements géologiques
ultérieurs, qui ont abouti à faire émerger ce qui constitue aujourd’hui la plus
grande partie de la Tunisie et à incliner légèrement le bloc pélagien, n’ont
pas modifié la position essentielle du bloc en tant que projection de la masse
continentale vers le nord.

58. La Tunisie, de son côté, souligne la continuité géologique du bloc
pélagien avec le territoire terrestre de la Tunisie orientale et même, à un
degré moindre, avec la région atlasique située à l’ouest de l’axe nord-sud
mentionné plus haut. Les diverses zones géologiques composant la Tunisie
ont une direction générale ouest-est. Cette direction, d’après la Tunisie,
ressort des lignes d’épaisseurs sédimentaires égales (cartes d’isopaques), de
l'existence d’une série de môles orientés d’ouest en est et enfin de la présence
de formations stratigraphiques homogènes suivant une direction ouest-est,
abstraction faite de certains mouvements locaux dus à l’axe nord-sud.
D’après la Tunisie, chacune de ces zones d’orientation ouest-est se prolonge
dans la mer qui la borde à l’est.

59. Dans les arguments des deux Parties, la ligne charnière permienne
joue un role essentiel. Pour la Tunisie, cette ligne correspond à une limite
géologique séparant le continent africain, ou la plate-forme saharienne,
zonestable située au sud, du bloc pélagien, zone maritime située au nord ; et
la plaine de la Djeffara, que traverse cette ligne, est une zone de transition
entre des unités géologiques très différentes. Aussi la Tunisie invoque-t-elle

38
PLATEAU CONTINENTAL (ARRÊT) 53

l'existence de cette ligne charnière pour affirmer que la région du bloc
pélagien est le prolongement naturel de la Tunisie vers l’est et non pas le
prolongement naturel de la Libye vers le nord. Pour la Libye au contraire la
ligne charnière permienne, qui est située entre la plaque stable et la zone
d’affaissement produite par le processus de déchirement, loin de constituer
une ligne de séparation entre des domaines géologiques distincts, confirme
par sa présence la continuité entre la masse terrestre et la marge continentale
qui permet à la Libye de voir dans le bloc pélagien le prolongement naturel
de la masse terrestre vers le nord.

60. La Cour n’ignore pas que les arguments des Parties inspirés de la
géologie de la région ne se résument pas à cela. Par exemple, la Libye a aussi
souligné la présence du fossé d’effondrement du bassin de Syrte, dont la
Tunisie conteste l’importance ; les Parties se sont également opposées au
sujet de la portée à attribuer aux zones de failles et à la présence en divers
endroits de formations salifères diapiriques, c’est-à-dire de formations
salifères résultant de la pénétration de sel mobile dans les failles ou les
fissures des couches supérieures. Pour l'essentiel, cependant, la divergence
entre les Parties quant aux conséquences juridiques à attacher en l’espèce
aux données fournies par la géologie semble pouvoir se résumer comme on
l’a vu précédemment. La Cour est donc invitée à choisir entre deux inter-
prétations du prolongement naturel en tant que notion géologique, qui en
fait correspondent au double aspect de la géologie comme discipline
scientifique. D’un côté en effet la géologie désigne l’étude des éléments
constitutifs de la planète tels qu’ils se présentent aujourd’hui, l’analyse et la
classification des minéraux, roches et fossiles, l'observation des aligne-
ments et des continuités ; et c’est conformément à cette conception que,
dans la mesure où elle se fonde sur des considérations géologiques, la
Tunisie invite la Cour à déduire l’existence de son prolongement naturel de
l'identité des dépôts du fond de la mer pélagienne avec les dépôts du sous-sol
tunisien, ainsi que de l’extension vers la mer, dans une direction générale
ouest-est, des couches et des accidents géologiques de son territoire. D’un
autre côté, la géologie, sous son aspect historique, consiste à déduire
l’histoire du globe de sa réalité physique actuelle et à déterminer, dans la
limite des connaissances humaines, les processus et événements qui sont à
l’origine des faits observables sur et sous la surface terrestre ; c’est dans cet
esprit que la Libye a affirmé l'importance du processus de déchirement qui,
selon elle, a donné au bloc pélagien le caractère permanent de prolongement
naturel de la masse terrestre africaine.

*

61. La conclusion inéluctable qui, selon la Cour, se dégage de cette
analyse est que, malgré la conviction avec laquelle les géologues affirment
des deux côtés qu’une zone donnée constitue le prolongement évident ou le
prolongement véritable de un ou de l’autre Etat, il n’est pas possible de
définir juridiquement les zones de plateau continental relevant soit de la
Tunisie soit de la Libye en tenant compte uniquement ou principalement

39
PLATEAU CONTINENTAL (ARRÊT) 54

de considérations géologiques. Le rôle de la Cour consiste à ne recourir à la
géologie que dans la mesure où l’application du droit international lexige.
Elle pense que, dans une délimitation de zones de plateau, il faut partir des
circonstances physiques telles qu’elles se présentent aujourd’hui ; et que, à
l'instar de la configuration géographique des côtes actuelles, c’est le fond
marin actuel qui doit être envisagé. C’est le résultat qui importe, et non
l’évolution qui s’est produite dans un passé lointain.

oe

62. La Cour en vient maintenant aux arguments des Parties inspirés de
la géomorphologie et de la bathymétrie. La Libye, qui place l’accent sur
l’aspect géologique, attribue en conséquence une portée moindre à la
bathymétrie et à l’analyse des caractéristiques géomorphologiques pour
déterminer l’étendue du prolongement naturel :

« Le plateau étant une notion fondamentalement géologique, ses
caractéristiques superficielles ou topographiques — dont la bathymé-
trie est la plus évidente — ne sont pas des indices véritables du
prolongement. »

Elle considère néanmoins que « la géographie appuie et confirme la géo-
logie, laquelle établit que le prolongement naturel des masses terrestres
dans et sous la mer est vers le nord ». Les faits invoqués à l'appui de cette
affirmation sont que le bassin pélagien, unité géologique et physiogra-
phique, est un élément de la plaque africaine ; que ce bassin présente une
nette affinité avec la masse terrestre africaine et est une région différente de
celle des montagnes de l’Atlas en Tunisie ; et que les données relatives au
faciès géologique confirment le prolongement vers le nord de la masse
terrestre nord-africaine et son affinité fondamentale avec le plateau. Il
s’agit, en affirmant cette harmonie entre les indications de la géologie et
celles de la géographie, de renforcer la thèse de la délimitation des zones de
plateau continental par une ligne qui prolongerait la frontière terrestre et
reflèterait cette orientation générale vers le nord. La Libye reconnaît certes
que cette ligne doit 4 un certain point s’infléchir vers l’est pour que la
délimitation dans son ensemble soit équitable, mais cet infléchissement
n’est pas imposé par un changement de direction du prolongement naturel
et ne correspond pas non plus à l’intersection de deux prolongements
naturels distincts : il vise seulement à tenir compte d’« une circonstance
géographique pertinente propre à la région » afin de parvenir à un résultat
équitable. Cela implique, selon la Libye, que les indications d’ordre géo-
graphique ou géomorphologique ne permettent pas de déterminer les
différentes zones de prolongement naturel, mais contribuent seulement à
indiquer la direction du prolongement et par conséquent de la délimita-
tion ; les principes d’équité peuvent cependant obliger à corriger le résultat
en fonction d’autres circonstances pertinentes de caractère géographique
« pour éviter un résultat manifestement injuste ou d’une inéquité fla-
grante ».

40
PLATEAU CONTINENTAL (ARRÊT) 55

63. Les arguments présentés par la Tunisie dans ce domaine appellent
un examen plus approfondi, la Tunisie se faisant une conception différente
des rapports entre « les circonstances pertinentes » et la notion de « pro-
longement naturel ». Selon la Tunisie :

«les « circonstances pertinentes » … ont d’abord pour fonction de
contribuer positivement à la définition de la ligne de délimitation,
notamment en permettant de déterminer ce qui constitue le prolon-
gement naturel du territoire de chaque Etat ».

La Cour devra étudier plus loin toutes les circonstances pertinentes de
l'espèce ; elle doit cependant procéder ici à un examen préliminaire des
circonstances signalées dans ce domaine précis par la Tunisie, afin de
rechercher dans quelle mesure elles contribueraient à définir le prolonge-
ment naturel des deux Etats. Dans ses conclusions, la Tunisie a fait
valoir :

« que la configuration générale des côtes des deux Etats se trouve
reflétée avec une fidélité remarquable par les courbes bathymétriques
dans la zone de délimitation et que ce fait n’est que la traduction de la
structure physique et géologique de la région ; qu’il en résulte que le
prolongement naturel de la Tunisie est orienté suivant une direction
ouest-est et celui de la Libye suivant une direction sud-ouest/nord-
est ».

L’argumentation tunisienne tendait initialement 4 démontrer « Punité
profonde entre la masse terrestre de la Tunisie et la zone sous-marine qui
borde sa façade orientale », qui permettrait « d’identifier de façon claire et
probante le prolongement naturel du territoire tunisien sous la mer ». La
Tunisie soutient que la topographie marine du bloc pélagien permet de
reconnaître trois grandes unités : un môle central qui s’allonge vers l’est en
continuant le Sahel, à savoir le plateau tunisien et, de part et d’autre de ce
môle, deux parties basses elles aussi allongées vers l’est, l’une, au nord,
prolongeant le golfe de Hammamet et l’autre, au sud, prolongeant le golfe
de Gabès. Cette dernière est considérée par la Tunisie comme un sillon
s’étendant d’ouest en est entre le plateau tunisien et la plaine de la Djeffara
qui, au droit de la Libye, prend le nom de sillon tripolitain et s’enfonce
progressivement vers la mer Jonienne au-delà de l’escarpement de Malte-
Misratah. Les unités en mer se retrouvent, avec les mêmes caractères et la
même orientation, en terre tunisienne. Pour ce qui est de la côte libyenne, la
Tunisie affirme que les fonds marins qui la bordent atteignent très vite de
grandes profondeurs dans une direction générale sud-ouest/nord-est. Exa-
minant les liens entre les deux prolongements, la Tunisie isole un certain
nombre de caractéristiques qui lui paraissent importantes : essentielle-
ment le sillon tripolitain et le piateau tunisien ; le glacis de Syrte à l’est,
séparé du plateau par une zone de transition définie comme l’avant-pays ;
les rides de Zira et de Zouara ; et l’escarpement de Malte-Misratah, déjà
décrits.

41
PLATEAU CONTINENTAL (ARRÊT) 56

64. L’argumentation tunisienne sur cet aspect de l'affaire porte en
grande partie sur la direction du prolongement ou des prolongements
naturels dans le bloc pélagien : Là où la Libye voit la masse terrestre se
prolonger vers le nord, la Tunisie observe un prolongement naturel de son
territoire vers l’est et une continuité vers le nord ou le nord-est avec la
Libye, ne dépassant pas le sillon tripolitain. Comme critère de délimita-
tion, la Tunisie suggère des limites naturelles possibles entre les zones de
plateau. Le sillon tripolitain est présenté comme « une véritable frontière
naturelle sous-marine ». En analysant les méthodes pratiques de délimi-
tation, la Tunisie soutient en outre que le

« phénomène de reproduction des lignes de rivage par les lignes
bathymétriques, de part et d’autre de la frontière, permet de reporter
sur ces dernières avec précision le point représentant la frontière qui
sépare les deux territoires sur la côte et de marquer ainsi la limite de
leurs prolongements respectifs en suivant l’orientation naturelle du
plateau continental dans la zone frontière ».

Et, après avoir décrit la « ligne de crêtes » formée par les rides de Zira et de
Zouara, la Tunisie conclut : |

« Grâce à ces éléments morphologiques remarquables, la « struc-
ture physique et géologique » fournit, dans ce cas particulier, comme
la Cour l’avait prévu, un facteur permettant de tracer, avec un degré
de précision relativement satisfaisant, la ligne de délimitation de
zones pouvant être respectivement considérées comme le prolonge-
ment du territoire de chacun des deux Etats jusqu’à l’isobathe des
300 mètres, et comme le prolongement « le plus naturel » au-delà de
cette isobathe. »

La réponse libyenne à cette argumentation de la Tunisie consiste essen-
tiellement à invoquer des arguments scientifiques pour démontrer que
l'étendue de plateau constituant de bloc pélagien serait géologiquement et
géomorphologiquement d’une continuité fondamentale et à minimiser
Vimportance des particularités signalées par la Tunisie.

65. La Tunisie fait appel aussi à un argument assez différent, bien que
découlant également d’une analyse de la structure géomorphologique du
bloc pélagien, pour montrer la direction du prolongement naturel. Elle
évoque la définition physiographique de la marge continentale, donnée en
particulier au paragraphe 3 de l’article 76 du projet de convention sur le
droit de la mer, qui est ainsi rédigé :

« La marge continentale est le prolongement immergé de la masse
terrestre de l'Etat côtier ; elle est constituée par les fonds marins
correspondant au plateau, au talus et au glacis ainsi que leur sous-sol.
Elle ne comprend ni les grands fonds des océans avec leurs dorsales
océaniques, ni leur sous-sol. »

42
PLATEAU CONTINENTAL (ARRÊT) 57

La Tunisie soutient que l’escarpement de Malte-Misratah ou la flexure
ionienne constitue le talus et le glacis formant sa marge continentale, et que
la plaine abyssale ionienne qui s'étend au-delà et forme une dépression
profonde (environ 4000 mètres) en forme de triangle au sud-est de la Sicile
est le secteur vers lequel convergent les marges continentales de tous les
Etats circonvoisins. Ainsi, selon la Tunisie, il serait possible de matérialiser
l'orientation de la marge continentale de chaque Etat par une ligne tracée
entre sa côte et le centre de la plaine abyssale. La Libye rejette cette idée,
soulignant qu'il n’y a pas forcément corrélation entre une plaine abyssale
et la progression plateau, talus et glacis et que les données sédimentaires
indiqueraient une progression en direction du nord plutôt que de l’est.

66. La Cour n’examinant ici la question des caractéristiques géomor-
phologiques que par rapport à leur utilité éventuelle pour distinguer les
prolongements naturels des deux Etats, et non pas sous l’angle de leur
importance plus générale en tant que circonstances éventuellement perti-
nentes, qui seraient de nature à affecter pour d’autres raisons le tracé de la
délimitation, sa conclusion peut être exprimée en peu de mots. La Cour a
examiné avec soin les preuves et arguments qui ont été invoqués au sujet de
l'existence et de Pimportance des accidents sous-marins qui seraient per-
tinents pour la délimitation. Ceux qu’avance la Libye à l’appui de sa thèse
principale d’une projection vers le nord révélée par la géologie ne lui
paraissent pas d’un poids tel que cette thèse doive l'emporter sur Pargu-
mentation géologique que lui oppose la Tunisie ; en outre, ils ne fournis-
sent en eux-mêmes aucun moyen permettant de reconnaître des prolon-
gements naturels distincts — ce qui serait d’ailleurs contraire à la concep-
tion libyenne de l'unité du bloc pélagien. Quant aux particularités dont la
Tunisie fait état, la Cour, sans admettre que leur étendue et leur impor-
tance relatives puissent être ramenées à des proportions aussi insigni-
fiantes que l’ont donné à entrendre les conseils de la Libye, ne saurait
souscrire à l’idée que l’une de ces caractéristiques marquerait une rupture
ou solution de continuité telle qu’elle constituerait indiscutablement la
limite de deux plateaux continentaux ou prolongements naturels distincts.
Ainsi qu'il a été signalé en plaidoirie, une particularité aussi notable que la
Fosse centrale elle-même ne s’est pas vu reconnaître cet effet dans l’arbi-
trage de 1977 relatif à la délimitation du plateau continental entre la
France et le Royaume-Uni. En la présente espèce, la seule particularité
importante est le sillon tripolitain ; maïs cette vallée sous-marine ne pré-
sente de relief réellement accusé que dans une zone située nettement plus à
l’est que la région à considérer aux fins de la délimitation (voir le para-
graphe 75 ci-après). Au surplus aucune preuve géographique relative à
la direction du prolongement naturel n’aide à en préciser les limites,
quelle qu’en soit la pertinence éventuelle comme circonstance à prendre
en considération du point de vue de l'équité.

*

43
PLATEAU CONTINENTAL (ARRÊT) 58

67. La zone sous-marine du bloc pélagien qui forme le prolongement
naturel de la Libye se confond dans une large mesure avec une zone
représentant l’extension naturelle du territoire de la Tunisie. Les espaces
sous-marins relevant de la Libye et ceux qui relèvent de la Tunisie ne
peuvent donc être définis à l’aide de critères que l’on dégagerait en déter-
minant l'étendue du prolongement naturel de l’une des Parties par rapport
au prolongement naturel de l’autre. En la présente espèce, dans laquelle la
Libye et la Tunisie fondent l’une et l’autre leur titre au plateau continental
sur un prolongement naturel commun à leurs deux territoires, la définition
des étendues de plateau relevant de chacun des deux Etats doit être régie
par d’autres critères de droit international que ceux qu’on pourrait tirer des
caractéristiques physiques.

68. En concluant que la structure physique du bloc pélagien en tant que
prolongement naturel commun aux deux Parties ne comporte aucun élé-
ment qui vienne rompre l’unité du plateau continental, la Cour n’exclut pas
forcément que certaines configurations géomorphologiques du fond de la
mer, ne constituant pas vraiment des interruptions du prolongement
naturel d’une Partie par rapport au prolongement de l’autre, puissent
néanmoins être retenues aux fins de la délimitation, comme circonstances
pertinentes propres à la région au sens de l’article 1, premier alinéa, du
compromis en la présente espèce. En pareil cas, cependant, l'élément
physique du prolongement naturel n’est pas considéré comme la base d’un
titre juridique mais comme l’une des circonstances à retenir en tant
qu’élément d’une solution équitable. Dans la logique du présent arrêt,
l'existence de configurations semblables dans le plateau continental
unique que constitue le bloc pélagien doit donc être appréciée en liaison
avec l'examen des circonstances pertinentes propres à la région. Cepen-
dant la Cour examinera d’abord la question des principes équitables
applicables à la délimitation de zones de plateau et spécifiés dans le
compromis comme devant être pris en considération dans la présente
instance.

69. En faisant valoir leurs moyens devant la Cour, les deux Parties ont
traité du sens et de la portée des principes équitables (du point de vue de la
délimitation à effectuer en l’espèce) en liaison étroite avec le principe du
prolongement naturel ; elles se sont moins arrêtées à la question de savoir
quels étaient les principes équitables dont il fallait tenir compte. Selon la
Tunisie, cependant, « les « principes équitables » ne sont pas l’équité au
sens large, mais supposent une délimitation équitable respectant dans
toute la mesure du possible la situation physique réelle — c’est-à-dire le
prolongement naturel du territoire de chacune des Parties », et « l'équité a
pour fonction d’assurer une solution juste dans des circonstances géogra-
phiques particulières, et de les refléter fidèlement ». Dans son contre-
mémoire, la Tunisie a inséré une nouvelle conclusion ainsi rédigée :

44
PLATEAU CONTINENTAL (ARRÊT) 59

« La délimitation doit aussi s’opérer conformément à des principes
équitables et compte tenu de toutes les circonstances pertinentes
propres à l’espèce, étant entendu qu’un équilibre doit être établi entre
les diverses circonstances pertinentes, afin de parvenir à un résultat
équitable, sans refaire la nature. »

Les conclusions de la Libye, depuis le début de l'instance, comportent le
paragraphe suivant :

« Une délimitation mettant en pratique le principe du prolonge-
ment naturel est une délimitation qui respecte les droits inhérents ipso
jure de chaque Etat, et affirmation de ces droits est par conséquent
conforme à des principes équitables. »

Cela correspond à l’affirmation essentielle de la Libye, déjà examinée par
la Cour, suivant laquelle « une délimitation compatible avec le fait phy-
sique du prolongement naturel ne saurait en aucun cas être inéquitable ».
La Libye estime que, dans la présente affaire, comme dans celles du
Plateau continental de la mer du Nord, les principes équitables ne jouent
aucun rôle quand il s’agit de déterminer les zones de plateau continental
pertinentes en partant de la notion juridique de prolongement naturel et
que c’est seulement dans les zones marginales en litige entre des Etats que
le titre peut se fonder sur le prolongement naturel corrigé par les principes
équitables. Chacune des Parties a aussi expliqué pour quelles raisons la
délimitation qu’elle préconise est équitable, eu égard aux circonstances
pertinentes, alors que celle de son adversaire ne le serait pas.

70. La Cour, s’estimant tenue de statuer en l’espèce sur la base de
principes équitables, doit commencer par rechercher ce que prescrivent ces
principes, séparés de la notion de prolongement naturel, dont elle a dit
qu’elle ne s'applique pas à la délimitation en cause. L'application de
principes équitables doit aboutir à un résultat équitable. Cette façon de
s’exprimer, bien que courante, n’est pas entièrement satisfaisante, puisque
l'adjectif équitable qualifie à la fois le résultat à atteindre et les moyens à
employer pour y parvenir. C’est néanmoins le résultat qui importe : les
principes sont subordonnés à l’objectif à atteindre. L’équité d’un principe
doit être appréciée d’après l'utilité qu’il présente pour aboutir à un résultat
équitable. Tous les principes ne sont pas en soi équitables ; c’est l’équité de
la solution qui leur confère cette qualité. Les principes qu’il appartient à la
Cour d’indiquer doivent être choisis en fonction de leur adéquation à un
résultat équitable. Il s’ensuit que l'expression principes équitables ne saurait
être iriterprétée dans l’abstrait ; elle renvoie aux principes et règles per-
mettant d’aboutir à un résultat équitable. C’est bien ainsi que l’entendait la
Cour quand elle a dit, dans son arrêt de 1969 :

« Cest une vérité premiére de dire que cette détermination doit étre
équitable ; le problème est surtout de définir les moyens par lesquels

45
PLATEAU CONTINENTAL (ARRÊT) 60

la délimitation peut être fixée de manière à être reconnue comme
équitable. » (C_LJ. Recueil 1969, p. 50, par. 92.)

71. L’équité en tant que notion juridique procède directement de l’idée
de justice. La Cour, dont la tâche est par définition d’administrer la justice,
ne saurait manquer d’en faire application. Dans l’histoire des systèmes
juridiques, le terme équité a servi à désigner diverses notions juridiques. On
a souvent opposé l'équité aux règles rigides du droit positif, dont la rigueur
doit être tempérée pour que justice soit rendue. Cette opposition est
généralement sans équivalent dans l’évolution du droit international ; la
notion juridique d'équité est un principe général directement applicable en
tant que droit. De plus, en appliquant le droit international positif, un
tribunal peut choisir entre plusieurs interprétations possibles celle qui lui
paraît la plus conforme aux exigences de la justice dans les circonstances de
l'espèce. Il faut distinguer entre application de principes équitables et le
fait de rendre une décision ex aequo et bono, ce que la Cour ne peut faire que
si les Parties en sont convenues (art. 38, par. 2, du Statut). En pareil cas la
Cour n’a plus à appliquer strictement des règles juridiques, le but étant de
parvenir à un règlement approprié. La tâche de la Cour est ici toute
différente : elle doit appliquer les principes équitables comme partie inté-
grante du droit international et peser soigneusement les diverses considé-
rations qu’elle juge pertinentes, de manière à aboutir à un résultat équi-
table. Certes, il n’existe pas de règles rigides quant au poids exact à
attribuer à chaque élément de l'espèce ; on est cependant fort loin de
l'exercice d’un pouvoir discrétionnaire ou de la conciliation. Il ne s’agit pas
non plus d’un recours à la justice distributive.

72. La Cour a ainsi examiné la question des principes équitables, qui
non seulement sont le premier des trois facteurs à prendre en considération
mentionnés dans le compromis, mais revêtent, ainsi que la Cour l’a sou-
ligné, une importance primordiale en matière de délimitation du plateau
continental ; la Cour a également traité du troisième facteur cité dans le
compromis, à savoir les « nouvelles tendances acceptées » à la troisième
conférence sur le droit de la mer. Il faut maintenant en venir au deuxième
facteur, celui des « circonstances partinentes propres à la région » ; et là
aussi, ce n’est pas simplement parce que le compromis en fait état que la
Cour doit en tenir compte. Ce qui est raisonnable et équitable dans un cas
donné dépend forcément des circonstances, et à coup sûr il est virtuelle-
ment impossible, dans une délimitation, d’aboutir à une solution équitable
en méconnaissant les circonstances propres à la région. Les Parties recon-
naissent l’une et l’autre que les principes équitables imposent de prendre en
considération les « circonstances pertinentes propres à la région » mais ne
s'accordent pas sur ce qu’elles sont. De plus le compromis donne à la Cour
mission de rechercher les circonstances pertinentes et d’en évaluer le poids
relatif afin d'aboutir à un résultat équitable. De toute évidence, dans cette

46
PLATEAU CONTINENTAL (ARRÊT) 61

recherche la première étape — qui est aussi l'étape essentielle — consiste à
définir avec plus de précision la zone en litige entre les Parties et la région à
prendre en considération aux fins de la délimitation.

73. Il importe de rappeler tout d’abord que c’est l'Etat côtier qui est
titulaire de droits exclusifs sur les zones sous-marines. Le lien géogra-
phique entre la côte et les zones immergées qui se trouvent devant elle est le
fondement du titre juridique de cet Etat. Ainsi que la Cour l’a énoncé dans
les affaires du Plateau continental de la mer du Nord, le plateau continental
est un concept juridique à propos duquel « on applique le principe que la
terre domine la mer » (C.I.J. Recueil 1969, p. 51, par. 96). Dans l'affaire du
Plateau continental de la mer Egée la Cour a souligné que :

« ce n’est qu’en raison de la souveraineté de l'Etat riverain sur la terre
que des droits d’exploration et d’exploitation sur le plateau continen-
tal peuvent s’attacher à celui-ci ipso jure en vertu du droit internatio-
nal. Bref les droits sur le plateau continental sont, du point de vue
juridique, à la fois une émanation de la souveraineté territoriale de
PEtat riverain et un accessoire automatique de celle-ci. » (C.J.
Recueil 1978, p. 36, par. 86.)

Ainsi qu’il a été expliqué à propos du prolongement naturel, c’est la côte du
territoire de l'Etat qui est déterminante pour créer le titre sur les étendues
sous-marines bordant cette côte. C’est l’adjacence au territoire de l’Etat
côtier qui est le critère primordial de définition du statut juridique des
zones immergées, par opposition à leur délimitation, sans égard aux divers
éléments ayant concouru à l'extension de ces zones à mesure que les règles
du droit international évoluaient.

74. C’est donc en partant de la côte des Parties qu’il faut rechercher
jusqu'où les espaces sous-marins relevant de chacune d’elles s'étendent
vers le large, ainsi que par rapport aux Etats qui leur sont limitrophes où
leur font face. Les seules zones qui puissent intervenir dans la décision sur
les prétentions de la Libye et de la Tunisie au plateau continental bordant
leurs côtes respectives sont celles qui peuvent être considérées comme étant
au large, soit de la côte tunisienne, soit de la côte libyenne. Prises ensemble
elles représentent la région à prendre en compte pour la décision. La zone
litigieuse où les prétentions s’entrecroisent est la partie de cette région
globale qui peut être considérée comme étant à la fois au large de la côte
libyenne et au large de la côte tunisienne.

75. Néanmoins, pour délimiter le plateau entre les Parties il n’y a pas à
tenir compte de la totalité des côtes de chacune d'elles ; tout segment du
littoral d’une Partie dont, en raison de sa situation géographique, le pro-
longement ne pourrait rencontrer celui du littoral de l’autre Partie est à
écarter de la suite du présent examen. Les cartes mettent en évidence, sur la
côte de chacune des deux Parties, l'existence d’un point au-delà duquel
ladite côte ne peut plus avoir de lien avec les côtes de l’autre Partie aux fins

47
PLATEAU CONTINENTAL (ARRÊT) 62

de la délimitation des fonds marins. Au-delà de ce point, les fonds marins
au large de la côte ne peuvent donc pas constituer une zone de chevau-
chement des extensions du territoire des deux Parties et, de ce fait, n’ont
aucun rôle à jouer dans la délimitation. De l’avis de la Cour, dans le présent
contexte le point limite sur la côte tunisienne est Ras Kapoudia ; sur la côte
libyenne c’est Ras Tadjoura. La Cour ne peut donc tenir compte des fonds
marins du bloc pélagien au-delà de ces points. Quant aux limites vers le
large de la région à considérer aux fins de la délimitation, elles importent
peu pour le moment ; elles ne seront envisagées qu’à propos du critère de
proportionnalité, et devront alors être précisées. La conclusion suivant
laquelle en droit ces zones n’entrent pas en jeu dans la délimitation entre les
Parties n’autorise cependant pas à conclure, par une sorte de corollaire,
que toute la région limitée d’une part par les côtes des deux Etats et, de
l’autre, par ces limites vers le large serait à diviser entre la Libye et la
Tunisie exclusivement. Ainsi qu’il a été dit plus haut, la décision en l’espèce
ne doit pas préjuger les droits que d’autres Etats riverains de la mer
pélagienne pourraient faire valoir dans les parties nord et nord-est de cette
région.

76. Les deux Parties comprennent naturellement parmi les éléments
qui, d’après elles, sont à prendre en considération comme « circonstances
pertinentes propres à la région » ce que l’arrêt de la Cour dans les affaires
du Plateau continental de la mer du Nord a appelé «la configuration
générale des côtes des Parties et la présence de toute caractéristique spé-
ciale ou inhabituelle » (C.Z.J. Recueil 1969, p. 54, par. 101 D 1)). Dans ses
conclusions, la Tunisie a cité comme circonstances pertinentes la présence
d'îles, d’îlots et de hauts-fonds découvrants faisant partie de la côte est du
pays ; le fait que les courbes bathymétriques de la région en reflètent la
structure physique et géologique ; l'effet d’amputation qui pourrait résul-
ter pour la Tunisie de l’angulation particulière du littoral tuniso-libyen,
combiné avec la situation du point frontière sur la côte ; les irrégularités
qui caractérisent les côtes tunisiennes, comparées à la régularité générale
des côtes libyennes dans la zone à délimiter ; la situation de la Tunisie, face
à des Etats dont les côtes sont peu éloignées des siennes, et les effets de
toute délimitation existante ou future avec ces Etats. La Tunisie a aussi fait
mention dans ses pièces de procédure des droits historiques qu’elle reven-
dique et affirmé que dans certains cas les circonstances pertinentes
peuvent comprendre des éléments très divers, à savoir les particularités de
nature économique et historique aussi bien que les facteurs géologiques et
géographiques. La question de l’effet d’amputation ne se pose que dans le
contexte de l’application d’une méthode de délimitation géométrique, telle
que l’équidistance, où la ligne de délimitation est directement fonction de
points sur les côtes en cause, ou encore à propos d’une ligne tracée à partir
du point frontière dans une direction préétablie, comme la ligne vers le
nord préconisée par la Libye. La Cour n’ayant pas retenu cette ligne, et la

48
PLATEAU CONTINENTAL (ARRÊT) 63

méthode de l’équidistance n’étant pas applicable en l’espèce ainsi qu’on le
verra plus loin, l'effet d’amputation n’est pas, en l'occurrence, une cir-
constance pertinente.

77. La Libye, quant à elle, se fait des circonstances pertinentes une
conception plus étroite, et n’en invoque essentiellement que deux : la
structure géologique du plateau et son lien avec la masse terrestre adja-
cente, et la configuration géographique des côtes. Pendant les plaidoiries,
un conseil de la Libye a mentionné plusieurs autres circonstances ou
facteurs particulièrement importants, en les divisant en six catégories : le
fait qu'il s'agisse de deux Etats limitrophes, séparés par une frontière
terrestre de direction générale nord-sud ; le fait que la zone en question soit
une zone de plateau continue, de caractère essentiellement homogène ; la
configuration générale des côtes des Parties ; existence de segments de
côte sans pertinence en l'espèce — et, corrélativement, la question des
délimitations effectives ou prévues avec des Etats tiers de la même région ;
l'existence d’un certain nombre de textes législatifs adoptés par les Parties
au sujet de la pêche, de la mer territoriale et des concessions pétrolières ;
enfin, la présence de champs pétrolifères et de puits de pétrole dans la zone
à considérer.

78. Si le premier segment de la côte tunisienne, à l’ouest de Ras Ajdir,
suit approximativement, sur une certaine distance, la même direction que
la côte libyenne, la caractéristique la plus marquante de cette côte prise
dans son ensemble, caractéristique dont les Parties ont longuement débat-
tu, est que plus loin elle change de direction pour s’orienter grosso modo du
sud-ouest au nord-est. Cet aspect de la situation géographique dans la
région concernée par la décision est juridiquement important, dans le
présent contexte de l'application des principes équitables, comme étant
l’une des circonstances pertinentes propres à la région. Ce changement de
direction peut être considéré comme modifiant la situation de contiguïté
des deux Etats, même s’il ne va pas, de toute évidence, jusqu’à en faire, en
droit, des Etats se faisant face.

79. L'ensemble d’« îles, flots et hauts-fonds découvrants qui sont une
partie constitutive du littoral tunisien », visé dans les conclusions tuni-
siennes, est une caractéristique touchant de près la prétention de la Tunisie
à des droits historiques relatifs aux pêcheries fixes et sédentaires de cette
région, sur laquelle la Cour reviendra plus loin. Indépendamment de cette
question, cependant, la présence de l’île de Djerba et des Kerkennah avec
leurs hauts-fonds découvrants représente une circonstance qui est mani-
festement à prendre en considération. La Libye a soutenu que :

« dans la définition de la direction générale des côtes, il y aurait lieu
d’omettre l’île de Djerba, qui constitue manifestement un élément
exceptionnel dont l'inclusion entrainerait d’inutiles complications.
De même, il conviendrait d’exclure les îles Kerkennah, qui n’occupent
guère plus de 180 kilomètres carrés. »

Cette observation a été faite à propos de la question, soulevée d’abord par
la Tunisie, de savoir si l’un ou l’autre des deux Etats est favorisé ou

49
PLATEAU CONTINENTAL (ARRÊT) 64

défavorisé par la nature pour ce qui est de la configuration de sa côte —
argument que la Cour n’estime par pertinent puisque, même si l’on admet
la possibilité d'avantages ou d’inconvénients naturels, « ce n’est pas à de
telles inégalités naturelles que l’équité pourrait porter remède » (C_LJ.
Recueil 1969, p. 50, par. 91). Quoi qu’il en soit, la Cour ne peut accepter que
la prise en considération de Djerba et des Kerkennah soit exclue en
principe. La méthode pratique de délimitation que la Cour exposera par la
suite est telle en fait que, dans la partie de la zone à délimiter où l’île de
Djerba aurait une incidence, d’autres considérations viennent contreba-
lancer cet effet ; en revanche, l’existence et la situation des Kerkennah et
des hauts-fonds découvrants qui les entourent est un fait important.

80. La Cour a déjà évoqué au paragraphe 68 ci-dessus la possibilité de
considérer comme circonstances pertinentes, pour parvenir à une délimi-
tation équitable, certaines configurations géomorphologiques du fond de
la mer ne constituant pas vraiment une interruption du prolongement
naturel d’une Partie par rapport à celui de l’autre. II lui faut donc réexa-
miner de ce point de vue les particularités du fond de la mer discutées par
les Parties, telles que les rides de Zira et de Zouara, le sillon tripolitain et
l’escarpement de Malte-Misratah (voir paragraphes 32 et 66). La princi-
pale particularité qui pourrait, selon la Cour, être prise en considération
comme circonstance pertinente est le sillon tripolitain. Comme il a été
indiqué, ce sillon n’est pas marquant au point d'interrompre la continuité
du bloc pélagien, prolongement naturel commun au territoire des deux
Parties, et de constituer « une véritable frontière naturelle sous-marine ».
La plus grande partie de ce sillon, qui est aussi la plus notable d’un point de
vue géomorphologique, s'étend au-delà de Ras Tadjoura, indiqué plus haut
comme limite extrême de la région à considérer aux fins de la délimitation.
Cette particularité et sa position — relativement proche de la côte libyenne
et plus ou moins parallèle à cette côte — sont telles que, à moins que la
particularité en question vienne rompre l’unité essentielle du plateau
continental et désigne ainsi une base de délimitation fondée sur la sépa-
ration des prolongements naturels, il serait inapproprié de l’inclure parmi
les facteurs à soupeser pour aboutir à une délimitation équitable.

*

81. Les « circonstances pertinentes propres à la région » ne sont pas
restreintes aux données de la géographie et de la géomorphologie, qu’il
s'agisse d'interpréter le compromis ou d'appliquer le principe d'équité
exigeant que toutes les circonstances pertinentes soient considérées. Outre
l'existence et les intérêts des autres Etats de la région et les délimitations
actuelles ou futures entre les Parties et ces Etats, il importe de ne pas perdre
de vue emplacement de la frontière terrestre, ou plus précisément de son
intersection avec la côte, en tant qu’élément à prendre en compte. A cet
égard, la Cour doit, en la présente espèce, examiner diverses limites mari-
times qui seraient censées résulter de la conduite des Etats intéressés. Elle

50
PLATEAU CONTINENTAL (ARRÊT) 65

doit en outre tenir compte comme il convient des droits historiques reven-
diqués par la Tunisie ainsi que des diverses considérations économiques
dont l’une ou l’autre des Parties a souligné la pertinence.

*

82. L’absence de frontiéres maritimes officiellement reconnues par les
Parties est l’une des difficultés de la présente affaire, la délimitation du
plateau continental devant commencer à la limite extérieure de la mer
territoriale, en application d’un principe de droit international énoncé à
l’article premier de la convention de Genève sur le plateau continental de
1958 et à l’article 76, paragraphe 1, du projet de convention sur le droit de
la mer. Comme il n’y a jamais eu d’accord entre la Tunisie et la Libye sur la
délimitation des eaux territoriales, des zones contigués, des zones écono-
miques exclusives et du plateau continental, une frontière terrestre incon-
testée par les Parties et résultant d’une convention est une circonstance de
la plus haute pertinence.

83. Le tracé actuel de la frontière terrestre remonte à 1910. Les deux
pays avaient été antérieurement sous la suzeraineté turque depuis la moitié
du XVI: siècle. Jusqu'en 1881, année au cours de laquelle la Tunisie devint
un protectorat français, la frontière entre la Régence de Tunis et le vilayet
de Tripoli était simplement une limite interne entre deux circonscriptions
de l’Empire ottoman. En 1886 et 1892 des contacts furent établis entre la
France et la Turquie en vue d’aboutir à une délimitation. Pour finir, la ligne
frontière, qui aboutissait jusque-là au fort situé au milieu de la lagune
d’El-Biban, à l'embouchure de l’oued Fessi, fut déplacée vers l’est, dans la
direction de l’oued Mokta, pour être établie de facto à son emplacement
actuel, à Ras Ajdir ; finalement la « convention relative à la frontière entre
la Régence de Tunis et le vilayet de Tripoli » fut conclue le 19 mai 1910
entre le bey de Tunis et l’empereur des Ottomans. D’après l’article 1 de
cette convention, la première partie de la ligne suit une direction générale
nord-sud ; un simple coup d’ceil sur la carte jointe à la convention permet
cependant de constater que la direction générale de la ligne entière serait
plutôt nord-est/sud-ouest.

84. La convention entra dûment en vigueur et la frontière ainsi établie
devint la frontière entre la Régence de Tunis sous protectorat français et la
colonie italienne de Tripolitaine après la cession de cette dernière à l’Italie
par la Turquie. Après la décolonisation, la frontière de 1910 devint la
frontière entre les Etats indépendants de Tunisie et de Libye. Elle avait
d’ailleurs été expressément confirmée par le traité d’amitié et de bon
voisinage conclu le 10 août 1955 entre la République française (au nom de
la Tunisie) et le Royaume-Uni de Libye, lequel à son tour fut implicitement
avalisé par le traité de fraternité et de bon voisinage conclu entre le
Royaume de Libye et le Royaume de Tunisie le 7 janvier 1957, lui-même
amendé et complété par la convention d'établissement du 14 juin 1961 et
expressément confirmé par échange de lettres au moment de la signature
de cette dernière. La frontière a donc survécu à toutes les vicissitudes des

SI
PLATEAU CONTINENTAL (ARRÊT) 66

deux guerres mondiales, et elle illustre bien l’application du principe
proclamé dans la résolution du Caire adoptée en 1964 par l'Organisation
de l’unité africaine, aux termes de laquelle « tous les Etats membres s’en-
gagent à respecter les frontières existantes en accédant à l’indépendance
nationale ». La même règle de continuité ipso jure des traités de frontière et
des traités territoriaux est reprise dans la convention de Vienne de 1978 sur
la succession d’Etats en matière de traités. La permanence et la stabilité de
la frontière terrestre sont donc l’un des sujets sur lesquels les Parties sont
entièrement d'accord. Aucune d’elles n’a contesté la frontière ; la Libye a
précisé que, si elle retraçait son histoire avant 1910, ce n’était que « pour
mieux éclairer les tentatives de poussée parallèles vers l’est de la Tunisie et
de la France » qui se seraient produites plus tard dans le cas des zones
maritimes.

85. La Cour considère la convention de 1910 comme importante pour
l'examen de la présente affaire parce qu'elle a fixé définitivement la fron-
tière terrestre entre les deux Etats. La Cour ne peut cependant faire sienne
la conclusion qu’en tire le mémoire libyen, à savoir que la « limite vers le
large à partir de Ras Ajdir continue ou peut continuer » en suivant vers le
nord la direction de la frontière terrestre. Les deux Parties s’accordent pour
reconnaître la pertinence du point de départ de la frontière terrestre, ce qui
ne fait que renforcer l'importance de Ras Ajdir comme repère essentiel,
Dans ce sens la Cour est d’avis que la convention de 1910 constitue une
circonstance pertinente à prendre en considération pour la délimitation du
plateau continental entre les deux Parties.

86. L'importance de Ras Ajdir est attestée par le fait que cette localité a
servi de point de départ dans le passé lorsque les deux Parties se sont
efforcées d'établir unilatéralement certaines délimitations maritimes par-
tielles. On relève deux tentatives de ce genre, qui se sont traduites par des
lignes se projetant vers le large à partir de Ras Ajdir : la ligne ZV (zénith
vertical) 45° nord-est, revendiquée par la Tunisie ; et la ligne en direction
du nord prolongeant en mer le dernier segment de la frontière terrestre,
proclamée par la Libye dans la loi pétrolière n° 25 de 1955 et la réglemen-
tation n° 1 qui s’y rattache. Ras Ajdir est aussi le point de départ de la
perpendiculaire à la côte proposée par l'Italie en 1914 et de la ligne des 26°
vers le nord-est à laquelle les Parties se sont tenues en octroyant des permis
et concessions de recherche et d’exploitation de ressources minérales de
1964 à 1972.

87. La Cour va maintenant examiner une à une les diverses lignes
mentionnées au paragraphe précédent. Les deux premières n’ont pas été
expressément convenues mais établies unilatéralement à l’origine. La Cour
relève donc au départ qu’essayer d’établir unilatéralement des limites
maritimes internationales sans tenir compte de la position juridique
d’autres Etats est contraire aux principes reconnus du droit international,
comme il ressort notamment des conventions de Genève de 1958 sur le
droit de la mer, en particulier la convention sur la mer territoriale et la zone
contigué et la convention sur le plateau continental, qui stipulent que les
limites maritimes doivent être déterminées par accord entre les Parties. Ce

52
PLATEAU CONTINENTAL (ARRÊT) 67

principe a été maintenu dans le projet de convention sur le droit de la mer.
En 1951, la Cour a jugé dans l'affaire des Pécheries que :

« La délimitation des espaces maritimes a toujours un aspect inter-
national ; elle ne saurait dépendre de la seule volonté de l'Etat riverain
telle qu’elle s’exprime dans son droit interne. S'il est vrai que l’acte de
délimitation est nécessairement un acte unilatéral, parce que l'Etat
riverain a seul qualité pour y procéder, en revanche la validité de la
délimitation à l'égard des Etats tiers relève du droit international. »
(C.IJ. Recueil 1951, p. 132.)

*

88. La Ligne ZV 45° a été présentée par la Tunisie comme étant le
dernier segment de la limite (fondée sur l’isobathe des 50 mètres et allant
jusqu’au parallèle de Ras Kapoudia au nord) de la zone où la Tunisie dit
avoir exercé des droits historiques sur les pêcheries sédentaires et autres
depuis des temps immémoriaux. Dans les pièces de procédure tunisiennes,
il est affirmé à plusieurs reprises que la ligne ZV 45° tracée à partir du
point frontière de Ras Ajdir, selon un angle de 45° vers le nord-est, jusqu’à
l'intersection avec l’isobathe des 50 mètres, a été établie par l’instruction
sur le service de la navigation et des pêches maritimes adoptée par la
direction des travaux publics le 31 décembre 1904. L'article 62 de cette
instruction définissait en réalité les zones de surveillance de la pêche aux
éponges et aux poulpes à l’intérieur desquelles les autorités administratives
exerçaient un pouvoir exclusif de réglementation et de contrôle ; la défi-
nition de la quatrième zone visait « une ligne partant de Ras Ajdir et se
dirigeant vers le nord-est jusqu’à la rencontre des fonds de 50 mètres ». La
première mention expresse de la ligne ZV 45° figure dans le décret tunisien
du 26 juillet 1951 portant refonte de la législation de la police et de la pêche
maritime, dont l’article 3 b) vise expressément la ligne en question dans les
termes suivants :

« b) du Ras Kapoudia à la frontière de Tripolitaine, la partie de la
mer limitée par une ligne qui, partant du point d’aboutissement de la
ligne des 3 milles décrite ci-dessus, rejoint sur le parallèle du Ras
Kapoudia l’isobathe des 50 mètres et suit cette isobathe jusqu’à son
point de recontre avec une ligne partant du Ras Ajdir en direction du
nord-est ZV 45° ».

89. Bien que se rapportant 4 une zone de péche exclusive réservée aux
bâtiments battant pavillon français ou tunisien, le décret de 1951 a été la
véritable source législative de la ligne ZV 45°. La loi tunisienne n° 62-35 du
16 octobre 1962 a rapporté l’article 3 du décret de 1951 et institué un
nouveau régime pour la mer territoriale. De Ras Kapoudia jusqu’à la
frontière tuniso-libyenne, la mer territoriale était constituée par les espaces
marins limités par une ligne qui, partant de l’extrémité de la ligne de
12 milles délimitant la mer territoriale de l’autre côté de Ras Kapoudia,

53
PLATEAU CONTINENTAL (ARRÊT) 68

rencontrait, sur le parallèle de Ras Kapoudia, lisobathe des 50 mètres, et
suivait ensuite cette isobathe jusqu’à son intersection avec une ligne tracée
à partir de Ras Ajdir dans une direction nord-est ZV 45°. Cette disposition
fut de courte durée, la loi tunisienne 63-49 du 30 décembre 1963 ayant
redéfini la mer territoriale comme allant

« de la frontière tuniso-algérienne à la frontière tuniso-libyenne et
autour des lignes adjacentes, la partie de la mer comprise entre la
laisse de basse mer et une ligne parallèle tracée à 6 milles au large, à
l'exception du golfe de Tunis qui, à l’intérieur de la ligne cap Farina,
île Plane, île Zembra et cap Bon, est entièrement compris dans ladite
mer ».

L'espace en deçà de l’isobathe des 50 mètres, compris entre Ras Kapoudia
et l'intersection de cette isobathe et d’une ligne partant de Ras Ajdir en
direction du nord-est ZV 45°, était décrit comme faisant partie d’une zone
réservée « contiguë à la mer territoriale tunisienne telle qu’elle est définie
ci-dessus … dans laquelle seuls les navires battant pavillon tunisien pour-
ront être autorisés à pratiquer la pêche ».

90. L’instruction de 1904 faisait peut-être implicitement référence à la
ligne ZV 45°, mais celle-ci n’est expressément visée que dans le décret de
1951. De toute manière, ces textes sont des actes unilatéraux, des dispo-
sitions législatives internes, qui n’ont jamais été acceptés par la Libye. Une
correspondance diplomatique mentionnant la ligne des 45° avant 1951 est
citée dans les pièces de procédure libyennes, mais cela ne fait que rendre
douteuse l’acceptation de la ligne par les Etats exerçant alors l’autorité
dans les territoires avoisinants. La Cour est parvenue à la conclusion que la
ligne tunisienne ZV 45° en direction du nord-est, d’abord simple limite
d’une zone de surveillance aux fins de règlements de pêche particuliers,
traduit une prétention unilatérale mais n’a jamais été tracée à des fins de
délimitation maritime latérale, que ce fût en mer ou sur le plateau conti-
nental sous-jacent. Compte tenu de toutes les étapes traversées par les
relations tuniso-libyennes jusqu’à la conclusion du compromis, la ligne
nord-est ZV 45° n’est pas opposable à la Libye, même à titre de simple
ébauche de frontière maritime entre les deux Etats.

*

91. La Tunisie a revendiqué une limite maritime suivant la ligne ZV 45°
dans le cadre d’une législation destinée 4 protéger ses intéréts dans le
domaine de la péche. C’est en revanche dans le contexte d’une législation
relative aux hydrocarbures que la Libye a revendiqué une limite maritime
tracée vers le nord « dans la direction générale de la frontière terrestre
établie par la convention de 1910 ». Le 21 avril 1955, la Libye a adopté une
loi pétrolière (loi n° 25 de 1955), complétée par la réglementation pétrolière
n° ] du 15 juin 1955, qui ont été publiées l’une et l’autre au journal officiel
du Royaume de Libye ; la réglementation, adoptée en vertu de l’article 24
de la loi, prévoyait la publication d’une carte officielle, jointe à la régle-

54
PLATEAU CONTINENTAL (ARRÊT) 69

mentation « aux fins de la loi pétrolière de 1955 », sur laquelle « les fron-
tières internationales, les zones petrolières et le quadrillage » devaient
figurer. L'article 3 de la loi de 1955 divisait le territoire libyen en quatre
zones pétrolières ; l’article 4, paragraphe 1, disposait :

« La présente loi s’applique aux fonds marins et au sous-sol au-
dessous de la mer territoriale et de la haute mer contiguë qui sont sous
le contrôle et la juridiction du Royaume-Uni de Libye. Tous les fonds
marins et sous-sols adjacents à une zone sont considérés aux fins de la
présente loi comme faisant partie de ladite zone. »

La réglementation complétait la définition des zones envisagées dans la loi.
La définition de la zone qui présente de l'intérêt ici (la province de Tri-
politaine) ne faisait mention expresse ni d’une frontière maritime ni d’une
limite de plateau continental avec la Tunisie. Toutefois, la carte officielle
jointe à la réglementation, établie à la très petite échelle de 1/2 000 000,
comporte une ligne en traits et en points (représentant les « limites terri-
toriales ») tracée vers le large plein nord de Ras Ajdir jusqu’au bord de la
carte sur une distance de quelque 62,9 milles. Une ligne analogue, attei-
gnant aussi le bord de la carte mais plus longue dans son tracé maritime, est
également dirigée plein nord depuis la frontière avec PEgypte.

92. La loi et la réglementation qui la complètent sont des actes législatifs
purement internes, visant à définir, à l’usage intérieur, des zones aux fins
des activités libyennes de prospection et d'exploitation pétrolière ; la Libye
elle-même ayant reconnu à l’audience que la loi ne visait pas à opérer un
« acte de délimitation », on pourrait difficilement y voir ne serait-ce que
l'expression d’une prétention unilatérale relative à des limites maritimes
latérales avec la Tunisie. De plus, le paragraphe 1 de l’article 4 de la loi fait
référence « aux fonds marins et au sous-sol au-dessous de la mer territo-
riale et de la haute mer contiguë qui sont sous le contrôle et la juridiction du
Royaume de Libye » ; rien ne prouve que la Libye ait revendiqué le
contrôle et la juridiction sur une zone contigué d’environ 50 milles au-delà
de la mer territoriale avant l'adoption de la loi. D’autre part et surtout, on
ne découvre parmi les faits de l’espèce aucun indice d’acquiescement à une
telle délimitation de la part de la Tunisie ; en réalité, attitude de ce pays
exclut toute idée d’acquiescement. Il ne fait pas de doute qu’en adoptant,
en 1955, la loi pétrolière et la réglementation pétrolière n° 1, la Libye
entendait revendiquer des droits souverains sur les ressources du plateau ;
mais le simple fait d'indiquer la ligne en question sur une carte n’est pas
suffisant, même pour concrétiser sur le plan des relations internationales la
revendication formelle d’une limite maritime ou d’une limite de plateau
continental. Aussi la Cour conclut-elle que la ligne visée dans la législation
libyenne de 1955 n’est pas opposable à la Tunisie, que la ligne ZV 45° NE
n’est pas opposable à la Libye, et qu'aucune de ces deux lignes ne peut être
prise en considération aux fins du présent arrêt.

* *

55
PLATEAU CONTINENTAL (ARRÊT) 70

93. De l’avis de la Cour, une autre ligne a réellement un effet sur les
questions qui l’occupent : il s’agit de la troisième ligne mentionnée au
paragraphe 86, autrement dit la ligne « normale » ou « perpendiculaire » à
la section de la côte où commence la frontière terrestre. D’après la Libye,
cette ligne trouve son origine dans l'attitude de l’Italie, quand celle-ci,
ayant succédé à la Turquie dans l’exercice de la souveraineté sur la
Tripolitaine, refusa d’accepter la ligne des 45° comme limite latérale des
zones de pêche maritime revendiquées par les autorités du protectorat
voisin. Un incident de 1913, au cours duquel un torpilleur italien
arraisonnatroisbateauxdepêchegrecsdansunsecteurqui, d’aprèsla Tunisie,
se trouvait dans la zone délimitée par la ligne ZV 45°, fut l’occasion pour
VItalie de proposer une ligne de démarcation entre les bancs d’éponges
libyens et tunisiens, perpendiculaire à ce que l’on estimait être la direction
de la côte à Ras Ajdir. De toute manière, l'Italie officialisa cette ligne de
délimitation, qui acquit le caractère d’une sorte de modus vivendi tacite, en
adoptant en 1919 des instructions pour la surveillance de la pêche en mer
dans les eaux de Tripolitaine et de Cyrénaïque, aux termes desquelles :

« En ce qui concerne la frontière maritime entre la Tripolitaine et la
Tunisie, il a été convenu d’adopter comme ligne de délimitation la
perpendiculaire à la côte tirée au point frontière soit, dans le cas
présent, la direction approximative nord-nord-est en partant de Ras
Ajdir. »

94. Pour éviter les frictions tenant à la difficulté d’établir la position
exacte d’un navire étranger 4 proximité de la frontiére, les autorités ita-
liennes créérent, aux deux extrémités des côtes libyennes, une zone tampon
de 8 milles où les bateaux battant pavillon étranger non détenteurs d’une
licence des autorités italiennes étaient passibles d’une mesure d’éloigne-
ment, mais non de saisie. Pendant la procédure orale, les deux Parties ont
reconnu qu’un compromis de facto ou une solution transitoire avait résulté
de l’instauration de cette zone tampon et était resté longtemps en vigueur,
sans incident ni protestation de part et d’autre. La ligne fut réaffirmée en
1931 par les autorités italiennes de Libye. Telle était donc la situation à cet
égard au moment où les deux Etats accédèrent à l’indépendance. L’angle
exact d’inclinaison de la « normale » ou « perpendiculaire » n’a jamais été
précisé dans les règlements italiens, qui mentionnent simplement une
perpendiculaire à la côte « de direction approximative nord-nord-est ».

95. La Cour considère que les éléments relatifs à un tel modus vivendi,
reposant uniquement sur le silence ou l’absence de protestation des auto-
rités françaises responsables des relations extérieures de la Tunisie, ne
suffisent pas à prouver l'existence d’une limite maritime reconnue entre les
deux Parties. D’ailleurs la Libye ne paraît pas soutenir réellement que la
ligne avait ce statut ; sa position serait plutôt que les preuves attestant
qu’une ligne semblable était, dans une certaine mesure, appliquée ou
respectée, ôtent toute crédibilité à la ligne ZV 45°. Toutefois, à défaut de
limites maritimes établies d’un commun accord ou clairement définies, le

56
PLATEAU CONTINENTAL (ARRÊT) 71

respect du modus vivendi tacite, qui, pendant fort longtemps, n’a jamais été
officiellement contesté ni d’un côté ni de l’autre, autoriserait à y voir une
justification historique dans le choix de la méthode de délimitation du
plateau continental entre les deux Parties, les droits historiques revendi-
qués par la Tunisie n’étant pas, de toute façon, opposables à la Libye à l’est
de la ligne de modus vivendi.

96. Pour finir sur ce sujet, la Cour ne peut manquer de relever l'existence
d’une ligne de facto se projetant de Ras Ajdir vers le nord-nord-est, à un
angle de 26° environ, qui concrétise la manière dont les deux Parties ont
octroyé à l’origine des permis ou concessions pour la recherche ou l’ex-
ploitation d'hydrocarbures en mer. Cette ligne entre des concessions adja-
centes, qui a été observée tacitement pendant des années et qui coïncide en
outre à peu près avec la perpendiculaire à la côte au point frontière
appliquée dans le passé comme limite maritime de facto, paraît être à la
Cour d’une grande pertinence pour la délimitation. Cette question se
rattachant étroitement à celle de la méthode pratique à employer, la Cour
examinera la nature et la genèse de la ligne quand elle en viendra à la partie
de larrét relative à cette méthode.

97. Il convient d’examiner à présent un autre facteur important aux fins
de la délimitation, à savoir l'existence, devant les côtes de la Tunisie, d’une
zone sur laquelle celle-ci revendique des droits historiques résultant de
pêcheries très anciennes. A cet égard, il importera en outre de rechercher
quelles sont les zones auxquelles la Tunisie attribue un caractère d’eaux
intérieures ou d’eaux territoriales, et en particulier les lignes de base à
partir desquelles la largeur desdites eaux territoriales est mesurée ; ces
lignes de base sont, d’après la Tunisie, justifiées par les liens desdites zones
avec le « domaine terrestre » qui sont dus à l’existence des pêcheries fixes
en question. Selon la Libye, ces lignes de base

« ne sont pas opposables à la Libye aux fins de la délimitation et leur
application conduirait de toute manière à des résultats inappropriés et
inéquitables ».

La Libye estime que, pour comparer les zones de plateau continental en
appliquant le critère de proportionnalité, c’est de « toute l’étendue du fond
et du sous-sol de la mer au-delà de la laisse de basse mer » de chaque Etat
qu’il faut tenir compte. Des calculs ont été communiqués à la Cour, dont il
ressort que le fait d'inclure ou d’exclure à cette fin les zones traitées comme
eaux intérieures ou eaux territoriales par la Tunisie modifie très nettement
le rapport résultant de toute ligne de délimitation envisageable. La Tunisie
affirme que ses lignes de base sont en tout état de cause opposables à la
Libye, celle-ci n’ayant pas protesté en temps utile, et soutient en outre que

57
PLATEAU CONTINENTAL (ARRÊT) 72

leur « justification principale » est qu’elles rattachent aux eaux intérieures
de la Tunisie l’ensemble de la zone maritime qui couvre les pêcheries fixes.
Dans ces conditions, il paraît opportun d’examiner la question des droits
historiques, celle des lignes de base et celle du critère de proportionnalité
dans leurs rapports mutuels.

98. Les droits historiques que revendique la Tunisie résultent de l’an-
cienneté des intérêts et activités de sa population pour ce qui est de
l'exploitation des pêcheries situées au large de ses côtes, en mer Méditer-
ranée et sur le fond de cette mer : exploitation des bancs superficiels
proches du rivage, par installations fixes destinées à la pêche des espèces
mobiles, et exploitation des bancs plus profonds pour la pêche des espèces
sédentaires, à savoir les éponges. Selon la Tunisie, l'ancienneté de cette
exploitation et l'exercice continu tant de droits de propriété sur les péche-
ries fixes par la population tunisienne que de droits de surveillance et de
contrôle — équivalant à l’exercice de droits souverains — sur les deux types
de pêcheries par les autorités tunisiennes, à quoi s’ajoutent la tolérance et
Pacceptation au moins tacite de ces droits par d’autres Etats, font que la
Tunisie a acquis des droits historiques sur une grande étendue de fonds
marins. Aussi la Tunisie affirme-t-elle que la délimitation du plateau
continental entre la Libye et elle-même ne doit en aucun point empiéter sur
la zone à l’intérieur de laquelle elle possède des droits historiques. La
Libye, pour sa part, récuse de façon générale, comme on l’a vu plus haut, la
possibilité d’exclure certaines zones de fonds marins aux fins de la déli-
mitation, et ajoute que, dans la mesure où la zone ainsi revendiquée
risquerait d’empiéter sur le prolongement naturel du territoire terrestre
libyen, les activités de pêche d’un Etat ne peuvent en principe prévaloir sur
les titres inhérents et ab initio d’un autre Etat sur son prolongement
naturel. Enfin, sans nier l'existence des activités de pêche invoquées, la
Libye conteste que les droits revendiqués par la Tunisie équivaillent à
l'exercice de la souveraineté, qu’ils aient porté sur une zone unique,
homogène et définissable, et aient été internationalement reconnus comme
le voudrait la Tunisie.

99. Bon nombre des arguments avancés par la Tunisie au sujet de ses
pêcheries historiques visaient à souligner et à illustrer le parallèle entre la
reconnaissance, en droit contemporain, des droits de l’Etat côtier sur son
extension naturelle sous la mer et le fait que, d’après la Tunisie, des Etats
tiers auraient reconnu ses droits sur les bancs et hauts-fonds situés au large
de ses côtes, qui ont pu, grâce à leur situation géographique exceptionnelle,
être exploités plusieurs siècles avant que la notion de plateau continental
n’acquît une portée économique et juridique. La Tunisie dit avoir exercé sa
souveraineté sur ces régions et cite à cet égard certains actes législatifs et
autres preuves de l'exercice de droits de surveillance et de contrôle qui
remonteraient aussi loin que la mémoire humaine. Ces droits, assure-t-elle,
sont reconnus depuis des siècles par les Etats tiers. Elle ajoute que l’ac-
quisition par des ressortissants tunisiens de droits de propriété sur les
pêcheries fixes est à la fois la conséquence et la preuve de la souveraineté
ainsi exercée ; quant aux pêcheries sédentaires, si elles ont été parfois

58
PLATEAU CONTINENTAL (ARRÊT) 73

exploitées par des étrangers, ce fut en vertu de permis où de patentes
délivrés par les autorités tunisiennes ou dans les conditions fixées par
celles-ci. Toutes ces zones ont été présentées comme constituant des zones
de « droits historiques » au sens du droit international coutumier. L’ar-
gumentation tunisienne sur ce point semble tendre surtout a souligner que
exploitation des îles et des hauts-fonds qui les entourent prouvent qu’ils
appartiennent à la masse terrestre tunisienne et en sont des extensions sous
la mer — en fait, que les étendues situées au large représentent une « Tu-
nisie immergée ». La Tunisie soutient qu’il y a une coincidence frappante
entre le statut des « pêcheries sédentaires tunisiennes et leur insertion dans
la théorie du plateau continental » et estime que cette coïncidence devrait
avoir un effet sur la délimitation du plateau. Selon elle :

«les titres historiques que la Tunisie a acquis au long des siècles
sont ... venus anticiper sur l’apparition du concept juridique de pro-
longement naturel et, après l’avènement dans le droit international de
cette notion, ces titres sont ... venus révéler une partie du prolonge-
ment. Loin de nier le prolongement naturel, ils lui apportent la plus
belle illustration ... tirée de l’histoire. »

La Tunisie s'efforce en outre de prouver que :

«la délimitation du plateau continental doit ... logiquement tenir
compte de la situation objective créée depuis des temps immémoriaux
par les droits historiques de la Tunisie dans le golfe de Gabès et qui
sont ainsi l’une des manifestations les plus anciennes et les plus
naturelles du prolongement naturel ».

La Cour estime que, s’il est vrai que certaines des zones en question ne font
pas partie du plateau continental au sens juridique, celui-ci commençant
au-delà de la mer territoriale, les fonds des eaux intérieures en deçà des
lignes de base tunisiennes et de la mer territoriale représentent le prolon-
gement naturel du territoire terrestre au sens physique.

100. Dans la mesure où la question des droits de pêche historiques est
soulevée en liaison avec la notion de « prolongement naturel », la Cour n’a
pas à l’examiner davantage, étant donné les conclusions où elle est par-
venue sur ce dernier point (paragraphes 67-68). Mais la question reste à
considérer en elle-même. Les titres historiques doivent être respectés et
préservés, ainsi qu’ils l’ont toujours été en vertu d’un long usage. On notera
à cet égard que, lorsque la conférence sur le droit de la mer de 1958 s’est
penchée sur la question, elle a adopté une résolution intitulée « Régime des
eaux historiques », annexée à l’acte final, par laquelle l’Assemblée générale
était priée de faire procéder à une étude de ce sujet. En 1959, P Assemblée a
adopté une résolution qui invitait la Commission du droit international à
entreprendre l'étude du régime juridique des eaux historiques, y compris
les baies historiques. La Commission n’a pas encore accompli ce travail.
De son côté le projet de convention de la troisième conférence sur le droit
de la mer ne contient pas de dispositions détaillées sur le régime des eaux
historiques : les notions d’« eaux historiques » et de « baies historiques »

59
PLATEAU CONTINENTAL (ARRÊT) 74

n’y sont pas définies et leur régime juridique n’y est pas précisé. Certaines
références aux « baies historiques », aux « titres historiques » ou à des
raisons historiques peuvent cependant être assimilées à des réserves aux
règles énoncées dans le reste du projet. Il paraît clair que la question reste
régie par le droit international général, lequel ne prévoit pas de régime
unique pour les « eaux historiques »-ou les « baies historiques », mais
seulement un régime particulier pour chaque cas concret et reconnu
d’« eaux historiques » ou de « baies historiques ». Il est donc manifeste
que, pour l’essentiel, la notion de titres ou d’eaux historiques et la notion de
plateau continental sont gouvernées par des régimes juridiques distincts en
droit international coutumier. Le premier de ces régimes repose sur l’ac-
quisition et l'occupation, le second sur des titres existant « ipso facto et ab
initio ». Sans doute arrive-t-il que les deux régimes coïncident en tout ou en
partie, mais cette coincidence ne peut être que fortuite, comme dans le cas
de la Tunisie, où l'accès au plateau continental se trouve compris dans les
limites des zones de pêche. Les droits et titres historiques de la Tunisie se
rattachent plutôt à la zone économique exclusive, que l’on peut considérer
comme faisant partie du droit international moderne. Or la Tunisie ne s’est
pas fondée sur cette notion.

101. De toute manière, d’autres considérations prévalent. Aux fins de
l'exercice de droits souverains sur les étendues sous-marines situées devant
les côtes des Etats, expression « plateau continental », telle qu’elle est
définie à l’article premier de la convention sur le plateau continental
adoptée à Genève en 1958, désigne le lit de la mer et le sous-sol des
régions sous-marines « situées en dehors de la mer territoriale ». Dans
l'arrêt relatif aux affaires du Plateau continental de la mer du Nord, la Cour
a considéré que cette définition faisait partie du droit international cou-
tumier. Elle bénéficie sans conteste d’une acceptation générale, comme
l’atteste notamment le texte de l’article 76 du projet de convention sur le
droit de la mer. Dans leur législation nationale, les deux Parties ont fixé la
limite extérieure de leur mer territoriale à 12 milles, mesurés à partir de
leurs lignes de base. Ainsi que la Cour la déjà indiqué (paragraphe 89), la
loi tunisienne du 30 décembre 1963 faisait entrer le golfe de Tunis tout
entier dans les eaux territoriales du pays ; le long du reste de la côte,
la limite extérieure était une ligne tracée à 6 milles de la laisse de basse mer.
En 1973, cependant, la Tunisie a promulgué une loi (loi n° 73-49 du 2 août
1973) portant la largeur de sa mer territoriale à 12 milles, mesurés à partir
de lignes de base constituées par

« la laisse de basse mer ainsi que par les lignes de base droites tirées
vers les hauts-fonds de Chebba et des îles Kerkennah où sont instal-
lées des pêcheries fixes, et par les lignes de fermeture des golfes de
Tunis et de Gabès ».

Cette loi proclamait en outre que les eaux du golfe de Tunis et du golfe de
Gabès faisaient partie des « eaux intérieures ». Un décret du 3 novembre
1973 a précisé la position des lignes de base, dont le tracé entraînait, entre
autres conséquences, la fermeture du golfe de Gabès par une ligne droite.

60
PLATEAU CONTINENTAL (ARRÊT) 75

Ainsi qu'on l’a vu, la Libye considère que ces lignes ne lui sont pas
opposables et que «leur application conduirait de toute manière à des
résultats inappropriés et inéquitables ».

102. En résumé, la Cour note que la question des droits historiques de la
Tunisie peut à plusieurs titres présenter de l’intérêt pour la décision en
l'espèce. Il y a premièrement l'argument principal que la Tunisie fonde sur
ses droits de pêche historiques, à savoir :

« La délimitation ne doit, en aucun point, empiéter sur la zone à
l'intérieur de laquelle ia Tunisie possède des droits historiques bien
établis. »

Deuxièmement la ligne ZV 45°, proposée comme limite maritime, trouve
son origine dans une législation et une pratique concernant l'exercice de
ces droits à l’intérieur d’une zone en partie définie par ladite ligne. La Cour
a déjà formulé ses conclusions au sujet de la ligne ZV 45° (paragraphe 95).
Troisièmement, les droits relatifs aux installations fixes pour la pêche des
espèces mobiles, par opposition aux pêcheries d’éponges, sont invoqués
pour justifier le tracé de lignes de base droites servant à mesurer les eaux
territoriales ; cette question sera examinée plus loin. Mais il convient de
noter sans plus attendre que la thèse tunisienne tendant à exclure des
calculs de proportionnalité les surfaces comprises entre les lignes de base et
la laisse de basse mer procède de l’idée que le plateau continental, en tant
que notion juridique, ne comprend pas les fonds marins situés sous la mer
territoriale et sous les eaux intérieures en deçà des lignes de base. Ainsi, les
étendues à exclure ne correspondent pas à la zone sur laquelle des droits
historiques sont invoqués ; seules sont écartées les étendues revendiquées
comme faisant partie des eaux intérieures ou de la mer territoriale. Il
s'ensuit que la validité des droits historiques n’est pas un problème direc-
tement lié à la question de la proportionnalité.

103. Comme il a été indiqué plus haut (paragraphe 36), les Parties
s'accordent sur la nécessité de prendre en considération

«le rapport raisonnable qu’une délimitation opérée conformément à
des principes équitables devrait faire apparaître entre l'étendue des
zones de plateau continental relevant de PEtat riverain et la longueur
de son littoral mesurée suivant la direction générale de celui-ci »
(C.I.J. Recueil 1969, p. 54, par. 101 D 3)),

et la Cour considère que ce rapport doit en effet être respecté en vertu du
principe fondamental suivant lequel la délimitation entre les Etats inté-
ressés doit être équitable. Le point sur lequel les Parties sont en désaccord
est de savoir quelles sont les côtes à prendre en considération, et s’il faut ou
non comparer la totalité des fonds marins au-delà de la laisse de basse mer.
Sur les côtes, la conclusion de la Cour est formulée aux paragraphes 74-75
ci-dessus ; reste la question des fonds marins. Ii est manifeste que, dans
beaucoup de cas de délimitation entre Etats limitrophes, ou dans la plu-
part, les calculs de proportionnalité aboutissent à des résultats fort peu

61
PLATEAU CONTINENTAL (ARRÊT) 76

différents, que les fonds marins sous-jacents aux eaux territoriales et aux
eaux intérieures entrent ou non dans ces calculs. Lorsque les Etats inté-
ressés ont des eaux territoriales de même largeur, situées devant des côtes
de configurations généralement comparables et mesurées à partir de lignes
de base établies de façon à peu près identique, le rapport entre les surfaces
de plateau continental au sens propre, relevant de lun et de l’autre Etat,
est, selon toute probabilité, à peu près le même que le rapport entre les
surfaces des fonds marins comprenant à la fois le plateau continental, la
mer territoriale et les eaux intérieures. Aussi la Cour ne considère-t-elle pas
qu’il existe une règle générale de droit qui imposerait d'apprécier dans tous
les cas la proportionnalité en appliquant l’une ou l’autre de ces deux
méthodes. Dans les conditions de la présente espèce, où les deux calculs
aboutiraient à des résultats différents, ce sont les circonstances pertinentes
propres à la région qui permettront de dire si, pour se prononcer sur
Péquité du résultat, ce sont les plus étendues ou les plus restreintes des
surfaces qui doivent être comparées.

104. Dans les circonstances de l’espèce, la Cour n’est pas convaincue par
l'argument de la Tunisie qui voudrait que les zones d’eaux intérieures et
d’eaux territoriales ne fussent pas prises en considération ; elle ne se pro-
nonce pas pour autant sur la validité des lignes de base droites ni sur leur
opposabilité à la Libye. Il convient de répéter que le plateau continental, au
sens juridique, ne comprend pas les fonds marins situés sous les eaux
territoriales ni sous les eaux intérieures ; mais le problème n’est pas un
problème de définition : c’est un problème de proportionnalité en tant
qu’aspect de l’équité. L’appartenance d’une zone donnée à la mer territo-
riale ou aux eaux intérieures n'empêche pas l'Etat côtier d’exercer « des
droits souverains sur le plateau continental aux fins de l’exploration de
celui-ci et de l’exploitation de ses ressources naturelles »; l'Etat côtier, en
vertu de sa pleine souveraineté sur cette zone, y exerce ces droits, et bien
d’autres encore. En outre, la proportionnalité se rapporte à la longueur des
côtes des Etats en cause et non à des lignes de base droites tracées le long de
ces côtes. L’interrogation de la Tunisie — « comment apprécier la valeur
d’une délimitation du plateau continental, au point de vue de l’équité, en
établissant un rapport de proportionnalité entre des zones qui ne font pas
l’objet de cette délimitation ? » — est à côté de la question ; puisqu’il s’agit
de proportionnalité, l'équité impose seulement de comparer ce qui est
comparable. Si l’on met en rapport les étendues de plateau situées au-delà
de la laisse de basse mer des côtes libyennes pertinentes avec les étendues
de plateau situées devant les côtes tunisiennes correspondantes, le résultat
permettra, selon la Cour, d'apprécier le caractère équitable d’une ligne de
délimitation.

105. Ainsi, la Cour n’estimant pas nécessaire de se prononcer sur les
droits historiques comme justification des lignes de base, c’est seulement
dans le cas où la méthode de délimitation qu’elle jugerait appropriée
provoquerait un empiétement ou un risque d’empiétement sur la zone des
droits historiques qu’il lui faudrait déterminer la validité de ces droits et
leur étendue, ainsi que leur opposabilité à la Libye, dans le contexte de la

62
PLATEAU CONTINENTAL (ARRÊT) 77

délimitation du plateau continental. Si la méthode de délimitation, définie
indépendamment de l’existence de ces droits, est telle que la ligne de
délimitation laisse sans doute possible à la Tunisie Pexercice entier et
incontesté desdits droits, quels qu’ils puissent être, dans la zone où ils sont
revendiqués, pour autant qu’ils soient opposables à la Libye, la Cour
n’aura pas à se prononcer sur ce point. Tel est en fait, d’après la Cour, le
résultat de la méthode de délimitation qui sera indiquée plus loin. Que la
question fasse l’objet de l’une des conclusions tunisiennes ne change rien à
cet égard : de même que dans l’affaire des Pécheries (C.I.J. Recueil 1951,
p. 126), la Cour considère les droits revendiqués comme des éléments qui
« ne doivent être retenus que dans la mesure où ils paraîtraient détermi-
nants pour décider la seule question en litige », à savoir en l’espèce la
méthode pratique à appliquer aux fins d’une délimitation équitable.

106. Dans leurs écritures et en plaidoirie, les deux Parties semblent
avoir attaché tellement d’importance aux facteurs économiques dans le
processus de délimitation que ia Cour croit nécessaire de formuler quel-
ques observations à ce sujet. La Tunisie paraît avoir invoqué ces considé-
rations économiques de deux façons : premièrement, en soulignant sa
pauvreté par rapport à la Libye, due à l’absence de ressources naturelles
comme les produits agricoles ou minéraux, comparée à l’abondance rela-
tive de la Libye, en particulier pour ce qui est des hydrocarbures et des
ressources agricoles ; deuxièmement, en maintenant que les ressources
ichtyologiques provenant des zones de « droits historiques » et d’« eaux
historiques » qu’elle revendique doivent nécessairement être considérées
comme un complément de son économie nationale lui permettant de
survivre en tant que nation. La Libye, pour qui la géologie est un élément
indispensable de la thèse du prolongement naturel qu’elle défend, soutient
quant à elle avec insistance que la présence ou l’absence d’hydrocarbures
dans les puits forés dans les zones de plateau continental de l’une et l’autre
Partie devrait être une considération importante dans l’opération de déli-
mitation. En dehors de cela, la Libye écarte comme dépourvu de pertinence
l'argument tunisien tendant à faire de la pénurie économique un facteur de
délimitation.

107. La Cour estime que ces considérations économiques ne sauraient
être retenues pour la délimitation des zones de plateau continental relevant
de chaque Partie. Il s’agit de facteurs quasiment extrinsèques, puisque
variables et pouvant à tout moment faire pencher la balance d’un côté ou
de l’autre de façon imprévisible, selon les heurs ou malheurs des pays en
cause. Un pays peut être pauvre aujourd’hui et devenir prospère demain à
la suite d’un événement tel que la découverte d’une nouvelle richesse
économique. Quant à la présence de puits de pétrole dans une zone à

63
PLATEAU CONTINENTAL (ARRÊT) 78

délimiter, cette présence peut, selon les faits, représenter un élément à
considérer dans le processus au cours duquel tous les facteurs pertinents
sont soigneusement pesés pour aboutir à un résultat équitable.

108. Vu les principes et règles de droit international applicables à la
délimitation du plateau continental en l’espèce, tels qu’ils ont été examinés
et analysés ci-dessus, et compte tenu des circonstances pertinentes qui ont
été signalées, la Cour en vient maintenant à la deuxième partie de sa tâche
aux termes du compromis. Au deuxième alinéa de son article 1, celui-ci
invite la Cour à « clarifier la méthode pratique pour l'application de ces
principes et de ces règles dans cette situation précise » (version libyenne)
ou, selon la traduction fournie par la Tunisie, à « clarifier avec précision la
manière pratique par laquelle lesdits principes et règles s’appliquent dans
cette situation précise ». Quel que soit le texte dont on part, le résultat doit
être de « permettre aux experts des deux pays de délimiter ces zones sans
difficulté aucune ». La Cour a évoqué plus haut la controverse entre les
Parties au sujet de l’interprétation exacte de ce texte et du rôle précis que les
Parties entendaient lui confier (paragraphes 25 et suiv.). Ainsi qu'il a été
dit, ses indications sur les méthodes pratiques doivent être d’une précision
telle que la seule tâche restant à accomplir soit la tâche technique devant
permettre de consigner dans un traité le résultat des travaux des experts
chargés de tracer la ligne de délimitation. Les Parties n’ont pas demandé à
la Cour de tracer cette ligne. Mais le fait que les Parties se sont réservé de
fixer par traité la limite entre les deux zones de plateau continental n’em-
pêche certainement pas la Cour d’indiquer la ligne que produirait à son
avis l’application de la méthode qu’elle aura retenue pour permettre aux
Parties de mener l'opération de délimitation à bien. De plus, l’examen de la
notion de proportionnalité auquel la Cour s’est livrée au pargraphe 103
ci-dessus montre que, si elle veut en faire la pierre de touche de l’équité de
la méthode ou des méthodes qu'elle indiquera, la Cour doit avoir une idée
raisonnablement précise des surfaces s'étendant de part et d’autre de la
ligne envisagée ; elle doit donc pouvoir décrire approximativement le cours
de la ligne dont il reviendra aux experts d’établir le tracé exact. C’est dans
cet esprit que la Cour va exposer la méthode de délimitation qu’elle juge
appropriée en l’espèce.

109. Avant d’aborder l'examen des méthodes de délimitation dont les
Parties ont fait état durant l’instance, la Cour croit devoir formuler quel-
ques observations au sujet de l’équidistance. Dans les affaires du Plateau

64
PLATEAU CONTINENTAL (ARRÊT) 79

continental de la mer du Nord, qui concernaient aussi des Etats limitrophes,
la Cour a jugé qu’aucune règle obligatoire de droit coutumier n’imposait
l’équidistance comme méthode de délimitation du plateau continental
(C.LJ. Recueil 1969, p. 46, par. 83, p. 53, par. 101). Elle a souligné en
revanche les avantages de cette méthode dans les cas où son application
permet d@’aboutir à une solution équitable. La pratique ultérieure des Etats,
dont témoignent les traités de délimitation du plateau continental, atteste
que la méthode de l’équidistance a été employée dans un certain nombre de
cas ; cependant elle montre aussi que les Etats peuvent l’écarter et qu’ils
ont fait appel à d’autres critères de délimitation chaque fois que cela leur a
paru préférable pour aboutir à un accord. Une solution peut consister à
combiner une ligne d’équidistance dans certaines parties de la zone avec
une ligne différente dans d’autres parties, en fonction des circonstances
pertinentes. L’arbitrage de 1977 sur la délimitation du plateau continental
entre la France et le Royaume-Uni et la convention entre la France et
l'Espagne sur la délimitation des plateaux continentaux des deux Etats
dans le golfe de Gascogne, conclue le 29 janvier 1974, fournissent des
exemples de cette façon de procéder. La pratique illustrée par les traités,
ainsi que l’historique de l’article 83 du projet de convention sur le droit de
la mer, amènent à conclure que l’équidistance est applicable si elle conduit
à une solution équitable ; sinon, il y a lieu d’avoir recours à d’autres
méthodes.

110. La Cour n’estime pas non plus qu’en l’espèce il lui incombe d’exa-
miner en premier lieu les effets que pourrait avoir une délimitation selon la
méthode de l’équidistance, et de ne rejeter celle-ci au bénéfice d’une autre
méthode que si les résultats d’une ligne d’équidistance lui paraissaient
inéquitables. Pour pouvoir conciure en faveur d’une délimitation reposant
sur une ligne d’équidistance, il lui faudrait partir de considérations tirées
d’une évaluation et d’une pondération de toutes les circonstances perti-
nentes, l’équidistance n'étant pas à ses yeux un principe juridique obliga-
toire ni une méthode qui serait en quelque sorte privilégiée par rapport à
d’autres. Il convient de relever qu’en la présente espèce la Tunisie, qui avait
d’abord défendu une délimitation fondée sur l’équidistance, pour une
partie au moins de la zone litigieuse, a soutenu dans son mémoire que le
résultat de l'application de cette méthode serait inéquitable pour elle, et
que la Libye a formellement conclu qu’en la présente espèce la méthode de
Péquidistance aboutirait à une délimitation inéquitable. La Cour doit tenir
compte de cette ferme position des Parties. Si, après avoir évalué toutes les
circonstances pertinentes, la Cour parvient à la conclusion qu’une ligne
d’équidistance résoudrait le differend d’une manière équitable, rien ne
Pempéche de statuer dans ce sens, même si les Parties ont écarté l’équi-
distance. Mais si cette évaluation conduit la Cour à se prononcer pour une
délimitation équitable reposant sur une base différente, elle n’a pas besoin
d'examiner plus avant l’application de l’équidistance.

111. Les Parties reconnaissent qu’il n’existe pas en droit international
de méthode de délimitation unique et obligatoire, et que l’on peut appli-
quer plusieurs méthodes dans une même délimitation. Chacune a indiqué,

65
PLATEAU CONTINENTAL (ARRÊT) 80

avec plus ou moins de précision, la méthode ou les méthodes qu’il con-
viendrait selon elle d'employer en l'espèce pour se conformer aux principes
et aux règles de droit international qu’elle estime applicables et aux rap-
ports mutuels qui lui paraissent exister entre ces principes et ces règles.
Etant donné la conception qu’elle se fait du rôle de la Cour en vertu du
compromis (paragraphe 28 ci-dessus), la Libye s’est montrée moins précise
que la Tunisie dans ses arguments à ce sujet. Elle a cependant exposé une
méthode pratique qui, d’après elle, permettrait d'appliquer en l’espèce le
principe du prolongement naturel. La démarche libyenne consiste à définir
d’abord la région où la délimitation doit s'effectuer, puis à déterminer le
prolongement naturel considéré — qui, comme on l’a vu plus haut, est
constitué selon la Libye par la projection ou le prolongement vers le nord
de la masse terrestre du continent africain. La tâche des experts désignés
par les Parties serait de construire une ligne de délimitation compatible
avec l’orientation du prolongement naturel vers le nord et avec d’autres
critères appropriés. Pour que la délimitation tout entière soit équitable, il
conviendrait de prendre en considération certaines circonstances géogra-
phiques pertinentes, ce qui aurait pour résultat de modifier la direction
plein nord de la délimitation. La ligne qui en résulterait est indiquée sur la
carte n° 2 jointe à l'arrêt.

112. Réserve faite de la zone des « droits historiques » (voir ci-dessus
paragraphe 98), la Tunisie a suggéré deux types de méthodes dont l’ap-
plication aboutirait à un « faisceau de lignes » de délimitation traversant
dans la même direction générale toute l’étendue de plateau continental en
cause (voir la carte n° 2 jointe à l’arrêt). Les méthodes du premier type
consistent à définir le prolongement naturel des deux Etats à partir des
données géologiques, géophysiques et bathymétriques qui, d’après la Tuni-
sie (voir paragraphe 64 ci-dessus), définissent elles-mêmes les lignes de
délimitation possibles. Les méthodes du second type, de caractère géomé-
trique, sont fondées sur la configuration des côtes des deux Parties et ont
pour but d’appliquer les notions de façade maritime et de proportionnalité,
compte tenu des circonstances pertinentes propres à la région et confor-
mément à des principes équitables. Les résultats de ces méthodes géomé-
triques sont analogues à ceux des méthodes du premier type, ce qui était
d’ailleurs l’intention avouée du Gouvernement tunisien quand il les a mises
au point.

113. La méthode de délimitation proposée par la Libye, reposant sur
Pidée que le prolongement naturel est en direction du nord, doit manifes-
tement partager le sort de l'argumentation qui la sous-tend ; la Cour,
n'ayant pu souscrire à celle-ci, n’a pas à s'étendre sur la méthode libyenne.
Cela vaut aussi pour les méthodes tunisiennes du premier type, car les
éléments géologiques, géophysiques et bathymétriques destinés à les étayer
ne constituent pas, selon la Cour, des « circonstances pertinentes » sur
lesquelles une délimitation comme celles que propose la Tunisie pourrait
être fondée. De surcroît, les méthodes préconisées par les Parties n’attri-
buent pas un poids suffisant à une circonstance particulière — et c’est là
aussi une objection contre les méthodes géométriques tunisiennes, qui de

66
 

PLATEAU CONTINENTAL (ARRÊT) 81

 

 

38° 10°

a

 

 

 

 

 

    
 
       
 

 

 
    

 

 

36° 36°
\
\
\
\ =
! amped sa
/
7 a .
Ras Yonga AO Le
DA
ED a
ae T° o
34° 7A 34
Te
ee
se 7 ES

 

Ras Tadiôura, |

 

 

 

32°

 

CARTE No 2

——-—-—— Limite des eaux territoriales revendiquées par chacune des Parties.
—..—..—..—. Ligne résultant de la méthode de délimitation libyenne.

eee Faisceau de lignes résultant des méthodes de délimitation tunisiennes.

67

 
PLATEAU CONTINENTAL (ARRÊT) 82

toute façon ont été avancées pour renforcer des méthodes reposant sur
d’autres critères plutôt que comme des prospositions indépendantes. La
Cour indiquera donc plus loin quelle est cette circonstance, et comment,
avec d’autres circonstances que les Parties elles-mêmes ont prises en
considération, elle concourt à produire une délimitation équitable.

x Ok

114. Dans tout examen des méthodes, comme dans celui des régles et
principes applicables, il importe de partir de la situation géographique telle
qu’elle se présente, et notamment de l’étendue et des caractéristiques de la
région à considérer aux fins de la délimitation. La Cour a déjà indiqué
(paragraphes 32-35 et 75) quelle est à son avis cette région en la présente
espèce. Toutefois, ce n’est pas parce que la Cour a jugé nécessaire de définir
cette région bien déterminée qu’elle lui attribue une homogénéité géogra-
phique justifiant l'emploi d’une seule et unique méthode de délimitation
sur toute son étendue. Au contraire, de l’avis de la Cour, la prise en
considération et l’appréciation des « circonstances pertinentes propres à la
région » obligent à traiter la zone proche des côtes des Parties d’une autre
manière que la zone plus éloignée. La Cour considérera donc que la région
se compose de deux secteurs. Il faut cependant souligner que c’est la
nécessité primordiale de parvenir à un résultat d'ensemble équitable qui,
en définitive, impose cette différence de traitement.

115. Les considérations qui obligent à traiter différemment aux fins de
la délimitation les deux secteurs du plateau continental sont étroitement
liées à Pinfluence plus ou moins grande de diverses circonstances propres à
la région ; ces considérations seront examinées plus loin. Il faut toutefois
relever dès Pabord que la région à délimiter est d’une étendue telle que le
point terminal de la ligne de délimitation (qui, pour les raisons exposées au
paragraphe 75 ci-dessus, ne peut être précisé par la Cour) se trouvera à une
distance considérable du point le plus proche des côtes des deux Parties et
du point frontiére de Ras Ajdir. Quand Popération de délimitation est 4
une telle échelle, l'emploi d’une méthode unique de délimitation, que les
circonstances pertinentes paraitraient justifier à proximité de la côte
des Etats intéressés, risque fort de présenter le défaut signalé en 1969 à
propos de l’équidistance, à savoir que les effets déformants de certains
facteurs

« que produisent certaines configurations côtières … sont relative-
ment faibles dans les limites des eaux territoriales mais jouent au maxi-
mum à l'emplacement des zones de plateau continental au large »
(CLJ. Recueil 1969, p. 37, par. 59),

et qu’« on aboutit à des résultats d’autant plus déraisonnables que... la zone
à délimiter est éloignée de la côte» (ibid, p. 49, par. 89 a)). Dans ces
conditions, l’un des moyens (mais pas le seul) d’éviter un résultat inéqui-

68
PLATEAU CONTINENTAL (ARRÊT) 83

table consiste à employer une méthode de délimitation jusqu’à une certaine
distance de la côte, et une autre méthode au-delà. La Cour considère que,
dans la présente espèce, les faits obligent à procéder ainsi. Comme la
définition du point à partir duquel une méthode de délimitation devra faire
place à une autre dépend beaucoup, non seulement de circonstances telles
que les changements de configuration de la côte, mais aussi du résultat
pratique de la méthode employée dans le premier secteur, la Cour indi-
quera tout d’abord la méthode applicable à proximité des côtes avant de
rechercher où le changement devrait s’opérer.

116. Puisque le plateau continental commence, aux fins de la délimi-
tation, à la limite extérieure de la mer territoriale, le point de départ de la
ligne de démarcation en l’espèce doit se trouver sur cette limite, au large de
Ras Ajdir, en un lieu dont les coordonnées exactes (et donc le rapport entre
la ligne de délimitation et la frontière latérale de la mer territoriale, restant
à définir) dépendront de la direction de la ligne par rapport à Ras Ajdir.
Certes la Cour n’est pas chargée de tracer une ligne frontière entre la côte et
la limite extérieure de la mer territoriale ; elle n’en doit pas moins examiner
de près la zone avoisinant le point terminal de la frontière terrestre en vue
de déterminer et d'apprécier les circonstances pertinentes propres à cette
zone.

117. La circonstance évoquée au paragraphe 113 ci-dessus qui, de l'avis
de la Cour, est d’une haute importance pour la détermination de la
méthode de délimitation, a trait au comportement des Parties. La Cour a
déjà examiné les prétentions émises par celles-ci, dont chacune se déclare
en faveur d’une ligne différente, déterminée de manière unilatérale mais,
assure-t-elle, respectée ou acceptée tacitement ; ni la ligne ZV 45° invo-
quée par la Tunisie comme limite reconnue d’une zone de pêche, ni la ligne
en direction du nord servant de limite aux zones pétrolières libyennes,
n’ont paru à la Cour remplir les conditions qui les rendraient opposables à
l’autre Partie. En revanche, Phistorique de l’adoption d’une législation
pétrolière par chacune des Parties et l’octroi de concessions pétrolières
s’échelonnant de 1955 à la signature du compromis montrent que, comme
on l’a vu au paragraphe 21 ci-dessus, le phénomène du chevauchement des
prétentions n’est effectivement apparu qu’en 1974, et seulement à des
distances de quelque 50 milles de la côte. La périmètre d’un permis tuni-
sien, élargi le 21 octobre 1966, était limité à l’est par une ligne « en esca-
lier » (à cause semble-t-il du système de quadrillage ou de blocs employé
pour loctroi des permis) dont chaque degré s’appuyait à l’est sur une ligne
droite formant avec le méridien un angle de 26° environ. En 1968 la Libye a
accordé une concession (n° 137) « à l’est d’une ligne sud-sud-ouest entre
33° 55’ N 12° Eet un point en mer se trouvant à une distance d'environ un
mille marin de la côte », dont l’angle par rapport au méridien de Ras Ajdir
était de 26°, et les limites occidentales des concessions libyennes ulté-

69
PLATEAU CONTINENTAL (ARRÊT) 84

rieures se sont appuyées sur cette même ligne qui, d’après les explications
données par la Libye, « suivait la direction des concessions tunisiennes ».
On a ainsi vu se dessiner sur la carte une limite séparant de facto les zones
des concessions et permis en vigueur, en ce sens que des travaux de
prospection étaient autorisés par une Partie sans immixtion ou (jusqu’en
1976) sans protestations de l’autre. Certes la Cour n’ignore pas que les
étendues sur lesquelles les deux Parties prétendaient avoir des droits
étaient beaucoup plus vastes ; la Libye revendiquait des droits souverains
jusqu’au méridien de Ras Ajdir à l’ouest, alors que la Tunisie émettait des
prétentions jusqu’à la ligne ZV 45° et avait adopté en 1974 une ligne
d’équidistance comme limite sud-est pour ses permis. Mais dans les faits la
situation était celle que l’on vient de décrire.

118. La Cour tient à préciser qu’elle ne conclut pas à l’existence d’un
accord tacite entre les Parties — ce qui serait impossible, vu la portée plus
large et la constance de leurs prétentions — et qu’elle ne pense pas non
plus que leur comportement leur interdise de formuler des prétentions
contraires, par l’effet d’une sorte d’estoppel. Dans le différend que les
Parties ont porté devant la Cour faute de pouvoir le résoudre d’un commun
accord, aspect examiné ici consiste à déterminer quelle méthode de déli-
mitation permettrait d’aboutir à un résultat équitable ; il est évident que la
Cour doit tenir compte de tous les indices existants au sujet de la ligne ou
des lignes que les Parties elles-mêmes ont pu considérer ou traiter en
pratique comme équitables — même à titre de solution provisoire n’inté-
ressant qu’une fraction de la région à délimiter. A cet égard la Cour note
que, tout en affirmant que la ligne de facto entre les concessions n’a
« jamais été admise par la Libye comme ligne de délimitation en droit », la
Libye a souligné qu’elle donnait « quelque idée du type de ligne qui aurait
pu être mise en discussion dans le cadre de négociations », c’est-à-dire pour
parvenir à une délimitation par voie d’accord. De plus, la ligne ne visait pas
à délimiter une zone de pêche ni une zone de surveillance. Elle a été tracée
par chacun des deux Etats agissant de son côté — en premier lieu par la
Tunisie — afin de servir de limites est et ouest aux concessions pétrolières,
fait qui, vu les problèmes qui sont au cœur du litige entre la Tunisie et la
Libye, revêt une grande importance.

119. Une autre circonstance pertinente est que la ligne des 26° ainsi
adoptée n’était ni arbitraire ni sans précédent dans les relations entre les
deux Etats. Il faut ici rappeler qu’à propos de la délimitation de la mer
territoriale le comité d’experts de la Commission du droit international
avait examiné en 1953 comme méthodes de délimitation autres que léqui-
distance le prolongement de la frontière terrestre vers le large, le tracé
d’une perpendiculaire à la côte au point d’intersection avec la frontière
terrestre, et le tracé d’une perpendiculaire à la ligne de direction générale
de la côte. La Cour a déjà dit comment, dans les rapports entre la France et
l'Italie, à l’époque où ces Etats étaient responsables des relations exté-
rieures de la Tunisie et de la Libye actuelles, il s’était établi un modus vivendi
au sujet de la limite latérale des compétences en matière de pêche, consacré

70
PLATEAU CONTINENTAL (ARRÊT) 85

par le respect de facto d’une ligne tracée à partir de la frontière terrestre et
formant avec le méridien un angle de 26° environ (paragraphe 94 ci-
dessus), qui avait été proposée en tant que perpendiculaire à la côte. La
Libye a soutenu que « le tracé de lignes de délimitation correspondant à la
projection des frontières terrestres d’un Etat en mer est nettement consacré
par la pratique des Etats » et qu’à Ras Ajdir une continuation de la
frontière terrestre vers le large serait à peu près perpendiculaire à la côteen
cet endroit, ainsi qu’à un plus long segment de façade maritime. La Tunisie
conteste cependant que les exemples de la pratique des Etats fournis par la
Libye étayent la conclusion que celle-ci prétend en tirer ; elle conteste en
outre la direction attribuée à la côte et à la frontière terrestre.

120. La Cour a déjà dit pourquoi il faut écarter la thèse suivant laquelle la
convention de 1910, qui a fixé la frontière terrestre, aurait aussi abouti à
délimiter les étendues maritimes proches de Ras Ajdir (paragraphe 85).
Détachés de cette thèse, ainsi que de celle de la projection verslenord, quiest
fondée essentiellement sur la géologie, le facteur de perpendicularité par
rapport à la côte et la notion de prolongement de Ja direction générale de la
frontière terrestre constituent, de l’avis de la Cour, des critères pertinents
quand il s’agit de choisir une ligne de délimitation propre à produire une
solution équitable ; s’il est vrai que les opinions des géographes peuvent
différer sur la « direction » d’une frontière terrestre qui ne consiste pas en
une ligne droite, ou d’une côte qui n’est pas rectiligne sur une grande
distance de part et d’autre du point où l’on doit tirer la perpendiculaire, la
Cour considère qu’en la présente espèce la discussion devrait être centrée
sur la ligne des 26° que les Parties, aussi bien que les Etats dont elles sont les
successeurs territoriaux, ont considérée comme une limite appropriée (voir
paragraphes 94 et 117 ci-dessus). De même, comme il a été souligné plus
haut, il ne faut pas perdre de vue que la Cour ne traite ici que de la
délimitation des fonds marins dans la zone la plus proche de la côte à Ras
Ajdir, de sorte que pour se prononcer sur la direction de la côte on peut
négliger pour le moment les configurations côtières relativement éloignées
de cette localitée, notamment lîle de Djerba.

121. La Cour conclut en conséquence qu’au début de la délimitation,
au-delà de la limite extérieure de la mer territoriale, la méthode pratique à
appliquer, compte tenu des circonstances dont la Cour a reconnu la per-
tinence, est la suivante. Il convient de déterminer tout d’abord, sur la limite
extérieure de la mer territoriale, l’intersection de cette limite et d’une ligne
qui, partant du point terminal de la frontière terrestre, passe par le point
33° 55’ N 12° E, formant ainsi avec le méridien un angle correspondant à
celui de la limite ouest des concessions pétrolières libyennes nes NC 76, 137,
NC 41 et NC 53, elle-même alignée sur les points est de la limite sud-est en
zigzag du permis tunisien dit « Permis complémentaire offshore du golfe de
Gabés » (21 octobre 1966). D’après les éléments dont la Cour dispose, cet
angle paraît être de 26° ; il appartiendra cependant aux experts des Parties
de le calculer exactement. A partir du point d’intersection déterminé
comme il vient d’être dit, la ligne de délimitation des zones de plateau

71
PLATEAU CONTINENTAL (ARRÊT) 86

continental entre les Parties aura pour commencer le même angle d’incli-
naison par rapport au méridien. A propos des droits de pêche, la Cour a
constaté (paragraphes 90 et 95 ci-dessus) que c’est la perpendiculaire à la
côteet non laligne ZV 45° avancée par la Tunisie qui constitue la seule limite
latérale de la zone de droits historiques revendiquée par la Tunisie qui soit
opposable à la Libye. En conséquence, la Cour estime qu’une délimitation
effectuée d’après la méthode qu’elle expose ne soulève pas de problèmes qui
Vobligeraient à sé prononcer sur la légitimité des droits historiques en
question ou sur leur opposabilité à la Libye. La Libye, pour sa part, a rappelé
à la Cour que des droits de pêche aux éponges s’exercent depuis longtemps
dans des zones situées au large de ses côtes, mais elle n’a pas expressément
soutenu que la délimitation devrait laisser ces zones intactes ; de toute
manière, elle n’a pas prétendu exercer ces droits plus loin vers l’ouest que la
ligne définie par les instructions italiennes de 1919 (paragraphe 93 ci-
dessus), c’est-à-dire la perpendiculaire à la côte. La ligne des 26° reflète
donc tous les facteurs appropriés ; verslelarge, cependant, d’autres facteurs
pertinents entrent en jeu, et la Cour doit maintenant examiner ces facteurs et
leurs effets pour préciser où s’arrêterait la ligne des 26° et la méthode de
délimitation qu’il faudrait employer au-delà.

122. La particularité géographique ia plus évidente des côtes bordant
l'étendue de plateau à considérer aux fins de la délimitation est le chan-
gement radical de la direction générale du littoral tunisien que représente le
golfe de Gabés ; il est clair qu’une délimitation du plateau continental au
large des côtes des Parties qui négligerait cette particularité ne saurait être
tenue pour équitable. Dans leur argumentation les deux Parties ont reconnu
l’importance de cette circonstance et son influence sur la délimitation,
encore que de manières différentes. Selon la Tunisie, cequiimporte c’est que
les côtes forment un angle dont le sommet ne se trouve pas au point frontière
mais à quelque distance de celui-ci vers l’ouest ; une des méthodes géo-
métriques proposées par la Tunisie établit un rapport entre cet angle et les
longueurs des côtes considérées comme pertinentes. D’après la Tunisie,
donc, la côte change de direction au sud du golfe de Gabès, et ce fait
constituerait la base de construction d’une méthode de délimitation, plutôt
qu’une raison de modifier une méthode ou d’infléchir une ligne établie par
d’autres moyens. La Libye voit en revanche dans le changement de direction
de la côte tunisienne une raison de tempérer son insistance sur l’orientation
vers le nord de toute délimitation : « pour que la délimitation tout entière
soit équitable », le « promontoire du Sahel, qui représente un infléchisse-
ment marqué de la côte tunisienne vers le nord-est » à la hauteur approxi-
mative de Ras Yonga, devrait être pris en considération par les experts ; la
ligne tracée en direction du nord devrait donc s’incliner selon le même angle
de divergence à peu près que le changement de direction de la côte tuni-
sienne.

123. Sur la base de ces positions, les Parties ont longuement débattu la
question de savoir où l’on était fondé à dire que la côte tunisienne changeait

72
PLATEAU CONTINENTAL (ARRÊT) 87

de direction. La Cour considère qu’elle n’a pas à se prononcer sur cette
question ; l’examen auquel les Parties se sont livrées lui paraît plutôt
prouver que les géographes ou cartographes ne s’entendraient pas néces-
sairement sur le point — si c’est bien un point — où l’orientation de la côte se
modifie ; autrement dit, il ne s’agit pas d’un fait objectivement définissable.
Par suite, si la Cour se bornait à spécifier aux fins de la délimitation que la
ligne doit s’infléchir en relation avec le point où la côte change de direction,
elle laisserait le champ libre à des désaccords importants entre les experts
des Parties, qu’il ne serait pas forcément possible de surmonter par la suite.
La Cour ne pense pas que ce serait une bonne façon de s’acquitter de sa
mission, qui est d'indiquer la méthode pratique de délimitation de manière à
permettre aux experts d’effectuer celle-ci « sans difficulté aucune ».

124. Le changement de direction de la côte est cependant un fait dont il
faut tenir compte. La Cour considère qu’un point approprié de la côte à
retenir comme référence, afin que la délimitation reflète ce changement, et
qui a en outre l’avantage d’être définissable objectivement d’après les
critères géographiques, est le point le plus occidental de la côte tunisienne
entre Ras Kapoudia et Ras Ajdir, autrement dit le point le plus occidental de
la ligne de rivage (laisse de basse mer) du golfe de Gabés. La encore, c’est aux
experts qu’il appartiendra d’établir les coordonnées exactes, mais il appa-
raît à la Cour que ce point se trouve 4 environ 34° 10’ 30” delatitudenord. La
première partie de la ligne de délimitation, visée par la Cour au para-
graphe 121 ci-dessus, joindra donc la limite extérieure de la mer territoriale
au parallèle passant par le point qui vient d’être mentionné, sur la côte du
golfe de Gabès. Viendra ensuite une ligne inclinée différemment, dont la
Cour va maintenant indiquer la justification ainsi que les facteurs qui
doivent en déterminer l’angulation.

125. La Cour a conclu (paragraphes 117 et suiv.) que l’une des circons-
tances à retenir pour définir l’angulation de la ligne initiale à partir de la
limite extérieure des eaux territoriales est l'existence de la ligne appliquée
de facto par les Parties pour séparer leurs concessions. Il serait cependant
erroné de croire que, parce que les Parties étaient disposées à s’en servir
comme limite de concessions relativement proches de la côte, elles recon-
naîtraient forcément à cette ligne des effets équitables plus loin en mer, à
moins de supposer qu’en l’adoptant elles songeaient déjà à l’incidence sur
la délimitation du changement important de direction de la côte qui a été
mentionné ; rien n’autorise pourtant cette supposition. De fait, quand la
Tunisie a eu en 1974 l’occasion de décrire le côté sud-est du périmètre d’un
permis, dans un arrêté relatif au transfert de celui-ci, elle l’a défini « dans
Pattente d’un accord entre la Tunisie et la Libye » par un segment de ligne
d’équidistance entre les deux Etats. On se rappellera que la revendication
tunisienne d’une délimitation fondée sur léquidistance a été réitérée en
termes généraux en 1976. De plus, une perpendiculaire à la côte devient

73
PLATEAU CONTINENTAL (ARRÊT) 88

généralement d'autant moins adaptée comme ligne de délimitation qu’elle
s'éloigne du littoral.

126. Au cours des exposés des Parties sur l’historique du différend la
Cour a été informée du tracé de la ligne d’équidistance que préconisait à un
certain moment la Tunisie. Cette ligne se fondait sur les lignes de base
déclarées unilatéralement par la Tunisie en vue de mesurer la largeur de sa
mer territoriale ; la Cour note cependant que, du fait de la présence de
Djerba et des Kerkennah, une ligne d’équidistance qui ne s’appuierait pas
sur ces lignes de base serait en pratique analogue à la ligne tunisienne.
Vinclinaison vers l’est, par rapport au méridien, d’une ligne d’équidistance
tracée sur l’une ou l’autre base dans le secteur à l'examen serait nettement
supérieure à 26°, et c’est là un fait important. S'il est vrai que, comme la
Cour l’a déjà expliqué (paragraphes 109-110), aucune règle obligatoire de
droit international coutumier n’exige que la délimitation s'effectue suivant
l’équidistance, il faut reconnaître que celle-ci a l’avantage — peut-être aussi
l’inconvénient — de reproduire presque toutes les irrégularités des côtes
prises comme base. Dans son arrêt de 1969, ia Cour a reconnu en outre
qu'il est en général beaucoup moins difficile de recourir à l’équidistance
dans le cas de côtes se faisant face, où la ligne d’équidistance est une ligne
médiane, que dans celui d'Etats limitrophes (C.I.J. Recueil 1969, p. 36-37,
par. 57). De l’avis de la Cour, le changement radical d’orientation de la côte
tunisienne semble modifier jusqu’à un certain point, mais pas complète-
ment, la relation existant entre la Libye et la Tunisie qui, Etats limitrophes
au départ, tendraient à devenir des Etats se faisant face. On aboutit ainsi à
une situation dans laquelle la position d’une ligne d’équidistance pèse plus
qu’elle ne ferait normalement dans l’appréciation globale des considéra-
tions d’équité.

127. La Cour estime qu’en prolongeant la ligne des 26° bien au-delà du
34e parallèle, on ne tiendrait pas suffisamment compte de diverses cir-
constances pertinentes propres à la région, à savoir pour commencer le
changement général de direction de la côte tunisienne dont il a été ques-
tion ; puis l'existence et la position des Kerkennah. La Cour a conclu que,
dans le premier secteur, la méthode de délimitation consiste à tracer une
ligne droite à un certain angle du méridien ; elle considère en outre qu’on
obtiendra un résultat raisonnable et équitable en traçant aussi une ligne
droite, mais à un angle différent, dans tout le deuxième secteur de la
délimitation. La seule question à régler est donc celle de l'angle à imprimer
à la ligne eu égard aux circonstances pertinentes propres au deuxième
secteur.

128. Selon la Cour, on peut estimer qu’une ligne reliant le point le plus
occidental du golfe de Gabès, déjà mentionné, à Ras Kapoudia, refléterait
le changement général de direction de la côte tunisienne ; la Cour constate
que cette ligne formerait avec le méridien un angle de près de 42°. A l’est de
cette ligne se trouvent les îles Kerkennah, entourées d’îlots et de hauts-
fonds découvrants. En raison de leur étendue et de leur position, ces îles

74
PLATEAU CONTINENTAL (ARRÊT) 89

constituent une circonstance pertinente aux fins de la délimitation ; la
Cour doit donc leur attribuer un certain effet. Les îles ont une superficie de
quelque 180 kilomètres carrés ; elles sont à 11 milles environ à l’est de Sfax
et sont séparées du continent par un bras de mer dont la profondeur n’est
supérieure à 4 mètres que dans certains chenaux et dans quelques fosses.
Les hauts-fonds se projettent également vers le large des îles elles-mêmes et
forment autour d’elles une ceinture dont la largeur varie de 9 à 27 kilo-
mètres. Vu cette configuration géographique, la Cour a dû prendre en
considération non seulement les Îles, mais aussi les hauts-fonds décou-
vrants qui, bien que ne possédant pas, comme les îles, un plateau conti-
nental propre, sont reconnus à certaines fins en droit international, comme
en témoignent les conventions de Genève de 1958 et le projet de conven-
tion sur le droit de la mer. Il est malaisé de définir Pinclinaison d’une ligne
qui serait tracée a partir du point le plus occidental du golfe de Gabés vers
le large des Kerkennah de maniére 4 tenir compte des hauts-fonds décou-
vrants qui bordent celles-ci vers la haute mer ; mais une ligne tracée à partir
de ce point le long de la côte des îles du côté du large formerait manifes-
tement avec le méridien un angle de 62° environ. La Cour est cependant
d’avis qu’en tout état de cause une ligne de délimitation infléchie jusqu’à
62° parallèlement à la côte de Parchipel attribuerait un poids excessif aux
Kerkennah dans les circonstances de la présente affaire.

129. La Cour rappelle que la pratique des Etats fournit divers exemples
de délimitation dans lesquels des îles proches de la côte ne se sont vu
reconnaître qu’un effet partiel ; la méthode adoptée varie en fonction des
diverses circonstances, géographiques et autres, caractérisant le cas d’es-
pèce. Une technique utilisable à cette fin, quand une méthode de délimi-
tation géométrique est appliquée, est celle du « demi-effet » ou du « demi-
angle ». En résumé cette technique consiste à tracer deux lignes de déli-
mitation, dont l’une reconnaît à l’île tout l’effet que lui attribue la méthode
de délimitation employée, l’autre n’en tenant aucun compte, comme si elle
n'existait pas. La ligne de délimitation effective est alors tracée entre ces
deux lignes, soit de manière à diviser en parties égales l’espace qui les
sépare, soit le long de la bissectrice de angle qu’elles forment, soit encore
en traitant l’île comme si la distance qui la sépare du continent était réduite
de moitié. Vu la position des Kerkennah et les hauts-fonds découvrants qui
les entourent, la Cour croit devoir aller jusqu’à attribuer aux îles un
demi-effet de ce genre. Sur cette base, la ligne de délimitation vers le large,
au-dessus de la latitude du point le plus occidental du golfe de Gabès, sera
parallèle à une ligne tracée à partir de ce point comme bissectrice de l’angle
entre la ligne de la côte tunisienne (42°) et la ligne longeant la côte des
Kerkennah vers le large (62°), c’est-à-dire à un angle de 52° avec le
méridien. La carte n° 3, qui traduit graphiquement Papproche de la Cour,
est jointe à des fins purement illustratives et sans préjudice du rôle des
experts à qui il reviendra de déterminer la ligne avec exactitude.

75
PLATEAU CONTINENTAL (ARRÊT)

90

 

©
38? 10

 

 

 

38°

 

 

   

     

  

 
 
    
  
 
 
  

 

 

 

 

 

 

  
      

 

 

 

 

 
  
    

 

 

 

Etablie à des fins purement illustratives et sans préjudice du rôle des experts
à qui il reviendra de déterminer la ligne avec exactitude

76

36 36°
a
| =
Ras Kapoudia
A
7
7
7
7
34°F 34°
Ras Tadjoura
eee
ce
Le) | st Oo
32 10° 12° 14° 32
CARTE N° 3
PLATEAU CONTINENTAL (ARRÊT) 91

130. La question de savoir jusqu'où la ligne de délimitation se prolon-
gera vers le nord-est dépendra bien entendu des délimitations futures avec
des Etats se trouvant de l’autre côté de la mer pélagienne. La Cour n’a pas
été invitée à examiner cette question. Néanmoins, il lui est loisible de faire
usage du critère de proportionnalité dans la région à considérer aux fins de
la délimitation. Pour cela il est nécessaire de déterminer les limites mari-
times de cette région qui, du côté terrestre, est bornée par les côtes de la
Tunisie jusqu’à Ras Kapoudia et de la Libye jusqu’à Ras Tadjoura. Etant
donné que, comme on l’a vu (paragraphe 104), l'aspect essentiel du critère
de proportionnalité est simplement que l’on doit comparer ce qui est
comparable, la méthode exacte suivie pour le tracé des limites extérieures
n’est pas d’une importance cruciale, à condition que la même approche soit
adoptée pour chacune des deux côtes. En l’espèce, la Cour est d’avis que
le parallèle de Ras Kapoudia et le méridien de Ras Tadjoura, qui ont
Vavantage de la commodité cartographique, constituent les limites mari-
times appropriées des surfaces à confronter. Il est en outre légitime de
partir de l'hypothèse que la totalité de cette région serait partagée par la
ligne de délimitation entre la Tunisie et la Libye ; en effet, s’il est vrai que la
décision en l’espèce ne doit pas préjuger les droits que d’autres Etats
pourraient faire valoir dans la partie nord-est de la région, la Cour ne vise
pas ici des surfaces en chiffres absolus, mais des proportions. A vrai dire,
s’il n’était pas possible de fonder des calculs de proportionnalité sur des
hypothèses semblables, on voit mal comment deux Etats pourraient tomber
d'accord sur l'équité d’une délimitation bilatérale tant que toutes les autres
délimitations n'auraient pas été menées à bien dans la même région.

131. La Cour constate que la longueur de la côte libyenne entre Ras
Tadjoura et Ras Ajdir, mesurée le long du rivage sans tenir compte des
petites échancrures, criques et lagunes, est d’environ 185 kilomètres ; la
longueur de la côte tunisienne entre Ras Ajdir et Ras Kapoudia, mesurée
selon la même méthode et en traitant Djerba comme une presqu'île, est de
420 kilomètres environ. Il en résulte que le rapport entre les longueurs des
côtes libyenne et tunisienne pertinentes est approximativement de 31 à 69.
La Cour constate aussi qu’il existe un rapport de 34 à 66 environ entre la
façade maritime libyenne représentée par une ligne droite reliant Ras
Tadjoura à Ras Ajdir et la longueur totale des deux façades maritimes
tunisiennes représentées respectivement par une ligne droite reliant Ras
Kapoudia au point le plus occidental du golfe de Gabés et une seconde
ligne droite tracée entre ce point et Ras Ajdir. Pour ce qui est des surfaces
de fonds marins, elle note que, dans la région considérée aux fins d’une
délimitation effectuée selon la méthode indiquée, les zones de plateau
relevant de l’un et de l’autre Etat au-delà de la laisse de basse mer sont
approximativement dans le rapport suivant : Libye, 40 ; Tunisie, 60. De
Davis de la Cour, ce résultat, qui tient compte de toutes les circonstances
pertinentes, parait satisfaire au critére de proportionnalité en tant qu’as-
pect de l’équité.

77
PLATEAU CONTINENTAL (ARRÊT) 92

132. La délimitation est le souci immédiat de la Cour, le compromis
entre les Parties lui ayant donné mission d’énoncer les principes et règles de
droit international applicables ainsi que la méthode à suivre pour les
appliquer à la délimitation dans le cas d’espèce. La Cour n’a donc pris en
considération d’autres questions relatives au régime juridique général du
plateau continental, telles que la revendication tunisienne de droits histo-
riques et de zones de pêche, que pour autant que cela lui a paru utile aux
fins de cette délimitation. Ce faisant, la Cour a retracé l’évolution histo-
rique de la notion de plateau continental depuis son origine dans la
proclamation Truman du 28 septembre 1945 jusqu’au projet de conven-
tion de la troisième conférence sur le droit de la mer, en passant par la
convention de Genève de 1958 et par les affaires du Plateau continental de
la mer du Nord et la jurisprudence ultérieure, ainsi que son évolution dans
la pratique des Etats, et elle a repris et développé les règles et principes
généraux qui ont été ainsi établis. Il est bien évident que chaque litige
relatif au plateau continental doit être examiné et résolu en lui-même en
fonction des circonstances qui lui sont propres ; i] n’y a donc pas lieu
d’essayer d’élaborer toute une construction abstraite au sujet de l’appli-
cation des principes et règles relatifs au plateau continental.

133. Par ces motifs,

La Cour,
par dix voix contre quatre,
dit que :

A. Les principes et règles du droit international applicables à la déli-
mitation, qui devra être effectuée par accord en exécution du présent arrêt,
des zones de plateau continental relevant respectivement de la République
tunisienne et de la Jamahiriya arabe libyenne populaire et socialiste dans la
région du bloc pélagien en litige entre ces deux Etats, telle qu’elle est
définie au paragraphe B, sous-paragraphe 1, ci-après, sont les suivants :

1) la délimitation doit s’opérer conformément à des principes équitables
en tenant compte de toutes les circonstances pertinentes ;

2) la région à pendre en considération aux fins de la délimitation consiste
en un seul plateau continental, prolongement naturel du territoire
terrestre des deux Parties, de sorte qu’en lespèce aucun critère de
délimitation des zones de plateau continental ne saurait être tiré du
principe du prolongement naturel en tant que tel ;

3) dans les circonstances géographiques particulières de l'espèce, la struc-
ture physique des zones de plateau continental n’est pas de nature à
déterminer une ligne de délimitation équitable.

78
PLATEAU CONTINENTAL (ARRÊT) 93

B. Les circonstances pertinentes visées au paragraphe À, sous-para-

graphe 1, ci-dessus, dont il faut tenir compte pour aboutir à une délimi-
tation équitable, comprennent :

1)

5)

le fait que la région à prendre en considération aux fins de la délimi-
tation en l’espèce est comprise entre la côte tunisienne de Ras Ajdir à
Ras Kapoudia, la côte libyenne de Ras Ajdir à Ras Tadjoura, le
paralléle de Ras Kapoudia et le méridien de Ras Tadjoura, les droits des
Etats tiers étant réservés ;

la configuration générale des côtes des Parties, et en particulier le net
changement de direction de la côte tunisienne entre Ras Ajdir et Ras
Kapoudia ;

l'existence et la position des îles Kerkennah ;

la frontière terrestre entre les Parties et l'attitude adoptée par elles avant
1974 en matière d’octroi de concessions et permis pétroliers, qui s’est
traduite par l’utilisation d’une ligne partant de Ras Ajdir et se dirigeant
vers le large selon un angle d’approximativement 26° à l’est du méri-
dien, laquelle ligne correspond à la ligne perpendiculaire à la côte au
point frontière observée dans le passé comme limite maritime de facto ;
le rapport raisonnable qu’une délimitation opérée conformément à des
principes équitables devrait faire apparaître entre l'étendue des zones
de plateau continental relevant de l’Etat riverain et la longueur de la
partie pertinente de son littoral mesurée suivant la direction générale
de celui-ci, compte tenu à cette fin des effets actuels ou éventuels de toute
autre délimitation de plateau continental effectuée entre Etats de la
même région ;

C. La méthode pratique pour appliquer les principes et règles du droit

international susmentionnés dans la situation précise de l’espèce est la
suivante :

1)

2)

la prise en considération des circonstances pertinentes propres à la
région définie au paragraphe B, sous-paragraphe 1, ci-dessus, y compris
l'étendue de ladite région, conduit à traiter celle-ci aux fins de la délimi-
tation entre les Parties en l’espèce comme étant composée de deux sec-
teurs appelant chacun l'application d’une méthode de délimitation par-
ticulière, de manière à parvenir à une solution d’ensemble équitable ;
dans le premier secteur, le plus proche des côtes des Parties, le point de
départ de la ligne de délimitation est l’intersection de la limite exté-
rieure de la mer territoriale des Parties et d’une ligne droite tirée du
point frontière de Ras Ajdir et passant par le point 33° 55’ N 12° E, àun
angle de 26° environ à l’est du méridien, correspondant à l’angle de la
limite nord-ouest des concessions pétrolières libyennes nes NC 76, 137,
NC 41 et NC 53, laquelle est alignée sur la limite sud-est du permis
tunisien dit « Permis complémentaire offshore du golfe de Gabés »
(21 octobre 1966) ; à partir du point d’intersection ainsi déterminé, la
ligne de délimitation entre les deux plateaux continentaux se dirigera
vers le nord-est selon le même angle en passant par le point 33° 55’ N

79
3)

PLATEAU CONTINENTAL (ARRÊT) 94

12° E, jusqu’à ce qu’elle rencontre le parallèle du point le plus occi-
dental de la côte tunisienne entre Ras Kapoudia et Ras Ajdir, à savoir le
point le plus occidental de la ligne de rivage (laisse de basse mer) du
golfe de Gabès ;

dans le deuxième secteur, s'étendant vers le large au-delà du parallèle
passant par le point le plus occidental du golfe de Gabès, la ligne de
délimitation entre les deux zones de plateau continental s’infléchira
vers l’est de manière à tenir compte des les Kerkennah ; c’est-à-dire que
la ligne de délimitation sera parallèle à une ligne tracée à partir du point
le plus occidental du golfe de Gabés et constituant la bissectrice de
l'angle formé par une ligne reliant ce point à Ras Kapoudia et une autre
ligne partant du même point et longeant la côte des Kerkennah du côté
du large, de sorte que la ligne de délimitation parallèle à ladite bissec-
trice formera un angle de 52° avec le méridien ; la longueur de la ligne
de délimitation vers le nord-est est une question qui n’entre pas dans la
compétence de la Cour en l’espèce, étant donné qu’elle dépendra de
délimitations à convenir avec des Etats tiers.

POUR : M. Elias, Président en exercice ; MM. Lachs, Morozov, Nagendra
Singh, Mosler, Ago, Sette-Camara, El-Khani, Schwebel, juges, et M. Jimé-
nez de Aréchaga, juge ad hoc ;

CONTRE : MM. Forster, Gros, Oda, juges, et M. Evensen, juge ad hoc.

Fait en anglais et en français, le texte anglais faisant foi, au palais de la

Paix, à La Haye, le vingt-quatre février mil neuf cent quatre-vingt-deux, en
trois exemplaires, dont l’un restera déposé aux archives de la Cour et dont
les autres seront transmis respectivement au Gouvernement de la Répu-
blique tunisienne et au Gouvernement de la Jamahiriya arabe libyenne

populaire et socialiste.

Le Président en exercice,
(Signé) T. O. ELrAS.
Le Greffier,
(Signé) Santiago TORRES BERNARDEZ.

MM. AGo et SCHWEBEL, juges, et M. JIMÉNEZ DE ARÉCHAGA, juge ad

hoc, joignent à l’arrêt les exposés de leur opinion individuelle.

MM. Gros et ODA, juges, et M. EVENSEN, juge ad hoc, joignent à l’arrêt

les exposés de leur opinion dissidente.

(Paraphé) T.O.E.
(Paraphé) S.T.B.

80
